Exhibit 10.1

EXECUTION VERSION

 

 

AMENDED AND RESTATED

STOCK PURCHASE AGREEMENT

 

 

By and Among

THE LINCOLN NATIONAL LIFE INSURANCE COMPANY,

ENTERCOM COMMUNICATIONS CORP.

and

ENTERCOM RADIO, LLC

Dated as of July 10, 2015



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS

  2   

Section 1.01.

Certain Defined Terms

  2   

Section 1.02.

Definitions

  11   

Section 1.03.

Interpretation and Rules of Construction

  13   

ARTICLE II PURCHASE AND SALE

  14   

Section 2.01.

Purchase and Sale of the Shares

  14   

Section 2.02.

Purchase Price

  15   

Section 2.03.

Closing

  15   

Section 2.04.

Closing Deliveries by Seller

  15   

Section 2.05.

Closing Deliveries by Purchaser and Parent

  16   

Section 2.06.

Net Working Capital Adjustment

  16   

Section 2.07.

Purchase Price Adjustment

  18   

Section 2.08.

Withholding

  19   

ARTICLE III REPRESENTATIONS AND WARRANTIES OF SELLER

  20   

Section 3.01.

Organization, Authority and Qualification of Seller

  20   

Section 3.02.

Organization, Authority and Qualification of the Companies

  21   

Section 3.03.

Capitalization; Ownership of Shares

  21   

Section 3.04.

No Conflict

  21   

Section 3.05.

Governmental Consents and Approvals

  22   

Section 3.06.

FCC Licenses

  22   

Section 3.07.

Financial Information

  23   

Section 3.08.

Absence of Certain Changes

  24   

Section 3.09.

Absence of Undisclosed Material Liabilities

  24   

Section 3.10.

Compliance with Laws; Litigation

  24   

Section 3.11.

Intellectual Property

  25   

Section 3.12.

Real Property

  26   

Section 3.13.

Employee Benefit Matters

  29   

Section 3.14.

Labor Matters

  30   

Section 3.15.

Material Contracts

  31   

Section 3.16.

Environmental Matters

  33   

Section 3.17.

Insurance

  34   

Section 3.18.

Brokers

  34   

Section 3.19.

Corporate Records

  34   

Section 3.20.

Subsidiaries

  35   

Section 3.21.

Assets of the Business

  35   

Section 3.22.

Related Party Transactions

  35   

Section 3.23.

Bank Accounts

  35   

Section 3.24.

Preferred Stock

  35   

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF PARENT AND PURCHASER

  36   

Section 4.01.

Organization, Authority and Qualification of Parent and Purchaser

  36   

Section 4.02.

Organization, Authority and Qualification of the Parent Subsidiaries

  37   

 

i



--------------------------------------------------------------------------------

Section 4.03.

No Conflict

  37   

Section 4.04.

Governmental Consents and Approvals

  38   

Section 4.05.

Investment Purpose

  38   

Section 4.06.

Compliance with Laws; Litigation

  38   

Section 4.07.

Qualification

  39   

Section 4.08.

Brokers

  39   

Section 4.09.

Preferred Stock

  39   

Section 4.10.

Capitalization

  39   

Section 4.11.

SEC Filings; Financial Statements

  40   

Section 4.12.

Absence of Undisclosed Material Liabilities

  41   

Section 4.13.

Absence of Certain Changes

  42   

Section 4.14.

Financing

  42   

Section 4.15.

Material Contracts

  42   

ARTICLE V ADDITIONAL AGREEMENTS

  42   

Section 5.01.

Conduct of Business Prior to the Closing

  42   

Section 5.02.

Access to Information

  45   

Section 5.03.

Confidentiality

  46   

Section 5.04.

Regulatory and Other Authorizations; Notices and Consents

  47   

Section 5.05.

Retained Names and Marks.

  48   

Section 5.06.

Control

  49   

Section 5.07.

Notifications

  49   

Section 5.08.

Affiliate Agreements

  49   

Section 5.09.

Further Action

  49   

Section 5.10.

Title Insurance, Surveys, and Lien Search

  49   

Section 5.11.

Retained Assets

  50   

Section 5.12.

No Solicitation

  50   

Section 5.13.

Divestiture of Trust Station

  51   

Section 5.14.

Transaction Expenses

  51   

Section 5.15.

Preferred Stock

  51   

Section 5.16.

Disclaimer

  52   

Section 5.17.

Purchaser Covenants

  52   

Section 5.18.

Registration Rights Agreement

  52   

Section 5.19.

Employee Benefit Matters

  53   

Section 5.20.

Employee Matters

  55   

Section 5.21.

No Third-Party Beneficiary

  56   

ARTICLE VI [RESERVED]

  56   

ARTICLE VII TAX MATTERS

  56   

Section 7.01.

Tax Representations

  56   

Section 7.02.

Preparation of Tax Returns; Payment of Taxes

  58   

Section 7.03.

Tax Claims

  61   

Section 7.04.

Tax Cooperation and Exchange of Information

  63   

Section 7.05.

Section 338(h)(10) Election

  63   

ARTICLE VIII CONDITIONS TO CLOSING

  65   

Section 8.01.

Conditions to Obligations of Seller

  65   

Section 8.02.

Conditions to Obligations of Purchaser

  66   

 

ii



--------------------------------------------------------------------------------

ARTICLE IX INDEMNIFICATION

  66   

Section 9.01.

Survival of Representations and Warranties

  66   

Section 9.02.

Indemnification by Seller

  67   

Section 9.03.

Indemnification by Purchaser

  68   

Section 9.04.

Limits on Indemnification

  68   

Section 9.05.

Notice of Loss; Third Party Claims

  69   

Section 9.06.

Remedies

  71   

Section 9.07.

Treatment of Indemnity Payments

  72   

Section 9.08.

Additional Indemnification Provisions

  72   

ARTICLE X TERMINATION, AMENDMENT AND WAIVER

  72   

Section 10.01.

Termination

  72   

Section 10.02.

Effect of Termination

  73   

ARTICLE XI GENERAL PROVISIONS

  73   

Section 11.01.

Expenses

  73   

Section 11.02.

Notices

  74   

Section 11.03.

Public Announcements

  74   

Section 11.04.

Severability

  75   

Section 11.05.

Entire Agreement

  75   

Section 11.06.

Assignment

  75   

Section 11.07.

Amendment

  75   

Section 11.08.

Waiver

  75   

Section 11.09.

Audit Assistance

  75   

Section 11.10.

No Third Party Beneficiaries

  76   

Section 11.11.

Neutral Construction

  76   

Section 11.12.

Currency

  76   

Section 11.13.

Governing Law

  76   

Section 11.14.

Waiver of Jury Trial

  77   

Section 11.15.

Counterparts

  77   

Section 11.16.

Enforcement

  77   

Section 11.17.

Release

  77   

Section 11.18.

Conflicts and Privilege

  77   

 

iii



--------------------------------------------------------------------------------

AMENDED AND RESTATED STOCK PURCHASE AGREEMENT

THIS AMENDED AND RESTATED STOCK PURCHASE AGREEMENT (this “Agreement”), dated as
of July 10, 2015, by and among THE LINCOLN NATIONAL LIFE INSURANCE COMPANY, an
Indiana corporation (“Seller”), ENTERCOM RADIO, LLC, a Delaware limited
liability company (“Purchaser”) and ENTERCOM COMMUNICATIONS CORP., a
Pennsylvania corporation (“Parent”).

RECITALS

WHEREAS, the parties hereto are parties to that certain Stock Purchase
Agreement, dated as of December 7, 2014 (the “Original Agreement”), which they
desire to amend and restate as set forth below;

WHEREAS, Seller owns all the issued and outstanding shares of capital stock (the
“Shares”) of Lincoln Financial Media Company, a North Carolina corporation
(“LFMC” and a “Company”);

WHEREAS, LFMC owns all the issued and outstanding shares of capital stock of
Lincoln Financial Media Company of California, a North Carolina corporation
(“LFMCA”), Lincoln Financial Media Company of Colorado, a North Carolina
corporation (“LFMCO”), Lincoln Financial Media Company of Florida, a North
Carolina corporation (“LFMFL”), and Lincoln Financial Media Company of Georgia,
a North Carolina corporation (“LFMGA”, and together with LFMCA, LFMCO, and
LFMFL, the “Subsidiaries”, and each individually, a “Subsidiary” or a “Company”,
and together with LFMC, the “Companies”);

WHEREAS, the Subsidiaries own and operate radio stations KEPN(AM), Lakewood,
Colorado, KKFN(FM), Longmont, Colorado, KRWZ(AM), Denver, Colorado, KQKS(FM),
Lakewood, Colorado, KYGO-FM, Denver, Colorado, KYGO-FM1, Boulder, Colorado,
K251AB, Longmont, Colorado, K276FK, Denver, Colorado, WQXI(AM), Atlanta,
Georgia, WSTR(FM), Smyrna, Georgia, WAXY(AM), South Miami, Florida, WLYF(FM),
Miami, Florida, WMXJ(FM), Pompano Beach, Florida, WAXY-FM, Miramar, Florida
KBZT(FM), San Diego, California, KIFM(FM), San Diego, California, KSON-FM, San
Diego, California, and KSOQ-FM, Escondido, California (together, and with all
associated translator and booster facilities, the “Stations”) pursuant to
certain authorizations issued by the FCC;

WHEREAS, Purchaser is a wholly owned subsidiary of Parent and is disregarded as
an entity separate from Parent;

WHEREAS, simultaneously with the execution and delivery of the Original
Agreement, the Companies and Purchaser or its Affiliates entered into that
certain Time Brokerage Agreement, dated December 7, 2014 (the “TBA”);

WHEREAS, the parties hereto agree that, upon the execution and delivery of this
Agreement, the TBA shall become null and void and of no further force or effect;
and

WHEREAS, Seller wishes to sell to Purchaser, and Purchaser wishes to purchase
from Seller, the Shares, all upon the terms and subject to the conditions set
forth herein.



--------------------------------------------------------------------------------

AGREEMENT

NOW, THEREFORE, in consideration of the promises and the mutual agreements and
covenants hereinafter set forth, and intending to be legally bound, Seller and
Purchaser hereby agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01. Certain Defined Terms. For purposes of this Agreement:

“Action” means any claim, litigation, action, suit, arbitration, inquiry, audit,
examination, administrative or other proceeding or investigation, at Law or in
equity, by or before any Governmental Authority.

“Affiliate” means, with respect to any Person, any Person directly or indirectly
controlling, controlled by or under common control with, such other Person.

“Affiliated Group” means the affiliated group of corporations within the meaning
of Section 1504 of the Code of which Seller is the common parent and each
Company is a member.

“Assets” means all right, title and interest of the Companies in all properties,
assets, privileges, rights, interests and claims, real and personal, tangible
and intangible, of every type and description, wherever located, including their
business and goodwill, that are owned or leased by the Companies or otherwise
used or held for use by any Company.

“Business” means the business and operation of the Stations by each of the
Subsidiaries.

“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by Law to be closed in New York, New
York.

“Code” means the Internal Revenue Code of 1986, as amended.

“Combined Return” means any Tax Return that Seller or any of its Affiliates
(other than a Company) files with one or more Companies on a consolidated,
combined, unitary or similar group basis.

“Company Employee” means each individual who is or was employed by a Company
prior to the Closing.

“Company Intellectual Property” means all Intellectual Property owned by any
Company that is used or held for use in the operation of the Business as
currently conducted.

“Company IP Agreements” means all (a) licenses of Intellectual Property to any
of the Companies, and (b) licenses of Intellectual Property by any of the
Companies to third parties.

“Confidential Information” means all information (whether or not specifically
identified as confidential), in any form or medium, that is disclosed to, or
developed or learned by, Seller or

 

2



--------------------------------------------------------------------------------

any Company as the owner of the Shares or an employee, officer or director of
the Companies, as the case may be, in the performance of duties for, or on
behalf of, the Companies or that relates to the business, services or research
of the Companies, including: (a) internal business information (including
information relating to strategic plans and practices, business, accounting,
financial or marketing plans, practices or programs, training practices and
programs, salaries, bonuses, incentive plans and other compensation and benefits
information and accounting and business methods), (b) identities of, individual
requirements of, specific contractual arrangements with, and information about,
the Companies, their vendors and suppliers, their customers and guests and their
confidential information, (c) industry research compiled by, or on behalf of the
Companies, including identities of potential target companies, potential
development or acquisition opportunities (including locations thereof),
management teams, and transaction sources identified by, or on behalf of, the
Companies, (d) compilations of data and analyses, processes, methods, track and
performance records, data and data bases relating thereto, and (e) information
related to any Company Intellectual Property and updates of any of the
foregoing, provided, however, “Confidential Information” shall not include any
information which (i) is or becomes generally available to the public other than
as a result of a disclosure by Seller in breach of Section 5.03 of this
Agreement, (ii) becomes available to Seller on a non-confidential basis from a
source other than one of the Companies; provided, that such source is not, to
Seller’s Knowledge, bound by a confidentiality agreement with, or other
contractual, legal or fiduciary obligation of confidentiality to, any Company
with respect to such information, or (iii) is independently developed by Seller
without use of Confidential Information.

“Continuing Employee” means each Company Employee employed by a Company as of
the Closing (not including any Corporate Employees).

“control” (including the terms “controlled by” and “under common control with”),
with respect to the relationship between or among two or more Persons, means the
possession, directly or indirectly or as trustee, personal representative or
executor, of the power to direct or cause the direction of the affairs or
management and/or policies of a Person, whether through the ownership of voting
securities, as trustee, personal representative or executor, by contract or
otherwise.

“Encumbrance” means any (a) pledge, charge, deed of trust, deed to secure debt,
security interest, hypothecation, claim, mortgage, lien (statutory or
otherwise), title defect, burden, option, right of first refusal, right of first
offer, encroachment, encumbrance or similar restriction, (b) any covenant,
condition, restriction, easement, charge, encroachment, right-of-way, adverse
claim of any kind or similar matter of record, (c) any zoning, entitlement,
conservation restriction and other land use and environmental regulations by
Governmental Authorities, and (d) conditional, installment, contingent sale or
other title retention agreement or lease in the nature thereof.

“Environment” means any and all environmental media, including ambient and
indoor air, land, soil, surface or subsurface strata, surface water, drinking
water, ground water, wetlands and sediment.

“Environmental Law(s)” means any federal, state, local statute, law, ordinance,
regulation, rule, code, order, policy, guideline, principal of law,
Environmental Permit, consent decree, judicial

 

3



--------------------------------------------------------------------------------

interpretation or judgment, in each case in effect as of the date of the
Original Agreement, relating to the Environment, pollution, human health and
safety, protection or restoration of the Environment or natural resources, or
noise, including those relating to Releases or threatened Releases of any
Hazardous Material into the Environment, or otherwise relating to the
manufacture, generation, processing, distribution, use, Release, treatment,
storage, disposal, transport or handling of Hazardous Materials, including the
Comprehensive Environmental Response, Compensation, and Liability Act
(“CERCLA”), the Federal Water Pollution Control Act (the “Clean Water Act”), the
Clean Air Act, the Resource Conservation and Recovery Act (“RCRA”) and the
Occupational Safety and Health Act, and analogous state statutes, all as
amended, and all regulations, codes, policies, guidelines, Environmental
Permits, orders, and judicial interpretations issued thereunder.

“Environmental Liability” means any and all Liabilities to the extent arising
out of or resulting from the occurrence or existence of (a) any Release of
Hazardous Materials by any Company or on any Real Property, (b) the use,
generation, storage, disposal, handling, treatment, recycling, shipment,
transportation (or arrangement for any of the foregoing) of any Hazardous
Materials by any Company or on any Real Property, or (c) any Liability of any
Company under any Environmental Laws or any Environmental Permits, in each case,
for any action, omission, event or state of facts occurring or existing on or
before the Closing Date.

“Environmental Permit(s)” means any permit, certificate, license, approval,
registration, identification number, consent or other authorization required to
conduct the Business by or pursuant to any applicable Environmental Law.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“Excluded Taxes” means (a) Taxes of the Companies (including any obligation to
contribute to the payment of a Tax determined on a consolidated, combined,
unitary or similar group basis) for all Pre-Closing Tax Periods, (b) Taxes of
any Person (other than the Companies and Purchaser and any of its Affiliates)
imposed on any Company as a transferee or successor, by contract or otherwise
(including any Liability for Taxes pursuant to Regulations Section 1.1502-6 or
any corresponding or similar provision of state, local or foreign Law), which
Taxes relate to an event, fact or circumstance (including prior membership in a
consolidated, combined, unitary or similar group under applicable Tax Law)
occurring, arising or existing before the Closing, and (c) Taxes of Seller or
any of its Affiliates (excluding the Companies); provided, that, for purposes of
determining the amount of Excluded Taxes in the case of any Straddle Period,
Taxes of the Companies shall be allocated between the period ending on the
Closing Date and the period beginning after the Closing Date based on the
principles in Section 7.02(c)(ii).

“FCC” means the United States Federal Communications Commission or any successor
agency thereto.

“FCC Applications” means the application or applications that Seller, the
Companies and Purchaser must file with the FCC requesting its consent to the
transfer of control and/or assignment of the FCC Licenses to Purchaser or any of
its Affiliates.

 

4



--------------------------------------------------------------------------------

“FCC Consent” means the initial Action by the FCC approving the FCC
Applications.

“GAAP” means United States generally accepted accounting principles and
practices in effect from time to time applied consistently throughout the
periods involved.

“Government Consents” means the FCC Consent and HSR Clearance.

“Governmental Authority” means any federal, state, local or foreign government,
governmental, regulatory or administrative authority, agency, commission or
department or any court, tribunal, or judicial or arbitral body or any
non-governmental self-regulatory authority, agency, commission or department,
domestic or foreign.

“Governmental Order” means any agreement, order, writ, judgment, injunction,
prohibition, ruling, decree, stipulation, determination or award (arbitration or
otherwise) entered by or with any Governmental Authority.

“Hazardous Material(s)” means, whether naturally occurring and whether alone or
in combination, any hazardous, dangerous or toxic substance, pollutant, material
or waste or any pollutant, contaminant, substance, material or chemical that is
listed, classified, regulated pursuant to any Environmental Law or whose
presence at some quantity requires investigation, notification, or remediation,
or could give rise to liability, under any Environmental Law, including, without
limitation, any material, substance, pollutant, or contaminant that is
(a) designated as a “hazardous substance” pursuant to the Clean Water Act (33
U.S.C. §1317), (b) defined as “hazardous waste” pursuant to RCRA, (c) defined as
a “hazardous substance” pursuant to CERCLA, (d) petroleum and any petroleum
by-products and waste oil, (e) asbestos and asbestos-containing materials,
(f) polychlorinated biphenyls, or (g) lead-based paint.

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and the rules and regulations promulgated thereunder.

“HSR Clearance” means the expiration or termination of any applicable waiting
period (and any extension thereof) under the HSR Act.

“Indebtedness” means, with respect to the Companies, all obligations of any
Company with respect to, and with respect to Parent, all obligations of Parent
or any of its subsidiaries with respect to, in each case without duplication:
(a) all obligations under any indebtedness for borrowed money or indebtedness
issued in substitution or exchange for borrowed money of such Person, (b) all
indebtedness evidenced by any note, bond, debenture or other debt security,
(c) all commitments that assure a creditor against loss (including contingent
reimbursement obligations with respect to letters of credit, performance bonds
or bankers acceptances (in each case, to the extent drawn)), (d) all obligations
under capitalized leases determined in accordance with GAAP, (e) all obligations
for the deferred purchase price of stocks, assets or property (including any
earn-out obligations and ongoing commissions payments whether or not contingent
and regardless of when due (for the avoidance of doubt, excluding obligations
with respect to commission payments to sales staff in the ordinary course of
business)), (f) all obligations of such Person for the reimbursement of any
obligor on any letter of credit, banker’s acceptance or similar credit
transaction (to the extent drawn), (g) all obligations arising out of derivative
or hedging arrangements, (h) all guarantees for any of the items described in
clauses (a) and (g) of

 

5



--------------------------------------------------------------------------------

this definition, and (i) any indebtedness of another person or entity of the
type described in clauses (a) through (h) of this definition secured by an
Encumbrance on any assets of any Company or Parent and its subsidiaries, as
applicable.

“Indemnified Party” means a Purchaser Indemnified Party or a Seller Indemnified
Party, as the case may be.

“Indemnifying Party” means Seller pursuant to Section 9.02 and Purchaser
pursuant to Section 9.03, as the case may be.

“Intellectual Property” means all intellectual property and proprietary rights,
including all (a) patents and patent applications, (b) trademarks, service
marks, trade names, trade dress, service names, logos, slogans, brand names,
domain names, and other indicia of origin, together with the goodwill associated
therewith, (c) copyrights, including copyrights in computer software, (d) trade
secrets, and all intellectual property rights in confidential business
information (including ideas, research and development, know-how, formulas,
compositions, manufacturing and production processes and techniques, technical
data, designs, drawings, specifications, research records, records of
inventions, test information, customer and supplier lists, pricing and cost
information, and business and marketing plans and proposals), and
(e) registrations, issuances, and applications for the registration or issuance
of any of the foregoing, and all copies and tangible embodiments thereof (in
whatever form or media).

“IRS” means the Internal Revenue Service of the United States.

“IT Assets” means the computers, servers, workstations, routers, hubs, switches,
circuits, networks, data communications lines and all other information
technology equipment owned, used, or held for use by any of the Companies.

“Law” means any federal, state, provincial, local, municipal, foreign or similar
governmental statute, law, ordinance, regulation, rule, code, interpretation,
directive, policy, treaty, writ, decree, injunction, stay, Governmental Order,
requirement, rule of law (including common law) or of any Governmental
Authority.

“Lease(s)” means the contracts granting any of the Companies the right of use or
occupancy of any portion of the Leased Real Property, or any contract to which
any of the Companies is a party and granting any other Person the right of use
or occupancy of any portion of the Real Property, together with any amendments,
modifications or supplements thereto.

“Leased Real Property” means the real property leased, subleased or licensed by
any of the Companies, as lessee, sublessee or licensee, or for which any party
or parties has granted to any of the Companies the right of use or occupancy of
any portion of such real property, together with any right, title and interest
of the Company pursuant to a Lease thereof and all improvements thereon.

“Liability” means any liability, cost, expense, debt or obligation of any kind,
character, or description, and whether known or unknown, accrued, absolute,
contingent or otherwise, and regardless of when asserted or by whom.

 

6



--------------------------------------------------------------------------------

“made available” means that information or documents available for Purchaser to
download in reviewable format on the Merrill electronic documentation site
established on behalf of Seller prior to the execution of the Original
Agreement.

“Material Adverse Effect” means any event, circumstance, change or effect that
(a) has had, or would reasonably be expected to have, a material adverse effect
on the business, results of operations or the financial condition of the
Companies, taken as a whole, or (b) would reasonably be expected to prevent,
materially delay or materially impede the performance by Seller of its
obligations under this Agreement or the consummation of the transactions
contemplated hereby, in the case of clause (a), other than any event,
circumstance, change or effect to the extent (and only to the extent) resulting
from (i) events, circumstances, changes or effects that generally affect the
radio industry in the United States (including legal and regulatory changes),
(ii) events, circumstances, changes or effects that generally affect the radio
markets in which the Companies operate, (iii) general economic or political
conditions or events, circumstances, changes or effects affecting the
securities, financial or credit markets generally, (iv) changes arising from the
consummation of the transactions contemplated by, or the announcement of the
execution of, or the performance of, the Original Agreement, including (A) any
actions of competitors or (B) any delays or cancellations of orders for services
or other effects on relationships with customers, suppliers or employees,
(v) any change in accounting requirements or principles or the interpretation
thereof, (vi) events, circumstances, changes or effects caused by any outbreak
or escalation of war, act of foreign enemies, hostilities, terrorist activities,
or acts of nature, and (vii) any circumstance, change or effect that results
from any action taken or omitted pursuant to or in accordance with the express
terms of the Original Agreement or at the request of Purchaser; except, in the
case of clauses (i), (ii), (iii), (v), and (vi) above, to the extent that such
events, circumstances, changes, effects, facts or developments
disproportionately affect the Companies, taken as a whole, relative to other
companies in the industry in which the Companies operate.

“Net Working Capital” as of any date or time means, in each case as determined
in accordance with GAAP and the Net Working Capital Principles, (a) the
consolidated current assets of the Companies as of such date or time, minus
(b) the consolidated current liabilities of the Companies as of such date or
time, plus (c) the aggregate amount of all security deposits held by utility
providers, minus (d) $2,650,000, and plus or minus (e) any adjustment pursuant
to the last sentence of Section 5.19(c); it being understood that any and all
current assets and current liabilities accrued in respect of any Excluded Taxes
shall be excluded from the calculation of Net Working Capital.

“Net Working Capital Principles” means the accounting policies, principles,
practices and methodologies used in the preparation of the Financial Statements
to the extent in accordance with GAAP and as otherwise set forth in Exhibit
1.01(a) attached hereto.

“Owned Real Property” means the real property in which any of the Companies have
fee title (or equivalent) interest and all buildings, structures and other
improvements located thereon, fixtures used or held for use in connection with
the operation of the Station operated on such real property (as set forth in
Section 3.12(a) of the Seller Disclosure Schedule) and all appurtenances
thereto.

 

7



--------------------------------------------------------------------------------

“Parent Subsidiaries” means each direct or indirect subsidiary of Parent.

“Permit” means any permit, license, approval, consent, registration, variance,
certification, endorsement or qualification granted by or obtained from any
Governmental Authority pursuant to Law.

“Permitted Encumbrances” means (a) statutory liens for current Taxes of the
Companies not yet due or delinquent (or which remain payable and may be paid
without interest or penalties) and liens for Taxes of the Companies the validity
or amount of which is being contested diligently in good faith by appropriate
proceedings and for which adequate reserves have been established and maintained
in accordance with GAAP and which contested liens as of the date of the Original
Agreement are disclosed on Section 7.01(e) of the Seller Disclosure Schedule,
(b) mechanics’, carriers’, workers’, repairers’ and other similar liens arising
or incurred in the ordinary course of business relating to obligations as to
which there is no default on the part of any of the Companies, or the validity
or amount of which is being contested in good faith by appropriate proceedings,
or pledges, deposits or other liens securing the performance of bids, trade
contracts, leases or statutory obligations (including workers’ compensation,
unemployment insurance or other social security legislation) which do not or
would not reasonably be expected to materially interfere with or impair the
value, occupancy or current use of the Assets or operation of the Stations,
(c) zoning, entitlement, conservation restriction and other land use and
environmental regulations by Governmental Authorities which do not or would not
reasonably be expected to materially interfere with or impair the occupancy or
current use of the Assets or operation of the Stations, (d) all covenants,
conditions, restrictions, easements, charges, rights-of-way, imperfections of
title and other Encumbrances of record, and similar matters of record, which do
not or would not reasonably be expected to materially interfere with or impair
the occupancy or current use of the Assets or operation of the Stations,
(e) matters which would be disclosed by an accurate survey or inspection of the
Owned Real Property which do not or would not reasonably be expected to
materially interfere with or impair the occupancy or current use of the Assets
or operation of the Stations, and (f) the Leases identified on
Section 3.12(b) of the Seller Disclosure Schedule pursuant to which the Company
has granted any other person the right to lease or otherwise occupy any portion
of the Real Property.

“Person” means any individual, partnership, firm, corporation, limited liability
company, association, trust, joint venture, unincorporated organization or other
entity, as well as any syndicate or group that would be deemed to be a person
under Section 13(d)(3) of the Exchange Act.

“Post-Closing Tax Period” means any taxable period beginning after the Closing
Date and the portion of any Straddle Period beginning after the Closing Date.

“Pre-Closing Tax Period” means any taxable period ending on or before the
Closing Date and the portion of any Straddle Period ending on the Closing Date.

“Preliminary Retained Liabilities Amount” means an amount equal to the Retained
Liabilities as set forth on the Retained Liabilities Statement.

 

8



--------------------------------------------------------------------------------

“Purchase Price Bank Account” means a bank account in the United States to be
designated by Seller in a written notice to Purchaser at least two (2) Business
Days before the Closing.

“Purchaser Disclosure Schedule” means the Disclosure Schedule of Purchaser
delivered with the Original Agreement.

“Purchaser MAE” means any event, circumstance, change or effect that (a) has
had, or would reasonably be expected to be have, a material adverse effect on
the business, results of operations or the financial condition of Parent and its
subsidiaries, taken as a whole, or (b) would reasonably be expected to prevent,
materially delay or materially impede the performance by Parent or Purchaser of
its obligations under this Agreement or the consummation of the transactions
contemplated hereby, in the case of clause (a), other than any event,
circumstance, change or effect to the extent (and only to the extent) resulting
from (i) events, circumstances, changes or effects that generally affect the
radio industry in the United States (including legal and regulatory changes),
(ii) events, circumstances, changes or effects that generally affect the radio
markets in which Parent and its subsidiaries operate, (iii) general economic or
political conditions or events, circumstances, changes or effects affecting the
securities, financial or credit markets generally, (iv) changes arising from the
consummation of the transactions contemplated by, or the announcement of the
execution of, or performance of, the Original Agreement, including (A) any
actions of competitors, or (B) any delays or cancellations of orders for
services or other effects on relationships with customers, suppliers or
employees, (v) any change in accounting requirements or principles or the
interpretation thereof, (vi) events, circumstances, changes or effects caused by
any outbreak or escalation of war, act of foreign enemies, hostilities,
terrorist activities, or acts of nature, and (vii) any circumstance, change or
effect that results from any action taken or omitted pursuant to or in
accordance with the express terms of the Original Agreement or at the request of
Seller; except, in the case of clauses (i), (ii), (iii), (v), and (vi) above, to
the extent that such events, circumstances, changes, effects, facts or
developments disproportionately affect Parent and its subsidiaries relative to
other companies in the industry in which Parent and its subsidiaries operate.

“Purchaser’s Knowledge”, “Knowledge of Purchaser”, “Parent’s Knowledge”,
“Knowledge of Parent” or similar terms used in this Agreement means the actual
knowledge of those Persons listed in Section 1.01(a) of the Purchaser Disclosure
Schedule.

“Real Property” means all Owned Real Property and Leased Real Property.

“Reference Statement Date” means September 30, 2014.

“Regulations” means the Treasury Regulations (including Temporary Regulations)
promulgated by the United States Department of Treasury with respect to the Code
or other federal tax statutes.

“Release” means any accidental or intentional, releasing, spilling, leaking,
pumping, pouring, emitting, emptying, discharging, injecting, escaping,
leaching, migrating, disposing or dumping into the Environment (including the
abandonment or discarding of barrels, containers and other closed receptacles
containing any Hazardous Materials).

 

9



--------------------------------------------------------------------------------

“Representative” means, with respect to any Person, its officers, directors,
employees, financial advisors, attorneys, accountants, actuaries, consultants,
investment bankers, potential sources of debt or equity financing and other
agents, advisors and representatives.

“Retained Liabilities” means all long-term Indebtedness and other long-term
liabilities (as such term is defined in accordance with GAAP) of the Companies
required to be set forth on a consolidated balance sheet of the Companies
prepared in accordance with GAAP and the accounting policies, principles,
practices and methodologies used in the preparation of the Financial Statements
and existing as of the Closing Date; provided, that with respect to any Lease,
Retained Liabilities shall exclude the liabilities from the straight-lining of
fixed future rent obligations under any such Lease in accordance with GAAP.

“SEC” means the United States Securities and Exchange Commission.

“Securities” means the Class A Common Stock, par value $0.01 per share, of
Parent.

“Securities Act” means the Securities Act of 1933, as amended.

“Seller Disclosure Schedule” means the Disclosure Schedule of Seller delivered
with the Original Agreement.

“Seller’s Knowledge”, “Knowledge of Seller” or similar terms used in this
Agreement means the actual knowledge of those Persons listed in Section 1.01(a)
of the Seller Disclosure Schedule.

“Straddle Period” means any taxable period beginning on or before the Closing
Date and ending after the Closing Date.

“subsidiaries” means, when used with respect to any Person, any corporation,
partnership, limited liability company, or other organization, whether
incorporated or unincorporated, or Person of which (i) such first Person
directly or indirectly owns or controls at least a majority of the securities or
other interests having by their terms ordinary voting power to elect a majority
of the board of directors or others performing similar functions, or (ii) such
first Person is or directly or indirectly has the power to appoint a general
partner, manager or managing member or others performing similar functions.

“Subsidiaries Shares” means all the issued and outstanding shares of capital
stock of the Subsidiaries.

“Tax” or “Taxes” means any and all taxes, charges, fees, levies, tariffs,
duties, liabilities, impositions or other assessments in the nature of a tax
(together with any and all interest, penalties, additions to tax and additional
amounts imposed with respect thereto) imposed by any Governmental Authority,
whether disputed or not, including any federal, state, local, or foreign income,
gross receipts, license, payroll, employment, excise, severance, stamp,
occupation, premium, windfall profits, environmental, customs duties, capital
stock, franchise, profits, withholding, social security, unemployment,
disability, real property, personal property, sales, use, transfer,
registration, value added, alternative or add-on minimum, estimated or other tax
of any kind whatsoever.

 

10



--------------------------------------------------------------------------------

“Tax Return” means any return (including any information return), report, form,
claim for refund, election, estimated Tax filing or payment, request for
extension, document, declaration, statement, or certification filed or required
to be filed with a Governmental Authority with respect to Taxes, including all
attachments thereto and amendments thereof.

“Transaction Expenses” means all costs, fees and expenses incurred by or on
behalf of Seller or any Company (or for which Seller or any Company is
responsible or liable, directly or indirectly, as obligor, guarantor, surety or
otherwise) in connection with this Agreement and the consummation of the
transactions contemplated hereby to outside counsel, accountants, financial
advisors, appraisers, investment bankers, brokers and other advisors retained by
Seller or any Company.

“Transfer Taxes” means any and all transfer, documentary, sales, use, gross
receipts, stamp, registration, value added, recording, escrow and other similar
Taxes and fees (including any penalties and interest) incurred in connection
with the transactions contemplated by this Agreement (including recording and
escrow fees), but excluding any and all income Taxes and real property or
leasehold interest transfer or gains Tax and any similar Tax.

“Transmission Equipment” means all digital, analog or other equipment used in
connection with the Stations, including the antenna, transmitter and all
associated transmission equipment, lines and facilities.

SECTION 1.02. Definitions. The following terms have the meanings set forth in
the Sections set forth below:

 

Definition

  

Location

“Affiliate Agreements”

   3.15(a)(v)

“Agreement”

   Preamble

“Alternative Transaction”

   5.12

“Ancillary Documents”

   3.01

“Appraisal”

   7.05(c)

“Appraiser”

   7.05(c)

“Auditor”

   2.06(c)

“Back to Back Employees”

   5.19(e)

“Back to Back Purchaser”

   5.19(e)

“Basket Amount”

   9.04(a)

“CERCLA”

   Definition of Environmental Laws

“Change in Control Payments”

   5.20(a)(ii)

“Claim Notice”

   9.05(a)

“Clean Water Act”

   Definition of Environmental Laws

“Closing”

   2.03

“Closing Date”

   2.03

“Closing Net Working Capital Amount”

   2.06(c)

“Communications Act”

   3.06(a)

 

11



--------------------------------------------------------------------------------

Definition

  

Location

“Companies”

   Recitals

“Company”

   Recitals

“Company Plan”

   3.13(a)

“Company Registered IP”

   3.11(a)

“Company Releasees”

   11.17

“Confidentiality Agreement”

   5.03(a)

“Contract”

   3.04

“Corporate Employee”

   5.20(a)(i)

“Determination Date”

   2.06(c)

“Divestiture Application”

   5.13

“Enforceability Exceptions”

   3.01

“ERISA”

   3.13(a)

“Estimated Net Working Capital Amount”

   2.06(a)

“Existing Counsel”

   11.19

“FCC Licenses”

   3.06(a)

“FCC Rules”

   3.06(a)

“Final Allocation Schedule”

   7.05(e)

“Final Retained Liabilities Amount”

   2.07(c)

“Financial Statements”

   3.07(a)

“Fundamental Representations”

   9.01

“Guarantee”

   5.17

“Interim Financial Statements”

   3.07(a)

“LFMC”

   Recitals

“LFMCA”

   Recitals

“LFMCO”

   Recitals

“LFMFL”

   Recitals

“LFMGA”

   Recitals

“Loss”

   9.02

“Material Contracts”

   3.15(a)

“MDV End Date”

   5.19(a)(i)

“Net Working Capital Adjustment Amount”

   2.06(d)(ii)

“Newly Eligible Continuing Employee”

   5.20(d)

“NWC Statement”

   2.06(b)

“Original Agreement”

   Recitals

“Outside Date”

   10.01(a)

“Parent”

   Preamble

“Parent Financial Statements”

   4.11(b)

“Parent SEC Documents”

   4.11(a)

“Parent Shares”

   4.10(a)

“Plans”

   3.13(a)

“Preferred Stock”

   2.02

“Preliminary Closing Net Working Capital Amount”

   2.06(b)

“Proposed Allocation Schedule”

   7.05(c)

“PTO”

   5.19(d)

 

12



--------------------------------------------------------------------------------

Definition

  

Location

“Purchase Price”

   2.02

“Purchaser”

   Preamble

“Purchaser FSA Plans”

   5.19(c)

“Purchaser Indemnified Party”

   9.02

“Purchaser Plans”

   5.19(b)

“RCRA”

   Definition of Environmental Laws

“Registration Rights Agreement”

   5.18

“Retained Assets”

   5.11

“Retained Liabilities Statement”

   2.07(a)

“Retained Names and Marks”

   5.05(a)

“Sarbanes-Oxley Act”

   4.11(a)

“Section 338 Elections”

   7.05(a)

“Section 338 Forms”

   7.05(a)

“Seller”

   Preamble

“Seller FSA Plans”

   5.19(c)

“Seller Indemnified Party”

   9.03

“Shares”

   Recitals

“Stations”

   Recitals

“Subsidiary”

   Recitals

“Subsidiaries”

   Recitals

“Survey”

   5.10(b)

“S-X Financials”

   11.09

“Tax Claim”

   7.03(b)

“Third Party Claim”

   9.05(a)

“Title Commitment”

   5.10(a)

“Title Company”

   5.10(a)

“Title Policy”

   5.10(a)

“Towers”

   3.12(h)

“Transmission Structures”

   3.12(h)

“Trust Station”

   5.13

“Year End Statements”

   3.07(a)

SECTION 1.03. Interpretation and Rules of Construction. In this Agreement,
except to the extent otherwise provided or that the context otherwise requires:

(a) when a reference is made in this Agreement to an Article, Section, Exhibit
or Schedule, such reference is to an Article or Section of, or an Exhibit or
Schedule to, this Agreement unless otherwise indicated;

(b) the table of contents and headings for this Agreement are for reference
purposes only and do not affect in any way the meaning or interpretation of this
Agreement;

 

13



--------------------------------------------------------------------------------

(c) whenever the words “include,” “includes” or “including” are used in this
Agreement, they are deemed to be followed by the words “without limitation”;

(d) the words “hereof,” “herein” and “hereunder” and words of similar import,
when used in this Agreement, refer to this Agreement as a whole and not to any
particular provision of this Agreement;

(e) all terms defined in this Agreement have the defined meanings when used in
any certificate or other document made or delivered pursuant hereto, unless
otherwise defined therein;

(f) the definitions contained in this Agreement are applicable to the singular
as well as the plural forms of such terms;

(g) references to a Person are also to its successors and permitted assigns;

(h) references to the date of this Agreement or the date hereof shall be deemed
to be references to December 7, 2014, the date of the Original Agreement, and
representations and warranties of the parties contained in this Agreement shall
be deemed to be made as of the date of the Original Agreement (or a specific
month and day where a specific month and day is referenced therein) and shall
not be deemed to be made as of the date of this Amended and Restated Agreement
(except, in each case, as expressly set forth in Sections 3.01 and 4.01)
notwithstanding that such representations and warranties may be formulated in or
use the present tense; and

(i) all covenants and agreements of the parties contained in this Agreement
shall be deemed to be originally made as of the date of the Original Agreement
notwithstanding that such covenants and agreements may be formulated in or use
the present tense, and none of the parties to this Agreement shall be deemed to
have waived any claim for breach of, failure to perform or non-compliance with
any of the covenants or agreements of the other parties contained in this
Agreement arising out of any action or omission that occurred on or after the
date of the Original Agreement and prior to the date of this Agreement to the
extent that such action or omission would constitute a breach of, failure to
perform or non-compliance with any of the covenants or agreements of the other
parties contained in this Agreement if such action or omission occurred on or
after the date of this Agreement, and such other parties shall be be considered
in breach of, to have failed to perform, or to have failed to comply with such
covenants and agreements to the same extent as if such breach, failure to
perform or non-compliance occurred on or after the date of this Agreement.

ARTICLE II

PURCHASE AND SALE

SECTION 2.01. Purchase and Sale of the Shares. Upon the terms and subject to the
conditions of this Agreement, at the Closing, Seller shall sell to Purchaser,
and Purchaser shall purchase from Seller, all right, title and interest in and
to the Shares, free and clear of all Encumbrances, which Shares collectively
constitute and shall constitute as of the Closing Date all of the issued and
outstanding shares of capital stock of LFMC, for the Purchase Price as specified
in Section 2.02.

 

14



--------------------------------------------------------------------------------

SECTION 2.02. Purchase Price. The amount payable to Seller in consideration for
the Shares shall be an aggregate of (a) $77,500,000 in cash or immediately
available funds minus the Preliminary Retained Liabilities Amount, and
(b) eleven (11) shares of Preferred Stock to be issued by Parent with the rights
and preferences set forth in Exhibit 2.02 (the “Preferred Stock”) (collectively,
the “Purchase Price”). The cash Purchase Price will be increased or decreased,
as applicable, by the Closing Net Working Capital Amount as determined and paid
in accordance with Section 2.06.

SECTION 2.03. Closing. Subject to the terms and conditions of this Agreement,
the sale and purchase of the Shares contemplated by this Agreement shall take
place at a closing (the “Closing”) to be held at the offices of Latham & Watkins
LLP, 330 North Wabash Street, Suite 2800, Chicago, Illinois, commencing at 9:00
a.m. New York City time on a date that is at least one (1) and no more than
fifteen (15) days following the satisfaction or waiver of the conditions to the
obligations of the parties hereto set forth in Sections 8.01 and 8.02 (other
than conditions that by their nature are to be satisfied at the Closing but
subject to the satisfaction or waiver of such conditions) (the “Closing Date”);
provided, that each party shall use commercially reasonable efforts to effect
the Closing as promptly as practicable following the satisfaction or waiver of
such conditions, or at such other place or at such other time or on such other
date as Seller and Purchaser may mutually agree upon in writing. The Closing
shall be deemed to have taken place and shall be effective at 11:59 p.m. New
York City time on the Closing Date.

SECTION 2.04. Closing Deliveries by Seller. At the Closing, Seller shall deliver
or cause to be delivered to Purchaser into escrow, with such deliverables to be
released at 11:59 p.m. New York City time on the Closing Date:

(a) stock certificates evidencing the Shares duly endorsed in blank, or
accompanied by stock powers duly executed in blank and with all required stock
transfer tax stamps affixed;

(b) copies of (i) the existing certificate of incorporation of LFMC, certified
by the Secretary or an Assistant Secretary of Seller, and (ii) the bylaws of
LFMC, certified by the Secretary or an Assistant Secretary of Seller;

(c) a certificate of a duly authorized officer of Seller certifying as to the
matters set forth in Section 8.02(a);

(d) a certificate as to the non-foreign status of Seller pursuant to Regulations
Section 1.1445-2(b)(2);

(e) resignations and releases by all directors and officers of each of the
Companies who are not employees of the Companies;

(f) duly executed Section 338 Forms (as defined below); and

 

15



--------------------------------------------------------------------------------

(g) a duly executed counterpart to the Registration Rights Agreement.

SECTION 2.05. Closing Deliveries by Purchaser and Parent. At the Closing:

(a) Purchaser shall deliver to Seller the cash Purchase Price, as adjusted in
accordance with Section 2.02, by wire transfer in immediately available funds to
the Purchase Price Bank Account;

(b) Parent shall issue and deliver to Seller into escrow, with such deliverable
to be released at 11:59 p.m. New York City time on the Closing Date, the
certificates evidencing the Preferred Stock (or at Seller’s discretion, in
non-certificated book-entry form to Seller’s designated account), along with a
certificate of the Secretary or an Assistant Secretary of Parent certifying that
the Preferred Stock has been duly authorized and validly issued, is fully paid
and nonassessable and is not being issued in violation of any preemptive rights;

(c) Parent shall deliver to Seller into escrow, with such deliverable to be
released at 11:59 p.m. New York City time on the Closing Date, a certificate of
a duly authorized officer of Parent certifying as to the matters set forth in
Section 8.01(a); and

(d) Parent shall deliver to Seller into escrow, with such deliverable to be
released at 11:59 p.m. New York City time on the Closing Date, a duly executed
counterpart to the Registration Rights Agreement.

SECTION 2.06. Net Working Capital Adjustment.

(a) Estimated Net Working Capital Adjustment. Not more than ten (10) Business
Days prior to the Closing Date, Seller shall deliver to Purchaser its good faith
estimate of Net Working Capital as of the Closing Date (the “Estimated Net
Working Capital Amount”), together with a reasonably detailed explanation of the
calculation thereof, prepared in accordance with the Net Working Capital
Principles. The Estimated Net Working Capital Amount may be positive or
negative. The effective time for purposes of calculating the Estimated Net
Working Capital Amount and the Closing Net Working Capital Amount shall be 11:59
p.m. New York City time on the Closing Date. If the Estimated Net Working
Capital Amount would otherwise exceed $17.5 million, and Purchaser provides a
written objection to Seller not later than ten (10) Business Days prior to the
date of the first installment under Section 2.06(d)(i) stating Purchaser’s good
faith view that the Estimated Net Working Capital Amount is overstated, then the
Estimated Net Working Capital Amount shall be deemed equal to $17.5 million.

(b) NWC Statement. Following the delivery by Seller of its calculation of the
Estimated Net Working Capital Amount pursuant to Section 2.06(a), to the extent
in the possession or control of Seller, Seller will provide to Purchaser and its
Representatives reasonable access, during normal business hours and upon
reasonable prior notice, to the books and records (including work papers
prepared in sufficient detail), employees and accountants of Seller and its
Affiliates, to the extent reasonably related to its evaluation of Seller’s
calculation of the Estimated Net Working Capital Amount, and shall cause the
employees of Seller and its Affiliates to cooperate with Purchaser and its
Representatives in connection with Purchaser’s

 

16



--------------------------------------------------------------------------------

review of such work papers and other documents and information relating to
Seller’s calculation of the Estimated Net Working Capital Amount as Purchaser
may request. Within sixty (60) calendar days after delivery by Seller of its
calculation of the Estimated Net Working Capital Amount pursuant to
Section 2.06(a), Purchaser shall deliver to Seller a statement (the “NWC
Statement”), setting forth its calculation of Net Working Capital as of the
Closing Date (the “Preliminary Closing Net Working Capital Amount”), together
with a reasonably detailed explanation of the calculation thereof. The NWC
Statement shall be prepared in accordance with the Net Working Capital
Principles.

(c) Disputes. Upon delivery of the NWC Statement, to the extent in the
possession or control of Purchaser, Purchaser will provide to Seller and its
Representatives reasonable access, during normal business hours and upon
reasonable prior notice, to the books and records (including work papers
prepared in sufficient detail), employees and accountants of the Companies, to
the extent reasonably related to its evaluation of the NWC Statement and the
calculation of the Preliminary Closing Net Working Capital Amount, and shall
cause the employees of Purchaser and its Affiliates to cooperate with Seller and
its Representatives in connection with Seller’s review of such work papers and
other documents and information relating to Purchaser’s calculation of
Preliminary Closing Net Working Capital Amount as Seller may request. If Seller
shall disagree with the calculation of the Preliminary Closing Net Working
Capital Amount or any element of the NWC Statement relevant thereto, it shall
notify Purchaser of such disagreement in writing within twenty (20) days after
its receipt of the NWC Statement, which notice shall set forth in reasonable
detail the particulars of such disagreement. In the event that Seller does not
provide such a notice of disagreement within such twenty (20) day period, Seller
shall be deemed to have accepted the NWC Statement and the calculation of the
Preliminary Closing Net Working Capital Amount delivered by Purchaser, and such
Preliminary Closing Net Working Capital Amount shall be deemed the “Closing Net
Working Capital Amount” for purposes of this Agreement. In the event any such
notice of disagreement is timely provided by Seller, Purchaser and Seller shall
use their commercially reasonable efforts for a period of twenty (20) days (or
such longer period as they may mutually agree) to resolve any disagreements with
respect to the calculation of the Closing Net Working Capital Amount. If, at the
end of such period, they are unable to resolve such disagreements, then an
independent accounting firm of recognized national standing as may be mutually
selected by Purchaser and Seller (the “Auditor”) shall resolve any remaining
disagreements. If Purchaser and Seller cannot mutually agree on the choice of
the Auditor, then Purchaser shall deliver to Seller a list of three independent
accounting firms of national standing in the United States and Seller shall
select one of such three accounting firms to act as the Auditor. The Auditor
shall determine the Closing Net Working Capital Amount as of the Closing Date as
promptly as practicable, but in any event within fifteen (15) days after the
date on which such dispute is referred to the Auditor, based solely on written
submissions forwarded by Purchaser and Seller to the Auditor within ten
(10) days following the Auditor’s selection, and such amount, which shall be
equal to or between Seller’s and Purchaser’s calculation of the Closing Net
Working Capital Amount set forth in their written submissions, shall be deemed
the “Closing Net Working Capital Amount” for purposes of this Agreement. The
fees and expenses of the Auditor shall be paid one-half by Purchaser and
one-half by Seller. The determination of the Auditor shall be final, conclusive
and binding on the parties. The date on which the Closing Net Working Capital
Amount is finally determined in accordance with this Section 2.06(c) is referred
as to the “Determination Date.”

 

17



--------------------------------------------------------------------------------

(d) Net Working Capital Payments.

(i) In the event the Estimated Net Working Capital Amount is a positive number,
Purchaser shall pay, by wire transfer in immediately available funds, to Seller
an amount equal to the Estimated Net Working Capital Amount in three (3) equal
installments (the “Interim Net Working Capital Payments”), with one installment
payable on the date that is (i) thirty (30) days, (ii) sixty (60) days, and
(iii) ninety (90) days, respectively, after the Closing Date; provided, that if
any such date is not a Business Day, Purchaser shall pay the relevant Interim
Net Working Capital Payment on the first Business Day immediately following such
date. In the event the Estimated Net Working Capital Amount is a negative
number, Seller shall pay, by wire transfer in immediately available funds, to
Purchaser the Interim Net Working Capital Payments, with one installment payable
on the date that is (i) thirty (30) days, (ii) sixty (60) days, and (iii) ninety
(90) days, respectively, after the Closing Date; provided, that if any such date
is not a Business Day, Seller shall pay the relevant Interim Net Working Capital
Payment on the first Business Day immediately following such date.

(ii) The “Net Working Capital Adjustment Amount,” which may be positive or
negative, shall mean (A) the difference between (1) the Closing Net Working
Capital Amount and (2) the Estimated Net Working Capital Amount minus (B) the
amount of severance paid, if any, to the first and fourth individual listed on
Schedule 5.20(a)(ii) (i.e., the Denver change-in-control employees), during the
period within sixty (60) days after the Closing Date solely to the extent that
(X) such severance payments reduce the amount of Change in Control Payments
which Seller or any of its Affiliates is obligated to pay to such individuals,
and (Y) the liability for such severance payments was not included in the
determination of Net Working Capital.

(iii) On the later of (A) Determination Date, or (B) the day that is ninety-one
(91) days after the Closing Date, (1) if the Net Working Capital Adjustment
Amount is positive, then within five (5) days after the later of the
Determination Date and the date that is ninety-one (91) days after the Closing
Date, Purchaser shall pay, by wire transfer in immediately available funds, to
Seller the Net Working Capital Adjustment Amount, and (2) if Net Working Capital
Adjustment Amount is negative, then within five (5) days after the later of the
Determination Date and the date that is ninety-one (91) days after the Closing
Date, Seller shall pay, by wire transfer in immediately available funds, to
Purchaser the Net Working Capital Adjustment Amount.

SECTION 2.07. Purchase Price Adjustment.

(a) Not more than ten (10) nor less than one (1) Business Day prior to the
Closing Date, Seller shall deliver to Purchaser a reasonably detailed estimate,
prepared in good faith and in accordance with the accounting policies,
principles, practices and methodologies used in the preparation of the Financial
Statements, of the Retained Liabilities as of the Closing Date (the “Retained
Liabilities Statement”).

(b) Upon delivery of the Retained Liabilities Statement, to the extent in the
possession or control of Seller, Seller will provide to Purchaser and its
Representatives

 

18



--------------------------------------------------------------------------------

reasonable access, during normal business hours and upon reasonable prior
notice, to the books and records of Seller, to the extent reasonably related to
its evaluation of the Retained Liabilities Statement, and shall cause the
employees of Seller to cooperate with Purchaser and its Representatives in
connection with Purchaser’s review of the Retained Liabilities Statement and
other documents and information relating to Seller’s calculation of the Retained
Liabilities as Purchaser may request. If Purchaser shall disagree with the
calculation of the Retained Liabilities or any element of the Retained
Liabilities Statement relevant thereto, it shall notify Seller of such
disagreement in writing within sixty (60) days after its receipt of the Retained
Liabilities Statement, which notice shall set forth in reasonable detail the
particulars of such disagreement. In the event that Purchaser does not provide
such a notice of disagreement within such sixty (60) day period, Purchaser shall
be deemed to have accepted the Retained Liabilities Statement and the
calculation of the Retained Liabilities delivered by Seller, which shall be
final, binding and conclusive for all purposes hereunder. In the event a notice
of disagreement is timely provided by Purchaser, Purchaser and Seller shall use
their commercially reasonable efforts for a period of twenty (20) days (or such
longer period as they may mutually agree) to resolve any disagreements with
respect to the calculation of the Retained Liabilities. If, at the end of such
period, they are unable to resolve such disagreements, then an Auditor shall
resolve any remaining disagreements. If Purchaser and Seller cannot mutually
agree on the choice of the Auditor, then Purchaser shall deliver to Seller a
list of three independent accounting firms of national standing in the United
States and Seller shall select one of such three accounting firms to act as the
Auditor. The Auditor shall determine the Retained Liabilities as of the Closing
Date as promptly as practicable, but in any event within fifteen (15) days after
the date on which such dispute is referred to the Auditor, based solely on
written submissions forwarded by Purchaser and Seller to the Auditor within ten
(10) days following the Auditor’s selection, and such Retained Liabilities
amount, which shall be equal to or between Seller’s and Purchaser’s calculations
with respect to the Retained Liabilities, in the aggregate, shall be final,
binding and conclusive for all purposes hereunder. The fees and expenses of the
Auditor shall be paid one-half by Purchaser and one-half by Seller.

(c) Within five (5) Business Days following the final determination of the
Retained Liabilities in accordance with this Section 2.07, (i) in the event that
the Final Retained Liabilities Amount exceeds the Preliminary Retained
Liabilities Amount, Seller shall pay to Purchaser the amount of such excess in
cash or immediately available funds, and (ii) in the event that the Preliminary
Retained Liabilities Amount exceeds the Final Retained Liabilities Amount,
Purchaser shall pay to Seller the amount of such excess in cash or immediately
available funds. The “Final Retained Liabilities Amount” means an amount equal
to the Retained Liabilities as finally determined in accordance with this
Section 2.07.

SECTION 2.08. Withholding. Any party shall be entitled to deduct and withhold
from any payments made pursuant to this Agreement any amounts required to be
deducted and withheld with respect to the making of any such payment under
applicable Tax Law at the applicable rate for such withholding, and shall timely
remit any such withheld amounts to the appropriate Governmental Authority as
required by applicable Law, unless, with respect to a certain payment, the payee
provides the payor with a valid exemption from or reduction of withholding tax
in respect of such payment at least five (5) Business Days prior to the date of
such payment. Any amounts deducted and withheld and timely remitted pursuant to
this Section 2.08 shall be treated for all purposes of this Agreement as having
been paid to the Person in respect of whom such deduction and withholding were
made.

 

19



--------------------------------------------------------------------------------

ARTICLE III

REPRESENTATIONS AND WARRANTIES

OF SELLER

Except as set forth in the Seller Disclosure Schedule, which Seller Disclosure
Schedule is arranged in sections corresponding to the lettered and numbered
paragraphs contained in this Agreement, and whether or not the corresponding
lettered and numbered paragraph contains an explicit reference to the Seller
Disclosure Schedule, provided that (i) items disclosed in one section of the
Seller Disclosure Schedule shall be deemed disclosed in all other applicable
sections of the Seller Disclosure Schedule to the extent it is reasonably
apparent on the face of such disclosure that such disclosure is relevant to
another section of this Agreement or of the Seller Disclosure Schedule, and
(ii) the mere inclusion of an item in the Seller Disclosure Schedule as an
exception to a representation, warranty or covenant shall not be deemed an
admission by Seller that such item has had, or would have, a Material Adverse
Effect, or that such item is material or meets or exceeds any monetary or other
threshold specified for disclosure in the Agreement, subject to Section 1.03(h)
Seller hereby represents and warrants to Purchaser as follows:

SECTION 3.01. Organization, Authority and Qualification of Seller. Seller is a
corporation duly organized and validly existing under the laws of the
jurisdiction of its incorporation and has all necessary corporate power and
authority to enter into the Original Agreement (and as of this tenth (10th) day
of July, 2015, to enter into this Agreement) and the other agreements,
instruments, documents and certificates to be executed and delivered by Seller
in connection herewith and therewith, as applicable, including the Registration
Rights Agreement (the “Ancillary Documents”), to carry out its obligations
hereunder and thereunder and to consummate the transactions contemplated hereby
and thereby. Seller is duly licensed or qualified to do business and is in good
standing in each jurisdiction which the properties owned or leased by it or the
operation of its business makes such licensing or qualification necessary,
except to the extent that the failure to be so licensed, qualified or in good
standing would not reasonably be expected to have a Material Adverse Effect. The
execution and delivery of the Original Agreement (and as of this tenth
(10th) day of July, 2015, the execution and delivery of this Agreement) and the
Ancillary Documents by Seller, the performance by Seller of its obligations
hereunder and thereunder and the consummation by Seller of the transactions
contemplated hereby and thereby have been duly authorized by all requisite
action on the part of Seller, including its board of directors and applicable
shareholders (to the extent required by applicable Law). The Original Agreement
(and as of this tenth (10th) day of July, 2015, this Agreement) and the
Ancillary Documents have been, or upon execution and delivery thereof (in the
case of Ancillary Documents not delivered herewith) will be, duly executed and
delivered by Seller, and (assuming due authorization, execution and delivery by
Purchaser and Parent) are, or upon execution and delivery thereof (in the case
of Ancillary Documents not delivered herewith) will be, legal, valid and binding
obligations of Seller, enforceable against Seller in accordance with their
respective terms, except as enforcement may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium and similar Laws of general applicability
relating to or affecting creditors’ rights or by general equity principles (the
“Enforceability Exceptions”). No

 

20



--------------------------------------------------------------------------------

further act or proceeding on the part of Seller or its shareholders is necessary
to authorize the Original Agreement (and as of this tenth (10th) day of July,
2015, this Agreement), the Ancillary Documents and the transactions contemplated
hereby and thereby. The representations and warranties contained in this
Section 3.01, to the extent that they expressly reference the Original
Agreement, shall be deemed made only as of the date of the Original Agreement
and not as of any other time, including the Closing Date.

SECTION 3.02. Organization, Authority and Qualification of the Companies. Each
Company is a corporation duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation and has all necessary
corporate power and authority to own, operate or lease the properties and Assets
now owned, operated or leased by it and to carry on its business as it has been
and is currently conducted. Each Company is duly licensed or qualified to do
business and is in good standing in each jurisdiction in which the properties
owned or leased by it or the operation of its business makes such licensing or
qualification necessary, except to the extent that any failure to be so
licensed, qualified or in good standing would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

SECTION 3.03. Capitalization; Ownership of Shares. A complete list of the
authorized and the issued and outstanding capital stock or other ownership
interests, as the case may be, of the Companies and the record holders thereof
as of the date of the Original Agreement is set forth in Section 3.03 of the
Seller Disclosure Schedule. No shares of capital stock of any Company are held
in the treasury of such Company. All of the Shares and the Subsidiaries Shares
are duly authorized, validly issued, fully paid and nonassessable and were not
issued in violation of any preemptive rights. There are no options, warrants,
convertible securities or other rights, agreements, arrangements or commitments
relating to the Shares or the Subsidiaries Shares obligating either Seller or
any Company to sell any Shares or Subsidiaries Shares, or to issue or sell any
shares of capital stock of any Company, any securities convertible into or
exchangeable for any shares of capital stock of any Company, or any other
interest in any Company. There are no promises by Seller or any Company to grant
or award any securities, options, warrants, calls or other rights to purchase or
subscribe for Shares or Subsidiaries Shares. The Shares constitute all the
issued and outstanding capital stock of LFMC and are owned of record and
beneficially by Seller free and clear of all Encumbrances (other than any
restrictions imposed by applicable securities Laws). The Subsidiaries Shares
constitute all the issued and outstanding capital stock of the Subsidiaries and
are owned of record and beneficially by LFMC free and clear of all Encumbrances
(other than any restrictions imposed by applicable securities Laws).

SECTION 3.04. No Conflict. Assuming that all consents, approvals, authorizations
and other actions described in Section 3.05 have been obtained and all filings
and notifications described therein made, and except as may result from any
facts or circumstances relating solely to Purchaser, the execution, delivery and
performance by Seller of this Agreement and the Ancillary Documents to which
Seller is a party, and the consummation by Seller of the transactions
contemplated hereby and thereby, do not and will not (a) violate, conflict with
or result in the breach of the certificate of incorporation or bylaws (or
similar organizational documents) of Seller or any of the Companies,
(b) conflict with or violate any Law or Governmental Order applicable to Seller
or any of the Companies, (c) except as set forth in

 

21



--------------------------------------------------------------------------------

Section 3.04(c) of the Seller Disclosure Schedule, conflict with, result in any
breach of, constitute a default (or event which with the giving of notice or
lapse of time, or both, would become a default) under, require any consent
under, or give to others any rights of termination, amendment, acceleration,
suspension, revocation or cancellation of, any loan or credit agreement,
debenture, concession, purchase or sale order or other obligation, commitment,
understanding, undertaking, Permit, note, bond, mortgage or indenture, contract,
agreement, lease, sublease, license, franchise or other instrument or
arrangement, whether oral or written (including any amendment, extension,
renewal, guarantee or other supplement with respect thereto) (each, other than
any Plan, a “Contract”) to which Seller or any of the Companies is a party or by
which any of their respective properties or Assets are bound, (d) result in the
creation or imposition of any Encumbrance (other than Permitted Encumbrances)
upon any of the Shares or any Assets, or (e) require the approval, consent,
authorization or act of, or the making by Seller or any of the Companies of any
declaration, filing or registration with, any third party or any Governmental
Authority, except for such of the foregoing as are necessary pursuant to the
Communications Act and the HSR Act and except, in the case of clauses (b),
(c) and (e), as would not reasonably be expected to (i) adversely affect in any
material respect the ability of Seller to carry out its obligations under, and
to consummate the transactions contemplated by, this Agreement and the Ancillary
Documents, or (ii) materially impair the conduct of the Business.

SECTION 3.05. Governmental Consents and Approvals. The execution, delivery and
performance of this Agreement and the Ancillary Documents by Seller, and the
consummation by Seller of the transactions contemplated hereby and thereby, and
the performance by Seller of its obligations hereunder do not and will not
require any consent, approval, authorization or other order of, Action by,
filing or registration with or notification to, any Governmental Authority,
except (a) as described in Section 3.05 of the Seller Disclosure Schedule,
(b) the Government Consents, or (c) as may be necessary as a result of any facts
or circumstances relating to Purchaser or any of its Affiliates.

SECTION 3.06. FCC Licenses.

(a) The Companies are the holders as of the date of the Original Agreement of
the licenses, permits and authorizations set forth in Section 3.06 of the Seller
Disclosure Schedule. The Companies hold all of the licenses, permits and
authorizations issued by the FCC that are required for or otherwise used in the
present operation of the Stations (the “FCC Licenses”). Except as set forth in
Section 3.06 of the Seller Disclosure Schedule, the FCC Licenses are in full
force and effect and have not been revoked, suspended, canceled, rescinded or
terminated and have not expired. There is not pending, or, to Seller’s
Knowledge, threatened, and, to Seller’s Knowledge on the date of the Original
Agreement, no facts exist that may result in, any Action by or before the FCC to
revoke, suspend, cancel, rescind or materially and adversely modify any of the
FCC Licenses (other than proceedings to amend FCC rules of general
applicability). Except as set forth in Section 3.06 of the Seller Disclosure
Schedule, there is not issued or outstanding, by or before the FCC, any order to
show cause, notice of violation, notice of apparent liability, investigation (to
Seller’s Knowledge), letter of inquiry or order of forfeiture against any of the
Stations or against any Company with respect to any of the Stations that could
result in any such Action, or that may materially affect Purchaser’s ability to
operate any Station in accordance with the FCC Licenses. The Stations are
operating in compliance in all material respects with the FCC Licenses, the
Communications Act of 1934, as amended (the “Communications Act”), and the
rules, regulations and policies of the FCC (the “FCC Rules”).

 

22



--------------------------------------------------------------------------------

(b) All material reports and filings required to be filed with the FCC by each
of the Companies with respect to each of the Stations have been timely filed.
All such reports and filings are accurate and complete in all material respects.
Each of the Companies maintain appropriate public inspection files at the
Stations as required by the FCC Rules.

(c) Set forth in Section 3.06 of the Seller Disclosure Schedule are the Towers
on which the main antenna of each of the Stations is mounted. With respect to
Owned Real Property, and to Seller’s Knowledge with respect to Leased Real
Property, the Transmission Structures are registered with the FCC to the extent
required by FCC Rules and all such Transmission Structures have been
constructed, and are operated and maintained, in compliance in all material
respects with the FCC Licenses and all applicable Laws, including the
Communications Act and those promulgated by the FAA (and including, to the
extent applicable, all such Laws concerning the marking, painting, lighting,
height and registration of the Transmission Structures).

(d) The Stations and their respective transmission facilities are operating in
material compliance with the FCC Licenses, the Communications Act and the FCC
Rules. To Seller’s Knowledge, none of the Stations is causing interference in
violation of the FCC Rules to the transmissions of any other broadcast station
or communications facility. As of the date of the Original Agreement, neither
Seller nor the Companies has received any written complaint with respect to any
such interference. To Seller’s Knowledge, as of the date of the Original
Agreement no other broadcast station or communications facility is causing
interference in violation of the FCC Rules to any of the Stations’ transmissions
or, to the best of Seller’s Knowledge, to the public’s reception of such
transmissions.

(e) The Companies do not hold, directly or indirectly, any licenses or other
authorization issued by the FCC with respect to any broadcast station other than
the Stations.

SECTION 3.07. Financial Information.

(a) Section 3.07 of the Seller Disclosure Schedule contains true and complete
copies of (a) the audited combined balance sheet of the Lincoln Financial Media
Radio Stations for the year ended December 31, 2013 and the related audited
statements of income and cash flows for the fiscal year of the Lincoln Financial
Media Radio Stations then ended (the “Year End Statements”), and (b) the
unaudited combined balance sheet of the Lincoln Financial Media Radio Stations
and the related unaudited combined statements of income for the nine (9) month
period ending on the Reference Statement Date, together with the notes thereto
(the “Interim Financial Statements” and, together with the Year End Statements,
the “Financial Statements”). The Financial Statements have been prepared from
the books and records of the Companies and in accordance with GAAP consistently
applied with the past practices of the Companies, are true and complete, and
present fairly in all material respects the financial condition and results of
operations of the Lincoln Financial Media Radio Stations for the respective
periods covered thereby, subject to any matter disclosed in the notes thereto
and, in the case of the Interim

 

23



--------------------------------------------------------------------------------

Financial Statements, normal year-end adjustments, which will not be material in
amount or materially different in nature from past practices. The books and
records of the Companies have been kept accurately and maintained in all
material respects in accordance with GAAP and any other applicable legal and
accounting requirements.

(b) Seller as of the date of the Original Agreement has established and
maintains a system of internal accounting controls sufficient to provide
reasonable assurance that transactions are recorded as necessary to permit
preparation of the Lincoln Financial Media Radio Stations combined financial
statements in conformity with GAAP.

SECTION 3.08. Absence of Certain Changes.

(a) Except for actions taken in preparation of the transactions contemplated by
this Agreement and the Ancillary Documents, from the Reference Statement Date
through the date of the Original Agreement (i) the Business has been conducted
in the ordinary course consistent with past practices in all material respects,
and (ii) there has not been any event, occurrence or development which has had a
Material Adverse Effect.

(b) Since the Reference Statement Date and through the date of the Original
Agreement, neither the Seller nor any of the Companies has taken any action that
if taken by Seller or any Company from the date of the Original Agreement
through the Closing Date, would require the consent of Purchaser under
Section 5.01 (other than Section 5.01(b)(xiv)).

SECTION 3.09. Absence of Undisclosed Material Liabilities. There are no
Liabilities of any Company (whether accrued, contingent, absolute, determined,
determinable or otherwise) of a nature required to be disclosed or reflected on
or reserved against in, or to be disclosed in the notes to, the Financial
Statements prepared in accordance with GAAP, other than Liabilities
(a) reflected or reserved against on the Financial Statements or the notes
thereto, (b) set forth in Section 3.09 of the Seller Disclosure Schedule,
(c) incurred since the Reference Statement Date in the ordinary course of
business of the Companies (consistent with past practice), or (d) which would
not reasonably be expected, individually or in the aggregate, to materially
impair the ownership of the Companies or the ownership or use of the Assets, and
there is no circumstance currently existing as of the date of the Original
Agreement that would reasonably be expected to result in such Liability.

SECTION 3.10. Compliance with Laws; Litigation.

(a) No Company is in violation of, and for the past three (3) years, no Company
has been given written or, to Seller’s Knowledge, oral notice of or been charged
with any violation of, any Law or Governmental Order applicable to any of the
Companies or any of their respective Assets and properties by, or investigation,
audit or review with respect to, any of the Companies except for such
violations, investigations, audits or reviews that have not and would not
reasonably be expected to, individually or in the aggregate, result in material
liability to any Company or otherwise interfere in any material respect with the
conduct of their respective businesses as currently conducted or result in any
criminal or quasi-criminal Action.

(b) The Companies have the Permits set forth in Section 3.10(b) of the Seller
Disclosure Schedule as of the date of the Original Agreement, which represent
all such Permits

 

24



--------------------------------------------------------------------------------

required under applicable Law or necessary to conduct its business in all
material respects as presently conducted and are in compliance in all material
respects with the terms of the Permits, and no event has occurred which, with
notice or the lapse of time or both, would cause any Company not to be in
compliance in all material respects with, or would allow revocation or
termination of, or would result in any other material impairment of the rights
of the holder of, any such Permit. No Company has received written or, to
Seller’s Knowledge, oral notice claiming that any Permit may be terminated,
revoked, suspended, limited or modified or may not be renewed except where such
revocation, suspension, modification or limitation has not resulted, and would
not reasonably be expected to result in material liability to the Business or
otherwise materially interfere with the conduct of the Business in substantially
the manner currently conducted.

(c) There is no Action pending or, to Seller’s Knowledge, threatened against or
affecting Seller or any of the Companies or their respective Assets, or any
officers or directors of any Company in their capacities as such, at Law or in
equity or before or by any Governmental Authority that would result in material
liability to the Business or otherwise materially interfere with the conduct of
the Business in substantially the manner currently conducted or would affect the
legality, validity or enforceability of this Agreement or the Ancillary
Documents, or the consummation of the transactions contemplated hereby or
thereby. None of the Companies are subject to any judgment, writ, injunction,
settlement agreement, order or decree entered in any lawsuit or proceeding.
There is no Governmental Order outstanding against any Company or any of their
respective Assets that, individually or in the aggregate, has resulted or would
reasonably be expected to result in material liability to any Company or
otherwise interfere in any respect with the conduct of their respective
businesses as currently conducted or result in any criminal or quasi-criminal
Action. No Company has received any written notification of, and to Seller’s
Knowledge there is no, investigation by any Governmental Authority involving any
Company or any of their respective Assets that, individually or in the
aggregate, have resulted or would reasonably be expected to result in material
liability to any Company or otherwise interfere in any material respect with the
conduct of their respective businesses as currently conducted or result in any
criminal or quasi-criminal Action.

(d) This Section 3.10 does not relate to matters with respect to Taxes.

SECTION 3.11. Intellectual Property.

(a) Section 3.11 of the Seller Disclosure Schedule sets forth a true and
complete list as of the date of the Original Agreement of all (i) issued patents
and pending patent applications, (ii) trademark and service mark registrations
and applications, (iii) copyright registrations and applications, and
(iv) internet domain name registrations, in each case that are owned by any of
the Companies (the “Company Registered IP”). Each item of Company Registered IP
is subsisting, and has not been abandoned, cancelled, or otherwise compromised
in any material respect. No Action is pending, or to Seller’s Knowledge is
threatened, challenging the validity, enforceability, registration, ownership or
use of any of the Company Registered IP in any material respect. Each Company is
the owner of the entire right, title and interest in and to the Intellectual
Property set forth opposite its name on Section 3.11 of the Seller Disclosure
Schedule, free and clear of all liens and encumbrances other than licenses
granted pursuant to the Company IP Agreements.

 

25



--------------------------------------------------------------------------------

(b) To Seller’s Knowledge, (i) none of the Companies is infringing,
misappropriating, diluting, or otherwise violating the Intellectual Property of
any Person, and (ii) no Person is infringing, misappropriating, diluting, or
otherwise violating any Company Intellectual Property in any material respect.
No Action is pending, or to Seller’s Knowledge is threatened, alleging that any
of the Companies is infringing, misappropriating, diluting, or otherwise
violating the Intellectual Property of any Person.

(c) The execution, delivery and performance by Seller of this Agreement and the
Ancillary Documents to which Seller is a party, and the consummation by Seller
of the transactions contemplated hereby and thereby, will not result in the
loss, forfeiture, termination, or impairment of, or give rise to a right of any
Person to limit, terminate or consent to the continued use of, any material
rights of any of the Companies in any Intellectual Property.

(d) To Seller’s Knowledge, all material and competitively sensitive and
confidential Intellectual Property of the Companies has been maintained in
confidence in all material respects.

(e) All former and current officers, directors, employees, personnel,
consultants, advisors, agents, and independent contractors of the Companies who
have contributed to or participated in the conception and development of Company
Registered IP for any of the Companies have entered into valid and binding
proprietary rights agreements with the applicable Company vesting ownership of
such Company Registered IP in the applicable Company.

(f) To Seller’s Knowledge, the IT Assets operate and perform in all material
respects in accordance with their documentation and functional specifications
and otherwise as required by the Companies and have not materially malfunctioned
or failed within the past three (3) years. The Companies have security policies
relating to their IT Assets that they believe are commercially reasonable.

SECTION 3.12. Real Property.

(a) Section 3.12(a) of the Seller Disclosure Schedule lists the street address
and legal description of each parcel of Owned Real Property as of the date of
the Original Agreement and the applicable Company that is the current owner of
each parcel of Owned Real Property. Except as described in Section 3.12(a) of
the Seller Disclosure Schedule, (i) the applicable Companies (as set forth in
Section 3.12(a) of the Seller Disclosure Schedule) are the sole owners and
holders of good, marketable and insurable (at standard rates) title in fee
simple (and such fee simple interest is recorded) to each parcel of Owned Real
Property free and clear of all Encumbrances, except Permitted Encumbrances, and
(ii) Seller has made available to Purchaser copies of each deed for each parcel
of Owned Real Property and all title insurance policies, underlying title
exception documents, Leases and surveys relating to the Owned Real Property, in
each case to the extent in Seller’s or any Company’s possession. None of the
Companies nor, to Seller’s Knowledge, any other Person is a party to any Lease
relating to such

 

26



--------------------------------------------------------------------------------

parcels of Owned Real Property except for those Leases listed on Section 3.12(a)
of the Seller Disclosure Schedule. Seller has delivered to Purchaser true and
complete copies of all Leases in effect at the date of the Original Agreement
relating to the Owned Real Property.

(b) Section 3.12(b) of the Seller Disclosure Schedule lists the street address
and legal description of each parcel of Leased Real Property and the identity of
the lessor, lessee and current occupant (if different from lessee) of each such
parcel of Leased Real Property. Seller has delivered to Purchaser true and
complete copies of the Leases in effect at the date of the Original Agreement
relating to the Leased Real Property, and, except as described in
Section 3.12(b) of the Seller Disclosure Schedule, there has not been any
sublease, license, assignment entered into or other use or occupancy right
granted by any of the Companies, nor to Seller’s Knowledge, any other Person, in
respect of the Leases relating to the Leased Real Property. The Companies (as
set forth in Section 3.12(b) of the Seller Disclosure Schedule) are the sole
owners and holders of good, valid, existing and enforceable leasehold interests
in all of the Leased Real Property, subject to no Encumbrances other than
Permitted Encumbrances. Seller has delivered or otherwise made available to
Purchaser true, correct and complete copies of all title insurance reports and
policies, underlying title exception documents, surveys, Leases and agreements,
related documents and information pertaining to Leased Real Property (including
any and all amendments and modifications thereto) in the possession or under the
control of Seller or any of the Companies as of the date of the Original
Agreement. Each Company that is a party thereto has peaceful and undisturbed
possession under each Lease with respect to the Leased Real Property. As of the
date of the Original Agreement, other than as reflected in the Interim Financial
Statements or incurred in the ordinary course since the Reference Statement
Date, there are no leasing commissions or similar payments due, arising out of,
resulting from or with respect to any Lease, that is owed by any of the
Companies.

(c) The Real Property constitutes all interests in real property currently used
in or held for use in connection with the operation of the Stations and which
are necessary for the continued operation of the Stations as currently
conducted. One of the Companies owns, leases or has the legal and recorded right
to use in the ordinary course of business all easements, rights of entry and
rights-of-way which are material to the business and operations of the Stations.
There are no material structural, electrical, mechanical, plumbing, air
conditioning, heating or other defects in the Real Property that materially
adversely affect the operation of the Stations, and all of the buildings,
fixtures and improvements located on the Real Property are in good condition and
repair (normal wear and tear excepted), adequate to operate such facilities as
currently used, are suitable for the current operation of the Stations and no
condition exists that would interfere with the Companies’ customary use and
operation thereof in any material respect.

(d) Except as disclosed in Section 3.12(d) of the Seller Disclosure Schedule,
there are no parties in possession of any portion of the Real Property other
than the Companies, whether as lessees, tenants at will, trespassers or
otherwise, and no Company, nor, to the Seller’s Knowledge, any other Person has
granted any oral or written right to any Person other than the Companies to
Lease the Owned Real Property. There are no options or rights in any third party
to purchase or acquire any ownership interest in the Owned Real Property,
including pursuant to any executory contracts of sale, rights of first refusal
or options.

 

27



--------------------------------------------------------------------------------

(e) Each parcel of Owned Real Property is properly and duly zoned for its
current use, and such current use is a conforming use and does not violate any
restrictive covenants affecting or encumbering the Owned Real Property, and no
zoning, subdivision, building, health, land use, fire or other federal, state or
municipal Law is violated by the continued maintenance, operation, use or
occupancy of the Owned Real Property or any tract or portion thereof or interest
therein in its present manner, except for such violations that are not material.

(f) All utilities required in connection with the use, occupancy and operation
of each parcel of Real Property are sufficient for its present purposes and are
fully operational and in working order in all material respects.

(g) Neither Seller nor any of the Companies has received any written notice of
any assessments, general or special, that have been or are in the process of
being levied against any parcel of Real Property, and to Seller’s Knowledge,
there are no threatened or contemplated assessments.

(h) The following are included in the Assets: (i) with respect to Owned Real
Property and Leased Real Property pursuant to a ground lease, the antenna
support structures, including any guy anchors and guy wires, used or useful in
connection with the operation of the Stations (“Towers”), buildings (including
transmitter buildings) and other structures and improvements used or useful in
connection with the operation of the Stations (collectively, “Transmission
Structures”), (ii) Transmission Equipment, and (iii) other tangible assets and
property. The Companies have, and upon the Closing Purchaser shall continue to
have, full legal and practical access to Real Property in all material respects,
and each parcel of Real Property is accessible without charge by a public right
of way or is otherwise reasonably accessible for purposes of conducting the use
of each such property, as currently conducted, including reasonable access
between and among each transmitter building, the Tower corresponding thereto
and, if applicable, each guy anchor supporting each such Tower. In all material
respects, all ingress and egress to, from, between and among the transmitter
building, the Tower corresponding thereto and, if applicable, each guy anchor
supporting each such Tower are located entirely on the Real Property; provided,
that to the extent that any transmitter building, Tower or, if applicable, guy
anchor supporting any Tower is located on an easement comprising the Real
Property, such easement (and the corresponding transmitter building, Tower, or
guy anchor thereon) is identified and described in Section 3.12(h) of the Seller
Disclosure Schedule. None of the Transmission Structures or the use thereof
violates in any material respect any restrictive covenants or encroaches on any
property owned by any other Person, and all such Transmission Structures are
constructed in conformity with all applicable “set-back” lines, easements and
other restrictions or rights of record in all material respects.

(i) With respect to Owned Real Property, except as described in Section 3.12(i)
of the Seller Disclosure Schedule, no condemnation or eminent domain proceeding
is pending or, to Seller’s Knowledge, threatened which could reasonably be
expected to preclude or impair the use of any Owned Real Property by the
Stations. With respect to Leased Real Property, to Seller’s Knowledge, no
condemnation or eminent domain proceeding is pending or, to Seller’s Knowledge,
threatened which could reasonably be expected to preclude or impair in any way
the use of any Leased Real Property by the Stations.

 

28



--------------------------------------------------------------------------------

SECTION 3.13. Employee Benefit Matters.

(a) For purposes of this Agreement, “Plans” means all employee benefit plans (as
defined in Section 3(3) of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”)) and all bonus, equity compensation, incentive, deferred
compensation, vacation, paid time off, disability, medical, welfare benefit,
retirement, retiree medical or life insurance, supplemental retirement,
severance, change in control, retention, termination or other material benefit
plans, agreements, policies, programs or arrangements, and all material
employment agreements and independent contractor or other agreements, whether or
not reduced to writing (i) to which any of the Companies is a party or with
respect to which any of the Companies has any obligation, and (ii) which are
maintained, contributed to or sponsored by Seller or any of the Companies for
the benefit of any current or former employee, officer or director of any of the
Companies. Section 3.13(a) of the Seller Disclosure Schedule identifies each
Plan that is solely maintained or sponsored by any of the Companies (each, a
“Company Plan”); provided, that with respect to employment agreements,
Section 3.13(a) of the Seller Disclosure Schedule is only required to include
employment agreements with total annual compensation payments in excess of
$200,000. Seller has made available to Purchaser a true and complete copy of
each Company Plan (including any amendment) and, if applicable, related trust
agreements, annuity contracts, insurance contracts, summary plan descriptions,
and summaries of material modification, all amendments thereto, the most recent
IRS determination or opinion letter (if any), the most recent annual reports
(including Form 5500 and any applicable schedules thereto) required to be filed
in connection with any such Company Plan, and all notices that were given to
Seller, the Companies or a Company Plan by the Internal Revenue Service,
Department of Labor, or other Governmental Authority concerning any Company
Plan.

(b) Each Company Plan has been operated in all material respects in accordance
with its terms and the requirements of all applicable Laws. Except as set forth
in Section 3.13(b) of the Seller Disclosure Schedule, no material Action is
pending or, to Seller’s Knowledge, threatened with respect to any Company Plan
(other than claims for benefits in the ordinary course).

(c) Except as set forth in Section 3.13(c) of the Seller Disclosure Schedule,
all benefits, contributions and premiums required by and due under the terms of
each Company Plan or applicable Law have been timely paid in accordance with the
terms of such Company Plan and applicable Law or, if not yet due, have been
properly accrued.

(d) Each Company Plan that is intended to be qualified under Section 401(a) of
the Code or Section 401(k) of the Code has received a favorable determination or
opinion letter from the IRS on which it is entitled to rely covering all of the
provisions applicable to the Plan for which determination or opinion letters are
currently available that the Plan is so qualified and each trust established in
connection with any Plan which is intended to be exempt from federal income
taxation under Section 501(a) of the Code has received a determination letter
from the IRS that it is so exempt. To Seller’s Knowledge, nothing has occurred
that would reasonably be expected to cause the revocation of such determination
letter from the IRS or the unavailability of reliance on such opinion letter
from the IRS, as applicable.

 

29



--------------------------------------------------------------------------------

(e) No Plan: (i) is subject to Title IV of ERISA or the minimum funding
standards of Section 302 of ERISA or Section 412 of the Code, (ii) is a
“multi-employer plan” (as defined in Section 3(37) of ERISA), (iii) is a
“multiple employer plan welfare arrangement” (as defined in Section 3(40) of
ERISA), or (iv) in the case of Company Plans only, is a “nonqualified deferred
compensation plan” subject to Section 409A of the Code. None of the Companies:
(A) has any unsatisfied liability under Title IV of ERISA, (B) has withdrawn
from any pension plan under circumstances resulting (or expected to result) in a
liability to the Pension Benefit Guaranty Corporation, or (C) has engaged in any
transaction which would give rise to a liability of such Company under
Section 4069 or Section 4212(c) of ERISA; and to Seller’s Knowledge, no
condition exists that presents a material risk to any Company of incurring a
material liability under Title IV of ERISA.

(f) Except as set forth in Section 3.13(f) of the Seller Disclosure Schedule and
other than as required under Section 4980B of the Code or other applicable Law,
no Company Plan provides benefits or coverage in the nature of health, life or
disability insurance following retirement or other termination of employment
(other than death benefits when termination occurs upon death).

(g) Except as set forth in Section 3.13(g) of the Seller Disclosure Schedule,
neither the execution and delivery of this Agreement nor the consummation of the
transactions contemplated hereby could, either alone or in combination with
another event, (i) entitle any employee, director, or independent contractor of
a Company to severance pay or any material increase in severance pay (other than
severance pay required by any Law) for which Purchaser or any of the Companies
will be liable, (ii) accelerate the time of payment or vesting, or materially
increase the amount of compensation due to any such employee, director, or
independent contractor, or (iii) result in the payment of any amount that could,
individually or in combination with any other such payment, constitute an
“excess parachute payment” as defined in Section 280G(b)(1) of the Code.

SECTION 3.14. Labor Matters.

(a) No Company is a party to, or bound by, any collective bargaining or other
agreement with a labor organization representing any of its employees. Within
the past three (3) years, there has not been, nor, to Seller’s Knowledge, has
there been any threat of, any strike, slowdown, work stoppage, lockout,
concerted refusal to work overtime or other similar material labor activity or
dispute affecting any Company.

(b) Each of the Companies is in material compliance with all applicable Laws
pertaining to employment, employment practices, labor, collective bargaining,
discrimination, parental leave and pay, immigration control, worker
classification, information and data privacy and security, terms and conditions
of employment, wages and hours, employment standards, human rights, occupational
safety, workers’ compensation, mass layoffs, collective redundancies and plant
closings. There are no actions, suits, claims, investigations or other legal
proceedings against any of the Companies pending, or to Seller’s Knowledge,
threatened to be brought or filed, by or with any Governmental Authority or
arbitrator in connection with the employment of any current or former employee
of the Companies, including, without limitation, any claim relating to unfair
labor practices, employment discrimination, harassment, retaliation, equal pay
or any other employment related matter arising under applicable Laws.

 

30



--------------------------------------------------------------------------------

SECTION 3.15. Material Contracts.

(a) Section 3.15(a) of the Seller Disclosure Schedule lists each of the
following Contracts and agreements to which Seller or any of the Companies is a
party or by which it is bound, or to which any of the Assets are subject as of
the date of the Original Agreement (such Contracts and agreements being
“Material Contracts”):

(i) all collective bargaining agreements or Contracts with any labor union or
labor organization applicable to employees of any of the Companies;

(ii) all Contracts relating to Indebtedness (other than Indebtedness between
Companies) or pursuant to which any Company has committed to incur Indebtedness,
or guaranteed Indebtedness of any other Person (other than another Company) or
any indemnification agreements (other than indemnification provisions set forth
in customer or vendor agreements entered into in the ordinary course of
business);

(iii) all Contracts that limit or purport to limit in any material respect the
ability of any of the Companies to compete in any line of business or with any
Person or in any geographic area or during any period of time or to own,
operate, sell, transfer, pledge or otherwise dispose of or encumber any material
Asset and which would so limit the freedom of Purchaser and the Companies after
the Closing Date;

(iv) all employment Contracts with total annual compensation payments in excess
of $200,000, and all non-employment Contracts with total annual payments in
excess of $50,000 or with total aggregate payments in excess of $100,000;

(v) all Contracts between or among any of the Companies, on the one hand, and
Seller or any Affiliate of Seller, on the other hand (the “Affiliate
Agreements”);

(vi) all Leases;

(vii) all Contracts providing any of the Companies with national advertising
sales representation;

(viii) all partnership or joint venture agreements in which any Company
participates as a general partner or joint venturer or any limited liability
company agreements, partnership agreements, or joint venture agreements;

(ix) all Contracts that by their terms provide for the sale, assignment, license
or other disposition of any material Asset or right of any Company, other than
in the ordinary course of business;

(x) all Contracts during the five (5) year period prior to the date of the
Original Agreement with respect to the acquisition or disposition of any
business, assets

 

31



--------------------------------------------------------------------------------

or securities outside the ordinary course of business, or any equity or debt
investment in or any loan or capital contribution to any Person, in each case
with any continuing obligation on the part of any Company;

(xi) all Contracts pursuant to which any Company has advanced or loaned any
amount to any of its directors, officers or employees;

(xii) all Contracts requiring capital expenditures after the date of the
Original Agreement in excess of $100,000 in any calendar year; and

(xiii) all commitments to enter into any of the foregoing.

(b) Seller has made available to Purchaser true and complete copies of all
written Material Contracts, and set forth in Section 3.15(b) of the Seller
Disclosure Schedule are true and complete descriptions of the material terms and
conditions of all oral Material Contracts (including any and all amendments and
other modifications to such Material Contracts). Each Material Contract (i) is
the legal, valid and binding obligation of the Company that is party thereto, as
the case may be, and, to Seller’s Knowledge, the counterparties thereto, in each
case enforceable in accordance with their respective terms, and is in full force
and effect, subject to the Enforceability Exceptions, and (ii) upon consummation
of the transactions contemplated by this Agreement shall continue in full force
and effect without penalty or other adverse consequence. None of the Companies
(nor, to Seller’s Knowledge, any other party) is in breach of, or default under
(or to Seller’s Knowledge alleged to be in breach of, or default under), any
Material Contract, and, to Seller’s Knowledge, no other party to any Material
Contract has breached or defaulted thereunder, in each case, except for such
breaches or defaults that would not result in material liability to the Business
or otherwise materially interfere with the conduct of the Business in
substantially the manner currently conducted. No event has occurred and no
condition or state of facts exists that, with the receipt of notice or the
passage of time or both, will, or would reasonably be expected to, (A) result in
a violation or breach of any of the provisions of any Material Contract by any
Company or, to Seller’s Knowledge, any counterparty or other third party
thereto, (B) give any counterparty or other third party the right to declare a
default or exercise any remedy under any Material Contract, (C) give any
counterparty or other third party the right to accelerate the maturity or
performance of any Material Contract, or (D) give any counterparty or third
party the right to cancel, terminate or modify any Material Contract. Neither
Seller nor any Company has (1) sent or received any notice indicating that any
party to any of the Material Contracts intends to amend the terms of, cancel,
refuse to renew upon its expiration on terms or to renew only upon terms and
conditions that are materially less favorable to the Company that is a party
thereto, or terminate any Material Contract, or (2) sent or received any notice
of default under any Lease that remains outstanding and uncured as of the date
of the Original Agreement. All oral Material Contracts set forth in
Section 3.15(b) of the Seller Disclosure Schedule are terminable by the Company
that is a party thereto at will or upon no more than thirty (30) days’ notice.

 

32



--------------------------------------------------------------------------------

SECTION 3.16. Environmental Matters. Except as set forth in Section 3.16 of the
Seller Disclosure Schedule:

(a) The Companies are now and at all times have been in compliance in all
material respects with all applicable Environmental Laws, including such
Environmental Laws relating to the manufacture, generation, processing, storage,
treatment, recycling, removal, cleanup, transport or disposal of all Hazardous
Materials at the Real Property or otherwise applicable to the Business and
operations of the Companies and the possession of all Environmental Permits
required by any applicable Environmental Laws.

(b) Neither Seller nor any Company has received any demand notice, claim,
request for information, complaint or administrative or judicial order, and
there is no pending or, to Seller’s Knowledge, threatened civil or criminal
litigation, claim, notice of violation, formal administrative proceeding, or
investigation, inquiry or information request from any Governmental Authority or
any Person regarding any liabilities or potential liabilities (whether accrued,
absolute, contingent, unliquidated or otherwise), including any material
investigatory, remedial or corrective obligations, arising under Environmental
Law with respect to the Companies, the Real Property, the Stations or the Assets
and there are no conditions or occurrences with respect to the Companies, the
Real Property, the Stations or the Assets that would reasonably be expected to
lead to any such demands, claims, information requests or notices.

(c) The current and historical operation and use of the Stations, the Real
Property and the Assets is and has been during the past five (5) years in
compliance in all material respects with all applicable Environmental Laws,
including those Environmental Laws relating to the manufacture, generation,
processing, storage, treatment, recycling, removal, cleanup, transport or
disposal of all Hazardous Materials at or from the Stations or the Real
Property.

(d) There has been no Release of any Hazardous Materials at or from the Real
Property (to Seller’s Knowledge, in the case of periods prior to the Companies’
ownership of the Owned Real Property or in the case of the Leased Real Property)
or other Asset reportable under or in violation of any Environmental Law or that
would reasonably be expected to give rise to any liability or remediation
obligation on Purchaser under any Environmental Law.

(e) There are no Hazardous Materials at, on, under or emanating from any Real
Property that are in excess of any concentration levels or standards prescribed
by any Environmental Law or that would reasonably be expected to give rise to
any liability or remediation obligation under any Environmental Law.

(f) There are no underground storage tanks, polychlorinated biphenyls or
asbestos-containing material located at any of the Real Property and, any
storage tanks (whether under or above ground) previously located at any such
property were, to Seller’s Knowledge, at all times maintained, operated, sealed,
closed and disposed of in accordance with all applicable Environmental Laws.

(g) There are no circumstances or conditions present at the operations of the
Stations or any of the Real Property or other Assets that would reasonably be
expected to prevent the operations, when used and operated in the manner
currently used and operated, from continuing to operate in material compliance
with all applicable Environmental Laws.

 

33



--------------------------------------------------------------------------------

(h) Neither Seller, any Company nor, to Seller’s Knowledge, any third party
(including any prior owner or tenant of the Real Property) has manufactured,
generated, processed, used, handled, treated, stored, disposed of or Released
any Hazardous Materials at, under, on or about the Real Property in violation of
any Environmental Law.

(i) True and complete copies of all material environmental reports pertaining to
the Real Property, the Assets, the Stations or the Companies in Seller’s or any
Company’s possession or control have been delivered to Purchaser prior to
Closing.

(j) This Section 3.16 contains the sole and exclusive representations and
warranties of Seller with respect to Environmental Laws and other environmental
matters.

SECTION 3.17. Insurance. As of the date of the Original Agreement, the Companies
have in force, or are an insured party pursuant to, policies of insurance in the
amounts and with the insurance companies as set forth in Section 3.17 of the
Seller Disclosure Schedule. As of the date of the Original Agreement, each such
policy is valid and binding, and is or has been in effect during the entire
policy period stated therefor and, except as set forth in Section 3.17 of the
Seller Disclosure Schedule, no such policy will terminate or lapse prior to the
Closing by reason of the transactions contemplated by this Agreement. True and
complete copies of all such policies have been delivered to Purchaser. All
insurance policies are in the name of Seller, Seller’s parent company or in the
name of any of the Companies and all premiums with respect to such policies are
currently, and as of the Closing Date will be, paid or accrued. As of the date
of the Original Agreement, none of Seller or any of the Companies has received
any written notice of any defects in the Real Property or cancellation or
termination of any insurance policy maintained in favor of a Company or been
denied or had revoked or rescinded any insurance coverage. As of the date of the
Original Agreement, none of the Companies has received any written notice, and
to Seller’s Knowledge, any other notice, from any board of fire underwriters (or
other body exercising similar functions) requesting that Seller or any Company
perform any material repairs, alterations or other work to the improvements on
any Real Property, with which full compliance has not been made.

SECTION 3.18. Brokers. No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of Seller or any of the Companies, in each case, for which either
Purchaser or any of the Companies will have liability following the Closing.

SECTION 3.19. Corporate Records. All significant corporate actions taken by any
of the Companies since their respective incorporations have been duly and
validly authorized by all necessary corporate action, except as would not be
material to the Companies, taken as a whole. True and complete copies of the
certificates of incorporation and bylaws of each of the Companies, each as
amended to the date of the Original Agreement and currently in full force and
effect, have been made available to Purchaser.

 

34



--------------------------------------------------------------------------------

SECTION 3.20. Subsidiaries. No Subsidiary owns, directly or indirectly, any
capital stock or other participation in or of any Person other than another
Subsidiary. LFMC does not own, directly or indirectly, any capital stock or
other participation in or of any Person other than the Subsidiaries.

SECTION 3.21. Assets of the Business. Except as set forth in Section 3.21 of the
Seller Disclosure Schedule, the Assets owned, leased or licensed by the
Companies (a) constitute all of the assets used or held for use by the Companies
in the Business, (b) are adequate to continue to operate the Business as it is
presently conducted consistent with past practice in all material respects, and
(c) to the extent owned by the Company are owned free and clear of all
Encumbrances other than Permitted Encumbrances. The Companies have good and
valid title to, or a valid leasehold interest in or license to, all of the
properties and Assets used by the Companies in the Business, free and clear of
all Encumbrances other than Permitted Encumbrances.

SECTION 3.22. Related Party Transactions. Except as set forth in Section 3.22 of
the Seller Disclosure Schedule, none of the Companies, nor any of their
respective Affiliates or any directors or officers of Lincoln National
Corporation (or any of their “immediate family members,” as defined in Item 404
of Regulation S-K promulgated under the Exchange Act) is presently, or during
the twelve (12) month period ending on the date of the Original Agreement has
been, (a) a party to any transaction with any Company, including any Contract
providing for the furnishing of services by, or rental of real or personal
property from, or otherwise requiring payments to, any such Affiliate, director
or officer, or (b) the direct or indirect owner of any material property right,
tangible or intangible, which is used by a Company in the conduct of its
business. Ownership of five percent or less of any class of securities of a
company whose securities are registered under the Exchange Act, as amended,
shall not be deemed to be an interest for purposes of this Section 3.22.

SECTION 3.23. Bank Accounts. Section 3.23 of the Seller Disclosure Schedule
contains a complete list as of the date of the Original Agreement of all
(a) bank accounts, and (b) lock-box accounts of each of the Companies.

SECTION 3.24. Preferred Stock. Seller is an “accredited investor” within the
meaning set forth in the rules and regulations promulgated under the Securities
Act. Seller has such knowledge and experience in financial and business matters
that Seller is capable of evaluating the risks and merits of the transactions
contemplated hereby, including an investment in the Preferred Stock to be
received by Seller pursuant to this Agreement and is able to bear the economic
risk inherent in holding such Preferred Stock. The Preferred Stock is being
acquired by Seller on behalf of itself and not for any other Person and for the
account of Seller (or one of Seller’s Affiliates to which it may transfer the
Preferred Stock), not as a nominee or agent and not for the account of any other
Person. Seller (a) has had reasonable opportunity to ask questions of and
receive answers from Purchaser concerning the acquisition of the Preferred
Stock, (b) has been permitted access, to Seller’s satisfaction, to any
information or data regarding Purchaser that it has requested, and
(c) understands that the acquisition of the Preferred Stock is subject to risks
and acknowledges that it fully understands such risks. Seller acknowledges that
Seller and its advisors have been given access to documents filed by Purchaser
with the SEC. Each party acknowledges that the Preferred Stock was not offered
to Seller by way of general

 

35



--------------------------------------------------------------------------------

solicitation or general advertising by any means. Seller understands that the
shares of Preferred Stock being issued hereunder have not been registered or
qualified under the Securities Act, or any applicable state securities laws.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF PARENT AND PURCHASER

Except as set forth in the Purchaser Disclosure Schedule, which Purchaser
Disclosure Schedule is arranged in sections corresponding to the lettered and
numbered paragraphs contained in this Agreement, and whether or not the
corresponding lettered and numbered paragraph contains an explicit reference to
the Purchaser Disclosure Schedule, provided that (i) items disclosed in one
section of the Purchaser Disclosure Schedule shall be deemed disclosed in all
other applicable sections of the Purchaser Disclosure Schedule to the extent it
is reasonably apparent on the face of such disclosure that such disclosure is
relevant to another section of this Agreement or of the Purchaser Disclosure
Schedule, and (ii) the mere inclusion of an item in the Purchaser Disclosure
Schedule as an exception to a representation, warranty or covenant shall not be
deemed an admission by Purchaser that such item has had, or would have, a
Purchaser MAE, or that such item is material or meets or exceeds any monetary or
other threshold specified for disclosure in the Agreement, subject to
Section 1.03(h) Purchaser hereby represents and warrants to Seller as follows:

SECTION 4.01. Organization, Authority and Qualification of Parent and Purchaser.
Purchaser is a limited liability company duly organized, validly existing and in
good standing under the laws of the jurisdiction of its formation and has all
necessary power and authority to enter into the Original Agreement (and as of
this tenth (10th) day of July, 2015, to enter into this Agreement) and the
Ancillary Documents, to carry out its obligations hereunder and thereunder and
to consummate the transactions contemplated hereby and thereby. Parent is a
corporation duly organized and validly existing under the laws of the
jurisdiction of its incorporation and has all necessary corporate power and
authority to enter into the Original Agreement (and as of this tenth (10th) day
of July, 2015, to enter into this Agreement) and the Ancillary Documents, to
carry out its obligations hereunder and thereunder and to consummate the
transactions contemplated hereby and thereby. Each of Purchaser and Parent is
duly licensed or qualified to do business and is in good standing in each
jurisdiction in which the properties owned or leased by it or the operation of
its business makes such licensing or qualification necessary, except to the
extent that the failure to be so licensed, qualified or in good standing would
not reasonably be expected to have a Purchaser MAE. The execution and delivery
of the Original Agreement (and as of this tenth (10th) day of July, 2015, the
execution and delivery of this Agreement) and the Ancillary Documents by
Purchaser and Parent, the performance by Purchaser and Parent of their
obligations hereunder and thereunder and the consummation by Purchaser and
Parent of the transactions contemplated hereby and thereby have been duly
authorized by all requisite action on the part of Purchaser and Parent,
including its board of directors. The Original Agreement (and as of this tenth
(10th) day of July, 2015, this Agreement) and the Ancillary Documents have been,
or upon execution and delivery thereof (in the case of Ancillary Documents not
delivered herewith) will be, duly executed and delivered by Purchaser and
Parent, and (assuming due authorization, execution and delivery by Seller) are,
or upon execution and delivery thereof (in the case of Ancillary Documents not
delivered herewith) will be, legal, valid and binding obligations of Purchaser
and Parent, enforceable against Purchaser

 

36



--------------------------------------------------------------------------------

and Parent in accordance with their respective terms, subject to the
Enforceability Exceptions. No further act or proceeding on the part of
Purchaser, Parent or its shareholders is necessary to authorize the Original
Agreement (and as of this tenth (10th) day of July, 2015, this Agreement), the
Ancillary Documents and the transactions contemplated hereby and thereby. True
and complete copies of the certificates of incorporation and bylaws of each of
Parent and Purchaser, each as amended to the date of the Original Agreement and
currently in full force and effect, have been made available to Seller. The
representations and warranties contained in this Section 4.01, to the extent
that they expressly reference the Original Agreement, shall be deemed made only
as of the date of the Original Agreement and not as of any other time, including
the Closing Date.

SECTION 4.02. Organization, Authority and Qualification of the Parent
Subsidiaries. Each of the Parent Subsidiaries that is a “significant subsidiary”
as defined in Rule 210.1-02(w) of Regulation S-X promulgated under the Exchange
Act is duly organized, validly existing and in good standing under the laws of
the jurisdiction of its incorporation and has all necessary corporate power and
authority to own, operate or lease the properties and assets now owned, operated
or leased by it and to carry on its business as it has been and is currently
conducted. Each of the Parent Subsidiaries that is a “significant subsidiary” as
defined in Rule 210.1-02(w) of Regulation S-X promulgated under the Exchange Act
is duly licensed or qualified to do business and is in good standing in each
jurisdiction in which the properties owned or leased by it or the operation of
its business makes such licensing or qualification necessary, except to the
extent that any failure to be so licensed, qualified or in good standing would
not reasonably be expected to have, individually or in the aggregate, a
Purchaser MAE.

SECTION 4.03. No Conflict. Assuming that all consents, approvals, authorizations
and other actions described in Section 4.04 have been obtained and all filings
and notifications described therein made, and except as may result from any
facts or circumstances relating solely to Seller, the execution, delivery and
performance by Purchaser and Parent of this Agreement and the Ancillary
Documents to which Purchaser or Parent is a party (including the guarantee
agreements pursuant to Section 5.17), and the consummation by Purchaser and
Parent of the transactions contemplated hereby and thereby, do not and will not
(a) violate, conflict with or result in the breach of the certificate of
incorporation or bylaws (or similar organizational documents) of Purchaser or
Parent, (b) conflict with or violate any Law or Governmental Order applicable to
Purchaser or Parent or their respective assets, properties or businesses,
(c) conflict with, result in any breach of, constitute a default (or event which
with the giving of notice or lapse of time, or both, would become a default)
under, require any consent under, or give to others any rights of termination,
amendment, acceleration, suspension, revocation or cancellation of any Contract
to which Purchaser or Parent is a party or by which any of their respective
properties or assets are bound, (d) result in the creation or imposition of any
Encumbrance (other than Permitted Encumbrances) upon any of their assets, or
(e) require the approval, consent, authorization, act of, or the making by
Purchaser or Parent of any declaration, filing or registration with, any third
party or any Governmental Authority, except for such of the foregoing as are
necessary pursuant to the Communications Act and the HSR Act, except, in the
case of clauses (b), (c) and (e), as would not reasonably be expected to
(i) adversely affect in any material respect the ability of Purchaser and Parent
to carry out their obligations under, and to consummate the transactions
contemplated by, this Agreement and the Ancillary Documents or (ii) have a
Purchaser MAE.

 

37



--------------------------------------------------------------------------------

SECTION 4.04. Governmental Consents and Approvals. The execution, delivery and
performance of this Agreement and the Ancillary Documents by Purchaser and
Parent, and the consummation of the transactions contemplated hereby and
thereby, and the performance by Purchaser and Parent of their respective
obligations hereunder and thereunder do not and will not require any consent,
approval, authorization or other order of, Action by, filing or registration
with or notification to, any Governmental Authority, except (a) as described in
Section 4.04 of the Purchaser Disclosure Schedule, or (b) the Government
Consents.

SECTION 4.05. Investment Purpose. Purchaser is acquiring the Shares solely for
the purpose of investment and not with a view to, or for offer or sale in
connection with, any distribution thereof, and in compliance with all applicable
Laws, including United States federal securities Laws. Purchaser agrees that the
Shares may not be sold, transferred, offered for sale, pledged, hypothecated or
otherwise disposed of without registration under the Securities Act and any
applicable state securities Laws, except pursuant to an exemption from such
registration under the Securities Act and such Laws. Purchaser is able to bear
the economic risk of holding the Shares for an indefinite period (including
total loss of its investment), and (either alone or together with its advisors)
has sufficient knowledge and experience in financial and business matters so as
to be capable of evaluating the merits and risk of its investment. Purchaser
(a) has had reasonable opportunity to ask questions of and receive answers from
Seller concerning the acquisition of the Shares, (b) has been permitted access,
to Purchaser’s satisfaction, to any information or data regarding Seller that it
has requested, and (c) understands that the acquisition of the Shares is subject
to risks and acknowledges that it fully understands such risks.

SECTION 4.06. Compliance with Laws; Litigation.

(a) No Action by or against Purchaser, Parent or any Parent Subsidiary is
pending or, to the Knowledge of Purchaser or Parent, threatened, which would be
reasonably expected to result in a Purchaser MAE or have a material adverse
impact on the legality, validity or enforceability of this Agreement or the
consummation of the transactions contemplated hereby or thereby. None of
Purchaser, Parent or any Parent Subsidiary is subject to any material judgment,
writ, injunction, settlement agreement, order or decree entered in any lawsuit
or proceeding. There is no Governmental Order outstanding against Purchaser,
Parent or any Parent Subsidiary or any of their respective assets that,
individually or in the aggregate, has resulted or would reasonably be expected
to result in a Purchaser MAE. None of Purchaser, Parent or any Parent Subsidiary
has received any written notification of, and to Purchaser’s and Parent’s
Knowledge there is no, investigation by any Governmental Authority involving any
of them or any of their respective assets that, individually or in the
aggregate, have resulted or would reasonably be expected to result in a
Purchaser MAE.

(b) None of Purchaser, Parent or any Parent Subsidiary is in violation of, and
for the past three (3) years, none of Purchaser, Parent or any Parent Subsidiary
has been given written or, to the Knowledge of Purchaser and Parent, oral notice
of or been charged with any violation of, any Law or Governmental Order
applicable to any of them or any of their respective assets and properties by ,
or investigation, audit or review with respect to, any of them, except for such
violations, investigations, audits or reviews that have not and would not
reasonably be expected to, individually or in the aggregate, result in material
liability to Purchaser or Parent or otherwise interfere in any material respect
with the conduct of their respective businesses as currently conducted or result
in any criminal or quasi-criminal Action.

 

38



--------------------------------------------------------------------------------

(c) Each of Purchaser, Parent and the Parent Subsidiaries possesses all Permits
required under applicable Law or necessary to conduct its business in all
material respects as presently conducted and is in compliance in all material
respects with the terms of the Permits, and no event has occurred which, with
notice or the lapse of time or both, would cause any of them not to be in
compliance in all material respects with, or would allow revocation or
termination of, or would result in any other material impairment of the rights
of the holder of, any such Permit. None of Purchaser, Parent or any Parent
Subsidiary has received written or, to Purchaser’s and Parent’s Knowledge, oral
notice claiming that any Permit may be terminated, revoked, suspended, limited
or modified or may not be renewed except where such revocation, suspension,
modification or limitation has not resulted, and would not reasonably be
expected to result in, material liability to the business of Parent and its
subsidiaries or otherwise materially interfere with the conduct of the business
of Parent and its subsidiaries in substantially the manner currently conducted.

SECTION 4.07. Qualification. Except as set forth on Section 4.07 of the
Purchaser Disclosure Schedule, Purchaser and Parent are legally, financially and
otherwise qualified to acquire the Shares and to own each of the Companies and
to control and operate the Stations under the Communications Act and the FCC
Rules, and there are no facts that would, under existing Law, including the FCC
Rules, disqualify Purchaser as transferee of control of the FCC Licenses. Except
as set forth on Section 4.07 of the Purchaser Disclosure Schedule, neither
Purchaser nor Parent is required to obtain any waiver of or exemption from any
FCC Rule for the FCC Consent to be obtained. Except as set forth in Section 4.07
of the Purchaser Disclosure Schedule, there are no matters relating to Purchaser
or Parent that would reasonably be expected to result in the FCC’s denial or
delay of approval of the FCC Application. At Closing, Purchaser will have
sufficient net liquid assets on hand or available from committed sources to
consummate the transactions contemplated by this Agreement, including, to pay
the Purchase Price and to operate the Stations and otherwise conduct its
business following Closing.

SECTION 4.08. Brokers. No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of Purchaser or Parent.

SECTION 4.09. Preferred Stock. The Preferred Stock to be issued in connection
with this Agreement will be, when issued in accordance with the terms hereof,
duly authorized, validly issued, fully paid and nonassessable and will not be
issued in violation of any preemptive rights.

SECTION 4.10. Capitalization.

(a) As of the date of the Original Agreement, the authorized capital stock of
Parent consists of (i) 200,000,000 shares of Securities, of which 31,888,613
shares are issued and outstanding, (ii) 75,000,000 shares of Class B Common
Stock of Parent, of which 7,197,532 shares are issued and outstanding,
(iii) 50,000,000 shares of Class C Common Stock

 

39



--------------------------------------------------------------------------------

of Parent, of which 0 shares are issued and outstanding, and (iv) 25,000,000
shares of preferred stock of Parent, of which zero (0) shares are issued and
outstanding (collectively, the “Parent Shares”). No Parent Shares are held in
treasury. All of the outstanding Parent Shares have been duly authorized and
validly issued and are fully paid, nonassessable and free of preemptive rights.

(b) Except as set forth in Section 4.10(b) of the Purchaser Disclosure Schedule,
and except for incentive or other compensation plans or arrangements for
directors, officers, employees and consultants of Parent and its subsidiaries
involving Securities, there are no (i) options, warrants, convertible securities
or other rights relating to any equity interests of Parent, or (ii) agreements
or arrangements obligating Parent to issue, acquire or sell any equity interests
of Parent.

(c) There are no bonds, debentures, notes or other Indebtedness of Parent having
the right to vote (or convertible into, or exchangeable for, securities having
the right to vote) on any matters on which holders of Parent Shares may vote.

SECTION 4.11. SEC Filings; Financial Statements.

(a) Since January 1, 2012, Parent has filed with, or otherwise furnished to, as
applicable, all registration statements, prospectuses, forms, reports,
definitive proxy statements, schedules and other documents required to be filed
with or furnished by it to the SEC pursuant to the Securities Act or the
Exchange Act, as the case may be, together with all certifications required
pursuant to the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”) (such
documents and any other documents filed by Parent with or furnished by Parent to
the SEC, together with any supplements, modifications and amendments thereto
since the time of filing, collectively, the “Parent SEC Documents”). As of their
respective filing dates and, if supplemented, modified or amended since the time
of filing, as of the date of such supplement, modification or amendment (and at
the time of effectiveness, in the case of registration statements, and at the
time of the applicable shareholder meeting, in the case of proxy statements),
the Parent SEC Documents (i) did not contain any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
in order to make the statements made therein, in light of the circumstances
under which they were made, not misleading, and (ii) complied in all material
respects with the applicable requirements of the Exchange Act or the Securities
Act, as the case may be, and the Sarbanes-Oxley Act. No executive officer of
Parent has failed to make the certifications required of him or her under
Section 302 or 906 of the Sarbanes-Oxley Act. As of the date of the Original
Agreement, no Parent Subsidiary is separately subject to the periodic reporting
requirements of the Exchange Act. As of the date of the Original Agreement,
there are no outstanding comments from or unresolved issues raised by the SEC
with respect to any of the Parent SEC Documents.

(b) The audited consolidated financial statements and unaudited consolidated
interim financial statements of Parent and the Parent Subsidiaries (including,
in each case, any related notes and schedules thereto) included in the Parent
SEC Documents (collectively, the “Parent Financial Statements”), (i) complied as
of their respective dates of filing with the SEC, in all material respects with
the published rules and regulations of the SEC with respect thereto, (ii) have
been prepared from the books and records of Parent and in accordance with GAAP

 

40



--------------------------------------------------------------------------------

applied on a consistent basis during the periods involved (except as may be
indicated in the notes thereto or, in the case of interim financial statements,
for normal and recurring year-end adjustments and as may be permitted by the SEC
on Form 10-Q, Form 8-K or any successor or like form under the Exchange Act),
and (iii) fairly present in all material respects the consolidated financial
position and the consolidated results of operations, cash flows and changes in
shareholders’ equity of Purchaser as of the dates and for the periods referred
to therein (except, in the case of interim financial statements, for normal and
recurring year-end adjustments as may be permitted by the SEC on Form 10-Q, Form
8-K or any successor or like form under the Exchange Act). The books and records
of Parent have been kept accurately and maintained in all material respects in
accordance with GAAP and any other applicable legal and accounting requirements.
As of the date of the Original Agreement, neither PricewaterhouseCoopers LLP nor
any director or officer of Parent has resigned (or informed Parent that it
intends to resign) or been dismissed by Parent as a result of or in connection
with any disagreements with Parent on a matter of accounting principles or
practices, financial statement disclosure or auditing scope or procedure.

(c) Parent has established and maintains a system of internal accounting
controls that comply with Rule 13a-15 under the Exchange Act and are sufficient
to provide reasonable assurance: (i) that material transactions, receipts and
expenditures of Parent and the Parent Subsidiaries are being executed and made
only in accordance with appropriate authorizations of management and the board
of directors of Parent, (ii) that transactions are recorded as necessary to
permit preparation of Parent’s consolidated financial statements in conformity
with GAAP, (iii) that material information relating to Parent and the Parent
Subsidiaries is made known to management and the board of directors of Parent,
and (iv) that the amount recorded for assets on the books and records of the
Parent and the Parent Subsidiaries are compared with the existing assets and
appropriate action is taken with respect to any difference. Parent’s principal
executive officer and principal financial officer have disclosed, based on their
most recent evaluation prior to the date of the Original Agreement, to Parent’s
outside auditors and the audit committee of Parent’s board of directors (x) any
significant deficiencies and material weaknesses in the design or operation of
internal control over financial reporting (as defined in Rule 13a-15(f) of the
Exchange Act) which are reasonably likely to adversely affect Parent’s ability
to record, process, summarize and report financial information, and (y) any
fraud, whether or not material, that involves management or other employees who
have a significant role in Parent’s internal controls over financial reporting.

SECTION 4.12. Absence of Undisclosed Material Liabilities. There are no material
Liabilities of Purchaser, Parent or the Parent Subsidiaries (whether accrued,
contingent, absolute, determined, determinable or otherwise) of a nature
required to be disclosed or reflected on or reserved against in, or to be
disclosed in the notes to, the Parent Financial Statements as of and for the
period ended on the Reference Statement Date included in the Parent SEC
Documents, other than Liabilities (a) reflected or reserved against on the
Parent Financial Statements or the notes thereto, (b) set forth in Section 4.12
of the Purchaser Disclosure Schedule, (c) incurred since the Reference Statement
Date in the ordinary course of business of Purchaser and Parent (consistent with
past practice), or (d) that would not reasonably be expected, individually or in
the aggregate, to materially impair the operation of Purchaser’s business, and
to Purchaser’s Knowledge there is no circumstance currently existing as of the
date of the Original Agreement that would reasonably be expected to result in
such Liability.

 

41



--------------------------------------------------------------------------------

SECTION 4.13. Absence of Certain Changes. Since the Reference Statement Date,
through the date of the Original Agreement, there has not been any Purchaser MAE
or any event(s), circumstance(s), change(s), or effect(s) which have had or
would reasonably be expected to have, individually or in the aggregate with all
other such event(s), circumstance(s), change(s), or effect(s), a Purchaser MAE.

SECTION 4.14. Financing. On the Closing Date, Purchaser will have sufficient
cash, available lines of credit or other sources of immediately available funds
to make the payments required by this Agreement.

SECTION 4.15 Material Contracts. Parent, or its applicable subsidiary party to
each of the Contracts filed as exhibits to Parent’s most recent Annual Report on
Form 10-K and Quarterly Report on Form 10-Q pursuant to Item 601 of Regulation
S-K promulgated by the SEC, is in compliance with, and is not in default under,
any such Contract, except as has not, and would not reasonably be expected to
have, individually or in the aggregate, a Purchaser MAE.

ARTICLE V

ADDITIONAL AGREEMENTS

SECTION 5.01. Conduct of Business Prior to the Closing.

(a) Except (i) with the written consent of Purchaser (which consent shall not be
unreasonably withheld, conditioned or delayed), (ii) as set forth in
Section 5.01(a) of the Seller Disclosure Schedule, (iii) as otherwise expressly
permitted by the terms of this Agreement, or (iv) as required by Law, from the
date of the Original Agreement until the earlier of the Closing Date and the
termination of this Agreement in accordance with its terms, Seller shall, and
shall cause each of the Companies to, (A) conduct its business in all material
respects in the ordinary course in substantially the same manner as currently
conducted, and in compliance with all Laws, and (B) use commercially reasonable
efforts to preserve intact in all material respects the Companies’ present
operations, organization and goodwill and present relationships with customers,
suppliers, Governmental Authorities and other Persons with whom any Company has
similar relationships. Notwithstanding the foregoing, or anything in this
Agreement to the contrary, Seller shall not be required to make or incur any
capital expenditures with respect to the Companies.

(b) Seller covenants and agrees that, except as described in Section 5.01(b) of
the Seller Disclosure Schedule and except as required or expressly permitted by
this Agreement, or as required by Law, between the date of the Original
Agreement and the earlier of the Closing Date and the termination of this
Agreement in accordance with its terms, without the prior written consent of
Purchaser (which consent shall not be unreasonably withheld, conditioned or
delayed), none of the Companies will (and in the case of clause (xvi) below,
with respect to any Company, Seller (or any of its Affiliates) will not):

(i) (A) issue, transfer, sell or dispose of any capital stock, notes, bonds or
other securities (or any option, warrant or other right to acquire the same) or
other

 

42



--------------------------------------------------------------------------------

equity interests of any Company, (B) redeem any of its capital stock, or
(C) grant (or make any promises to grant) options, warrants, calls or other
rights to purchase or otherwise acquire shares of the capital stock or other
equity interests of any Company;

(ii) amend or restate its certificate of incorporation or bylaws (or similar
organizational documents);

(iii) except as required pursuant to Plans in effect prior to the date of the
Original Agreement, or as otherwise required by Law, (A) grant any severance or
termination payments or benefits to any director, officer or employee of any of
the Companies, except in the case of employees who are not executive officers,
in the ordinary course of business, (B) grant or announce any increase in the
compensation, bonuses or other benefits payable to any director, officer or
employee of any of the Companies, other than merit increases in the ordinary
course of business consistent with past practice, (C) establish, adopt,
terminate or amend any Company Plan or collective bargaining agreement that
applies to any Company, or (D) grant or materially amend the terms of any equity
based awards (with respect to equity securities of any of the Companies) granted
to any director, officer or employee of any of the Companies;

(iv) change any method of accounting or accounting practice or policy used by
it, other than such changes required by GAAP;

(v) exercise or fail to exercise any rights of renewal with respect to any Lease
of Leased Real Property that by its terms would otherwise expire, except in the
ordinary course of business following consultation with Purchaser;

(vi) materially or adversely modify the FCC Licenses or fail to maintain the FCC
Licenses in full force and effect (including by timely filing all necessary
applications for renewal of the FCC Licenses, and all required reports, and
paying all required annual regulatory fees for the operation of each Company),
or fail to operate the Companies in accordance with the terms of their
respective FCC Licenses in all material respects and in compliance in all
material respects with all applicable Laws, including the Communications Act and
the FCC Rules;

(vii) apply to the FCC for any construction permit that would materially
restrict any Company’s present operations, or make any material change in any
Company’s buildings, leasehold improvements, or fixtures that is not in the
ordinary course of business;

(viii) fail to remain qualified under the Communications Act to perform its
obligations hereunder, to be the licensee of, and to own and operate the
Stations;

(ix) effect any recapitalization, reclassification, stock split or like change
in the capitalization of any Company;

(x) (A) incur any Indebtedness or guarantee any such Indebtedness of another
Person, or (B) make any loans, advances or capital contributions to any other
Person (other than loans, advances or capital contributions made by one Company
to another Company);

 

43



--------------------------------------------------------------------------------

(xi) mortgage, pledge, create or otherwise grant any Encumbrance on any material
property or Assets (whether tangible or intangible) of any Company, other than
Permitted Encumbrances;

(xii) transfer, sell or otherwise dispose of, or lease or exclusively license,
any material property or Assets of any Company;

(xiii) purchase or otherwise acquire (whether by merger or otherwise), or lease
or license, any material property or assets of any company;

(xiv) except in the ordinary course of business, enter into or materially amend
or modify or terminate any Material Contract or any Contract that, if it was in
effect on the date of the Original Agreement, would have been a Material
Contract, or waive any material default under, or release, settle, or compromise
any material claim against any of the Companies or any material Liability owing
to any of the Companies under any Material Contract or such Contract;

(xv) settle, release, waive or compromise any pending or threatened Action
unless the costs of such settlement are borne entirely by Seller or any of its
Affiliates (other than the Companies) and the settlement does not involve
injunctive or non-monetary equitable relief applicable to any Company;

(xvi) with respect to the Companies, (A) make, change or revoke any material Tax
election, (B) adopt or materially change (or request to adopt or change) any
method of Tax accounting, (C) enter into or amend (or seek to enter or amend)
any agreement, settlement or compromise with respect to any material Tax
Liability, (D) amend any material Tax Return, (E) surrender any right to claim a
refund of Taxes, or (F) consent to any extension or waiver of the statute of
limitations for the assessment or collection of any Tax;

(xvii) (A) declare, set aside or pay any dividends on, or make any other
distributions in respect of, any of its capital stock or other equity interests
payable in stock or property other than cash (it being understood that the
foregoing shall not prohibit any of the Companies from declaring, setting aside
or paying any cash dividends on its capital stock or other equity interests),
(B) split, combine or reclassify any of its capital stock or issue or authorize
the issuance of any other securities in respect of, in lieu of or in
substitution for shares of its capital stock, or (C) purchase, redeem or
otherwise acquire any shares of capital stock of any Company or any other
securities thereof or any rights, warrants or options to acquire any such shares
or other securities; or

(xviii) authorize any of, or commit or agree to take any of the foregoing
actions.

(c) Each of Parent and Purchaser covenants and agrees that from the date of the
Original Agreement until the earlier of the Closing Date and the termination of
this

 

44



--------------------------------------------------------------------------------

Agreement in accordance with its terms, except as required or expressly
permitted by this Agreement, as required by Law, or with the prior written
consent of Seller (which consent shall not be unreasonably withheld, conditioned
or delayed), Parent and Purchaser shall not do any of the following:

(i) amend or restate Parent’s certificate of incorporation or bylaws in a manner
that would adversely affect the economic benefits of the transactions
contemplated by this Agreement to Seller as the holder of the Preferred Stock,
or issue any shares of Preferred Stock or any other series or class of preferred
stock, including any Senior Stock (as defined in Exhibit 2.02), other than the
shares of Preferred Stock to be issued to Seller pursuant to this Agreement;

(ii) effect any recapitalization, reclassification, stock split or like change
in the capitalization of Parent in a manner that would adversely affect the
economic benefits of the transactions contemplated by this Agreement to Seller
as the holder of the Preferred Stock;

(iii) adopt a plan of complete or partial liquidation or resolutions providing
for or authorizing such liquidation or a dissolution, consolidation,
recapitalization or bankruptcy reorganization of Parent; or

(iv) authorize any of, or commit or agree to take any of the foregoing actions.

SECTION 5.02. Access to Information.

(a) From the date of the Original Agreement until the Closing, upon reasonable
notice, Seller shall, and shall cause the Companies and each of their respective
officers, directors, employees, agents, Representatives, accountants and counsel
to, afford Purchaser and its Representatives reasonable access to the offices,
properties and books and records of each of the Companies; provided, however,
that any such access shall be conducted during normal business hours, under the
supervision of Seller’s personnel and in such a manner as not to unreasonably
interfere with the normal operations of the Business. Notwithstanding anything
to the contrary in this Agreement, Seller shall not be required to disclose any
information to Purchaser if such disclosure would, in Seller’s reasonable
discretion, (a) jeopardize any attorney-client or other legal privilege, or
(b) contravene any applicable Law (including the HSR Act), fiduciary duty or
agreement; provided, that Seller and the Companies, as applicable, shall make
any reasonable and appropriate substitute disclosure arrangements under
circumstances in which disclosure is so restricted, such as by designating
certain portions of such information as being provided on an outside-counsel
basis only. All information provided pursuant to this Section 5.02 shall remain
subject in all respects to the Confidentiality Agreement.

(b) In order to facilitate the resolution of any claims made by or against or
incurred by any party or any of its Affiliates or Representatives after the
Closing (other than any claim made by a party against another party to this
Agreement or any of the Ancillary Documents), and any applicable Law or any
request or requirement of any Governmental

 

45



--------------------------------------------------------------------------------

Authority or for any other reasonable purpose, for a period of six (6) years
after the Closing, each of the parties shall, and shall cause their respective
subsidiaries to, (A) retain the books and records (including Tax Returns) of the
Companies within their possession or control in a manner consistent with such
party’s customary document retention policies (other than destruction policies)
on or after the Closing, (B) upon reasonable notice, afford the Representatives
of the other parties reasonable access (including the right to make photocopies,
at such parties expense), during normal business hours, under the supervision of
the other party’s personnel and in such a manner as not to unreasonably
interfere with the normal operations of such party’s business, to such books and
records and reasonable access to and the reasonable assistance of the other
party and its subsidiaries and respective Representatives with respect to the
matters contemplated by this Section 5.02(b) and (C) otherwise cooperate with
and assist the other parties or any of their respective Affiliates or
Representatives, at the other parties’ cost and expense, in connection with the
matters contemplated by this Section 5.02(b), including by causing its and its
Affiliates’ employees to avail themselves for trial, depositions, interviews and
other Action-related litigation endeavors.

SECTION 5.03. Confidentiality.

(a) The terms of the letter agreement dated as of September 7, 2014, as amended
September 15, 2014 (the “Confidentiality Agreement”) between Seller and
Purchaser are hereby incorporated by reference and shall continue in full force
and effect until the Closing, at which time such Confidentiality Agreement and
the obligations of Purchaser under this Section 5.03 shall terminate. If this
Agreement is, for any reason, terminated prior to the Closing, the
Confidentiality Agreement shall nonetheless continue in full force and effect.

(b) Nothing provided to Purchaser pursuant to Section 5.02 shall in any way
amend or diminish Purchaser’s obligations under the Confidentiality Agreement.
Purchaser acknowledges and agrees that any information provided to Purchaser
pursuant to Section 5.02 or otherwise by Seller, the Companies or any officer,
director, employee, agent, Representative, accountant or counsel thereof shall
be subject to the terms and conditions of the Confidentiality Agreement;
provided, that neither the foregoing nor anything in the Confidentiality
Agreement shall prohibit Purchaser or its Affiliates from (i) engaging in
discussions with one (1) or more potential acquirers of one (1) or more of the
Stations during the term of the Confidentiality Agreement; provided, that upon
Seller’s request, Purchaser shall furnish a list of the parties with which it
has disclosed Confidential Information in connection with such discussions, or
(ii) sharing Confidential Information relating to such Station(s) with such
potential acquirer(s), it being agreed that such potential acquirer(s) shall be
deemed a “Representative” of Purchaser under the Confidentiality Agreement.

(c) From and after the Closing, Seller shall treat and hold as confidential all
of the Confidential Information and refrain from disclosing or using any of the
Confidential Information except in connection with this Agreement or to its
Representatives who have a need to know to such Confidential Information and who
agree to hold such information as confidential. In the event that Seller is
requested or required (by oral question or request for information or documents
in any Action or by any Governmental Authority) to disclose any Confidential
Information, Seller shall, to the extent legally permissible, notify Purchaser
promptly of the request or requirement so that Purchaser may seek an appropriate
protective

 

46



--------------------------------------------------------------------------------

order or waive compliance with the provisions of this Section 5.03(c). If, in
the absence of a protective order or the receipt of a waiver hereunder, Seller
is, on the advice of counsel, compelled to disclose any Confidential Information
to any Governmental Authority, Seller may disclose the Confidential Information
to such Governmental Authority; provided, however, that Seller shall use its
commercially reasonable efforts to obtain, at the reasonable request of
Purchaser and at Purchaser’s expense, an order or other assurance that
confidential treatment will be accorded to such portion of the Confidential
Information required to be disclosed as Purchaser shall designate. Upon
consummation of the transactions contemplated by this Agreement, Seller shall,
and shall cause its Affiliates and Representatives to deliver promptly to
Purchaser, at the request and option of the Purchaser, all tangible embodiments
(and copies thereof), of such Confidential Information which are in Seller’s
possession or under Seller’s control with respect to which copies are not
already in the possession of the Companies, and shall destroy all other
Confidential Information, provided, that neither Seller nor its Affiliates or
Representatives shall be required to destroy any routine backup tapes or
systems, and each shall be permitted to retain copies of the Confidential
Information included in non-Company board materials, included in this Agreement
(including the schedules, exhibits and related agreements) or retained solely
for compliance purposes or purposes of fulfilling its obligations hereunder,
provided that they shall continue to maintain the confidentiality of such
Confidential Information as provided herein.

SECTION 5.04. Regulatory and Other Authorizations; Notices and Consents.

(a) Each of Purchaser and Seller shall use its reasonable best efforts to
promptly obtain all authorizations, consents, orders and approvals of all
Governmental Authorities and officials that are necessary or advisable for its
performance of its obligations pursuant to this Agreement and the consummation
of the transactions contemplated hereby, and will cooperate with each other in
promptly seeking to obtain all such authorizations, consents, orders and
approvals. As soon as practicable, but in no event later than ten (10) Business
Days after the date of the Original Agreement, Purchaser and Seller shall make
any required filings with the Federal Trade Commission and the United States
Department of Justice pursuant to the HSR Act with respect to the transactions
contemplated hereby (including a request for early termination of the waiting
period thereunder), and shall thereafter promptly respond to all requests
received from such agencies for additional information or documentation and
shall use its reasonable best efforts to promptly cause the expiration or
termination of the waiting period under the HSR Act.

(b) Purchaser and Seller each shall oppose any petitions to deny or other
objections filed with respect to the FCC Applications, the Divestiture
Application or any of them, to the extent such petition or objection relates to
such party. Neither Purchaser nor Seller shall take any intentional action that
would, or intentionally fail to take such action the failure of which to take
would, reasonably be expected to have the effect of materially delaying receipt
of the FCC Consent or grant of the Divestiture Application.

(c) Each party to this Agreement shall, except as prohibited by Law, promptly
notify the other party of any communication it or any of its Affiliates receives
from any Governmental Authority relating to the matters that are the subject of
this Agreement and permit the other party to review in advance any proposed
communication by such party to any

 

47



--------------------------------------------------------------------------------

Governmental Authority. Neither party to this Agreement shall agree to
participate in any meeting with any Governmental Authority in respect of any
filings, investigation or other inquiry unless, to the extent permitted by Law,
it consults with the other party in advance and, to the extent permitted by such
Governmental Authority, gives the other party the opportunity to attend and
participate at such meeting. The parties to this Agreement will coordinate and
cooperate fully with each other in exchanging such information and providing
such assistance as the other party may reasonably request in connection with the
foregoing and in seeking the Government Consents. Except as prohibited by Law,
the parties to this Agreement will provide each other with copies of all
correspondence, filings or communications between them or any of their
representatives, on the one hand, and any Governmental Authority, on the other
hand, with respect to this Agreement and the transactions contemplated hereby.

SECTION 5.05. Retained Names and Marks.

(a) Purchaser hereby acknowledges that all right, title and interest in and to
any of the trademarks, service marks, domain names, trade names, corporate
names, logos and other identifiers of Seller and its Affiliates which are
comprised of or incorporate the terms “Lincoln”, “Lincoln National”, “Lincoln
Financial”, “LFM”, “Jefferson-Pilot”, “Lincoln Financial Media” (including the
website “lincolnfinancialmedia.com”), “Lincoln Financial Management”, “You’re In
Charge,” “Chief Life Officer” and “Hello Future,” together with trademarks,
service marks, domain names, trade names, corporate names, logos and other
identifiers of source of Seller and its Affiliates that comprise or are derived
from any of the foregoing, or that constitute confusingly similar variations
thereof or confusingly similar derivations therefrom (the “Retained Names and
Marks”) are owned exclusively by Seller or its Affiliates, and that any and all
rights of any of the Companies to use the Retained Names and Marks as source
identifiers shall terminate as of the Closing. Purchaser further acknowledges
that it is not acquiring any rights (including any title or interest in or
license or other right to use) with respect to the Retained Names and Marks, and
that any title, interest, license or other such right or arrangement relating
thereto existing prior to the Closing shall automatically terminate
simultaneously with and effective as of the Closing.

(b) Purchaser shall, promptly and within ten (10) days following the Closing,
cause each of the Companies to file amended articles of incorporation with the
appropriate authorities changing their corporate names to corporate names that
do not contain any Retained Names and Marks and to promptly supply copies of any
such filings to Seller. As soon as practicable following the Closing, but not
later than ninety (90) days after the Closing, Purchaser shall cause the
Companies to remove and change signage, change and substitute promotional or
advertising material in whatever medium, change stationery and packaging and
take all such other steps as may be required or appropriate to cease use of all
Retained Names and Marks; provided, however, that Purchaser shall not be deemed
to have violated this Section 5.05 by reason of (i) the appearance of any
Retained Names and Marks in or on any tools, dies, equipment,
engineering/manufacturing drawings, manuals, work sheets, operating procedures,
other written materials or other assets that are used for internal purposes only
in connection with the Business; provided, that the Companies endeavor to remove
such Retained Names and Marks in the ordinary course of the operation of the
Business, or (ii) the appearance of any Retained Names and Marks in or on any
third party’s publications, marketing materials, brochures, instruction sheets,
or other materials Seller distributed in the ordinary course of business prior
to the Closing Date, and that generally are in the public domain, or any other
similar uses by any such third party over which Purchaser has no control.

 

48



--------------------------------------------------------------------------------

SECTION 5.06. Control. Purchaser shall not, directly or indirectly, control,
supervise or direct the operation of the Stations prior to Closing. Between the
date of the Original Agreement and the Closing Date, and consistent with the
Communications Act and the FCC Rules, control, supervision and direction of the
operation of the Stations prior to Closing shall remain the responsibility of
the holders of the FCC Licenses.

SECTION 5.07. Notifications. Until the Closing, each party hereto shall promptly
notify the other party in writing of any fact, change, condition, circumstance
or occurrence or nonoccurrence of any event of which it is aware that will or is
reasonably likely to result in any of the conditions set forth in Article VIII
of this Agreement becoming incapable of being satisfied, provided, that any
failure to give notice in accordance with the foregoing shall not be deemed to
constitute the failure of any condition set forth in Article VIII to be
satisfied, or otherwise constitute a breach of this Agreement by the party
failing to give such notice, in each case unless the underlying breach would
independently result in a failure of a condition set forth in Article VIII to be
satisfied. Notwithstanding anything to the contrary herein, no disclosure made
pursuant to this Section 5.07 shall be deemed to amend or supplement the Seller
Disclosure Schedules or the Purchaser Disclosure Schedules, as applicable, for
the purposes of determining whether (a) the conditions set forth in Article VIII
have been satisfied, (b) either party has the right to terminate this Agreement
under Article X, or (c) either party is entitled to indemnification under
Article IX.

SECTION 5.08. Affiliate Agreements. Except as set forth in Section 5.08 of the
Seller Disclosure Schedule, effective at the Closing, all Affiliate Agreements
set forth in Section 3.15(a)(v) of the Seller Disclosure Schedule shall be
terminated and all amounts owing thereunder shall be cancelled and full releases
of all obligations shall be executed and delivered with respect thereto.

SECTION 5.09. Further Action. The parties hereto shall use all commercially
reasonable efforts to take, or cause to be taken, all appropriate action, to do
or cause to be done all things necessary, proper or advisable under applicable
Law, and to execute and deliver such documents and other papers, as may be
required to carry out the provisions of this Agreement and consummate and make
effective the transactions contemplated by this Agreement; provided, that no
party shall be required to (a) take any action that would result in the
incurrence of a fine or other penalty that would require payment by such party,
or (b) divest or otherwise dispose of any assets except as contemplated in this
Agreement.

SECTION 5.10. Title Insurance, Surveys, and Lien Search.

(a) With respect to each parcel of the Real Property, Seller and the Companies
shall cooperate with Purchaser to enable Purchaser, at Purchaser’s election, to
obtain at Purchaser’s own expense: (i) preliminary reports on title covering a
date subsequent to the date of the Original Agreement, issued by Purchaser’s
title company (“Title Company”) containing a commitment (the “Title Commitment”)
of the Title Company to issue one or more (as appropriate) ALTA owner’s or
lessee’s title insurance (and corresponding mortgagee’s, if

 

49



--------------------------------------------------------------------------------

applicable) policies (or updates to existing ALTA owner’s or lessee’s title
insurance policies) (each, a “Title Policy”) insuring the fee simple or
leasehold interest of the Company in such parcels of Real Property, and
(ii) copies of all documents, filings and information disclosed in the Title
Commitment.

(b) With respect to each parcel of the Real Property, Seller and the Companies
shall cooperate with Purchaser to enable Purchaser, at Purchaser’s election and
expense, to seek a boundary survey, as-built survey or of similar depiction
(which Purchaser shall be entitled to determine) of the Owned Real Property (and
to the extent the prior consent of the owner(s) of the Leased Real Property (or
such other party whose consent is required) has been obtained, which consent
Seller shall use commercially reasonable efforts to obtain at Purchaser’s
request) the Leased Real Property (the “Survey”). Purchaser and Parent will
indemnify the Seller Indemnified Parties for any Loss arising out of or related
to the preparation of any Survey (which, for the avoidance of doubt, shall not
include Loss related to matters disclosed therein), including any claim asserted
by the owner of any Leased Real Property, except to the extent of the gross
negligence or willful misconduct of the Seller Indemnified Parties or any owner
of any Leased Property.

(c) The parties understand and agree that the procedures outlined in this
Section 5.10 shall in no event delay the Closing or affect the conditions to
Closing set forth in this Agreement, shall in no way affect the representations,
warranties, covenants or agreements of Seller set forth in this Agreement, and
shall in no way affect the Liabilities of Seller, including any indemnification
obligations of Seller, under this Agreement. Seller and the Companies agree to
cooperate reasonably with Purchaser in the event Purchaser elects to obtain
Surveys or Title Policies pursuant to Section 5.10(a) and Section 5.10(b)
hereof, such cooperation to include, without limitation, the delivery to
Purchaser and/or the Title Company of all customary certificates, affidavits and
other materials reasonably requested by the Title Company as a condition to the
issuance of an owner’s or lessee’s title insurance policy for each parcel of the
Real Property which Purchaser elects to seek (including an (i) affidavit with
respect to mechanics’ liens certifying that there are no unpaid bills (except as
included in the Permitted Liens) for services rendered or materials furnished to
any Real Property, (ii) a non-imputation affidavit, and (iii) customary seller’s
or owner’s affidavits and indemnities).

SECTION 5.11. Retained Assets. Between the date of the Original Agreement and
the Closing Date, Seller shall sell, transfer or assign the Assets and
Liabilities set forth on Section 5.11 of the Seller Disclosure Schedule (the
“Retained Assets”) to an Affiliate or a third party. With respect to any sale of
such Retained Assets prior to the Closing Date, Seller shall provide Purchaser
with a reasonable opportunity to review drafts of all agreements pursuant to
which Seller will dispose of such Retained Assets, and shall incorporate any
comments reasonably requested by Purchaser. Any sale, transfer or assignment of
the Retained Assets prior to the Closing Date shall be made at the sole cost and
expense of Seller (including any Taxes incurred in connection with such sale,
transfer or assignment). For the avoidance of doubt, the Retained Names and
Marks and the privileges and rights set forth in Section 11.19 shall also
constitute Retained Assets.

SECTION 5.12. No Solicitation. From the date of the Original Agreement through
the Closing or the earlier termination of this Agreement, Seller shall not, and
will cause

 

50



--------------------------------------------------------------------------------

its Representatives not to, directly or indirectly, take any of the following
actions with any Person other than Purchaser or its Affiliates without the prior
written consent of Purchaser: (a) solicit, initiate, facilitate or encourage, or
furnish information with respect to the Companies in connection with, any
inquiry, proposal or offer with respect to any merger, consolidation, sale of
equity interests or other securities, sale of assets or other business
combination involving the Companies or the acquisition of any assets (other than
assets sold or acquired in the ordinary course of business consistent with past
practices) or securities of, the Companies (an “Alternative Transaction”),
(b) negotiate, discuss, explore or otherwise communicate or cooperate in any way
with any third party with respect to any Alternative Transaction, (c) enter into
any agreement, arrangement or understanding with respect to an Alternative
Transaction or requiring Seller to abandon, terminate or refrain from
consummating a transaction with Purchaser, or (d) make or authorize any public
statement, recommendation or solicitation in support of any Alternative
Transaction. Seller shall immediately cease any discussions or negotiations
existing as of the date of the Original Agreement with any third party relating
to any proposed Alternative Transaction, and shall request that all Confidential
Information furnished on behalf of the Companies to any such third parties be
returned.

SECTION 5.13. Divestiture of Trust Station. In furtherance of and without
limiting Section 5.04, as soon as practicable but in any event within ten
(10) Business Days after the date of the Original Agreement, Purchaser and
Seller shall, and Seller shall cause the Companies to, file the FCC
Applications, which if Purchaser so elects shall contemplate the assignment
effective as of the Closing of the FCC authorizations for the Stations to one or
more wholly-owned subsidiaries of Purchaser; provided, that such process would
not reasonably be expected to delay the grant of the FCC Consent. Purchaser
shall, and Seller shall cause the Companies to, diligently prosecute the FCC
Applications, and otherwise use their reasonable best efforts to obtain the FCC
Consent as promptly as possible. The FCC Applications shall include all
necessary applications with the FCC and any other applicable Governmental
Authority to request consent to the assignment of the FCC licenses and
authorizations for KKFN (the “Trust Station”) to a third party, which may
include a divestiture trustee, in order to comply with the provisions of section
73.3555(a) of the FCC’s Rules regarding local radio ownership and obtain the
expiration or termination of the waiting period under the HSR Act (the
“Divestiture Application”). Purchaser shall diligently prosecute the foregoing,
including (i) responding to any requests by the FCC or any other Governmental
Authority for (a) amendments to the Divestiture Application, or (b) additional
information, (ii) using reasonable best efforts to oppose any petition to deny
or other objection to the grant of the Divestiture Application, and (iii) taking
any necessary auxiliary measures.

SECTION 5.14. Transaction Expenses. The Companies will, immediately following
the Closing, have no unpaid Transaction Expenses.

SECTION 5.15. Preferred Stock. From the date of the Original Agreement until the
earlier of (a) the termination of this Agreement, or (b) the first day after the
Closing Date that no shares of Preferred Stock remain outstanding, Seller will
not enter into any swap, hedge, short-sale or other arrangement that transfers,
in whole or in part, any of the economic consequences of ownership of the
Securities, whether any such aforementioned transaction is to be settled by
delivery of the Securities or such other securities, in cash or otherwise, or
publicly disclose the intention to enter into any such transaction, swap, hedge,
short-sale or other

 

51



--------------------------------------------------------------------------------

arrangement, without, in each case, the prior written consent of Parent;
provided, that, for the avoidance of doubt, (i) the foregoing shall not prohibit
Seller from selling any Securities received upon the conversion of or in
exchange for shares of Preferred Stock, and (ii) the foregoing shall not
prohibit Seller’s Affiliates from engaging in such aforementioned transactions
or other transactions involving securities of Parent in the ordinary course of
their insurance, advisory and other financial services businesses.

SECTION 5.16. Disclaimer. PURCHASER, PARENT AND SELLER AGREE THAT (A) EXCEPT AS
SET FORTH IN THIS AGREEMENT, NONE OF SELLER, ITS AFFILIATES OR ANY OF THEIR
RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES OR REPRESENTATIVES MAKE OR HAVE MADE
ANY REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, AT LAW OR IN EQUITY, WITH
RESPECT TO THE COMPANIES, THE SHARES, THE ASSETS OR THE BUSINESS, INCLUDING WITH
RESPECT TO (I) MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE, (II) THE
OPERATION OF THE BUSINESS BY PURCHASER AFTER THE CLOSING OR (III) THE PROBABLE
SUCCESS OR PROFITABILITY OF THE COMPANIES OR THE BUSINESS AFTER THE CLOSING,
INCLUDING IN RESPECT OF ANY MATERIALS PROVIDED OR STATEMENTS MADE IN CONNECTION
WITH PURCHASER’S, PARENT’S OR SELLER’S DUE DILIGENCE INVESTIGATION, AND NONE OF
PURCHASER, PARENT OR SELLER HAS RELIED ON ANY REPRESENTATION, WARRANTY OR OTHER
STATEMENT MADE OR MATERIALS PROVIDED BY OR ON BEHALF OF ANY PARTY HERETO EXCEPT
FOR THE REPRESENTATIONS AND WARRANTIES EXPRESSLY SET FORTH IN ARTICLE III AND
ARTICLE IV OF THIS AGREEMENT, AND (B) OTHER THAN THE INDEMNIFICATION OBLIGATIONS
SET FORTH IN ARTICLE IX, NEITHER PARTY OR ITS AFFILIATES, OR ANY OF THEIR
RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES OR REPRESENTATIVES WILL HAVE OR BE
SUBJECT TO ANY LIABILITY OR INDEMNIFICATION OBLIGATION TO THE OTHER PARTY OR TO
ANY OTHER PERSON RESULTING FROM THE DISTRIBUTION OR USE OF, ANY INFORMATION
RELATING TO THE COMPANIES, THE BUSINESS, THE ASSETS, OR THE PURCHASER,
RESPECTIVELY OR IN ANY OTHER FORM IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT. THE PARTIES ACKNOWLEDGE AND AGREE THAT ANY SUCH
OTHER REPRESENTATION OR WARRANTY IS HEREBY EXPRESSLY DISCLAIMED.

SECTION 5.17. Purchaser Covenants. Parent shall cause Purchaser to perform all
of its obligations under this Agreement and shall be jointly liable for the
same. Simultaneously with the execution of this Agreement, and as an inducement
to Seller entering into this Agreement, Parent has provided to Seller the
Guarantee attached to the signature page hereto (the “Guarantee”).

SECTION 5.18. Registration Rights Agreement. Effective at the Closing, Parent
shall enter into a registration rights agreement with Seller in the form of
Exhibit 5.18 (the “Registration Rights Agreement”).

 

52



--------------------------------------------------------------------------------

SECTION 5.19. Employee Benefit Matters.

(a) At or prior to the effectiveness of the Closing, each of the Companies shall
cease being a participating or adopting employer in each Plan that is maintained
or sponsored by Seller.

(i) Seller shall be responsible for: (A) claims for medical, dental and vision
benefits that are incurred through the last day of the month in which the
Closing occurs (the “MDV End Date”), (B) claims for disability benefits, life
insurance benefits and workers compensation incurred prior to the Closing, and
(C) claims related to “COBRA” coverage attributable to “qualifying events”
occurring on or prior to the MDV End Date, in each case with respect to any
Company Employee (including former Company Employees) and their beneficiaries
and dependents.

(ii) Purchaser shall be responsible for: (A) claims for medical, dental and
vision benefits that are incurred after the MDV End Date, (B) claims for
disability benefits, life insurance benefits and workers compensation incurred
after the Closing, and (C) claims related to “COBRA” coverage attributable to
“qualifying events” occurring after the MDV End Date, in each case with respect
to any Continuing Employee and his or her beneficiaries and dependents.

(iii) For purposes of this Section 5.19(a), a medical/dental/vision claim shall
be considered incurred in accordance with the terms of the applicable medical,
dental and/or vision plans. A life insurance or workers compensation claim shall
be considered incurred in accordance with the terms of the applicable life
insurance plan or policy. A disability claim shall be deemed to be incurred
based on when the employee first was absent from work due to the condition
giving rise to the disability.

(iv) Within five Business Days following the MDV End Date, Purchaser shall remit
to Seller an amount equal to the product obtained by multiplying (A) $6,486 by
(B) the number of days from but not including the Closing Date through and
including the MDV End Date.

(b) (i) Purchaser shall cause all Continuing Employees to be eligible to
participate in its or its applicable Affiliate’s “employee welfare benefit
plans” (as defined in Section 3(1) of ERISA) and its “defined contribution
plans” (as defined in Section 414(i) of the Code) (collectively, the “Purchaser
Plans”) to the extent Purchaser’s similarly-situated employees are generally
eligible to participate, (ii) all Continuing Employees and their spouses and
dependents (to the extent that Purchaser makes such benefits available to
spouses and dependents) shall be eligible for coverage or participation under
such employee welfare benefit plans and defined contribution plans as of the
Closing (and shall not be excluded from coverage under any employee welfare
benefit plan that is a group health plan on account of any pre-existing
condition, as long as such condition is covered under Purchaser’s group health
plan), (iii) with respect to any Purchaser Plans, for purposes of any length of
service requirements, waiting periods, vesting periods or differential benefits
based on length of service in any such employee welfare benefit plans (including
any severance plans or policies) and defined contribution plans for which
Continuing Employees may be eligible as of the Closing, Purchaser shall use
commercially reasonable efforts to ensure, to the extent permitted by applicable
Law (including ERISA and the Code), that service with Seller shall be deemed to

 

53



--------------------------------------------------------------------------------

have been service with Purchaser, (iv) Purchaser shall cause its defined
contribution plans to accept rollover contributions from the Continuing
Employees of any account balances distributed to them by the Seller’s 401(k)
plan or any 401(k) plan of an Affiliate of Seller, and (v) Purchaser shall allow
any such Continuing Employee’s outstanding plan loan to be rolled into
Purchaser’s defined contribution plans. The distribution and rollover described
herein shall comply with applicable Law, and each party shall make all filings
and take any actions required of such party by applicable Law in connection
therewith. Purchaser also shall ensure, to the extent permitted by applicable
Law (including ERISA and the Code) and/or Purchaser Plans, that Continuing
Employees receive credit under any welfare benefit plan of Purchaser for any
deductibles or co-payments paid by Continuing Employees and their spouses and
dependents for the current plan year under a plan maintained by Seller.

(c) To the extent permitted by applicable Law and the Purchaser Plans, effective
as of the Closing Date, Seller shall cause the portion of its flexible spending
account reimbursement plan (the “Seller FSA Plan”) applicable to each Continuing
Employee to be segregated into a separate component and the account balances in
such Seller FSA Plan shall be transferred by Seller to a replacement flexible
spending account plan established or maintained by Purchaser or any of its
subsidiaries (the “Purchaser FSA Plan”) for the benefit of such employees. To
the extent that the aggregate account balances transferred from the Seller FSA
Plan to the Purchaser FSA Plan are negative, then such negative difference shall
be to the benefit of Seller in the determination of Net Working Capital, and to
the extent that the aggregate account balances transferred from the Seller FSA
Plan to the Purchaser FSA Plan are positive, then such positive difference shall
be to the benefit of Purchaser in the determination of Net Working Capital.

(d) With respect to each Continuing Employee, (i) Purchaser shall recognize and
assume the liability with respect to paid time off (“PTO”) up to a maximum of
five days, but solely to the extent that such days are included in the
determination of Net Working Capital, and (ii) Seller shall pay to each
Continuing Employee the value of any accrued and unused PTO in excess of the
five (5) days referred to in the immediately preceding clause (i) and, in that
case, the value of such accrued and unused PTO will not be included in the
determination of Net Working Capital.

(e) Purchaser shall, or shall cause its Affiliates to, ensure that any purchaser
of KKFN (FM), KYGO (FM), or KEPN (AM) (a “Back to Back Purchaser”) complies with
the terms of this Section 5.19 and the first sentence of Section 5.20(d)
(provided that in the event Bonneville International Corporation is the Back to
Back Purchaser, then Purchaser shall be deemed to comply with Section 5.19 and
the first sentence of Section 5.20(d) so long as it complies with the terms of
Section 9.4(f) and Section 9.4(g) of the draft Asset Exchange Agreement
previously provided by Purchaser to Seller) with respect to the employees it
hires in connection with such transaction (the “Back to Back Employees”) as
though such Back to Back Purchaser were the “Purchaser” hereunder and such Back
to Back Employees were “Continuing Employees” hereunder, mutatis mutandis. In
the event that the United States Department of Justice appoints a trustee to
sell KKFN (FM), KYGO (FM), or KEPN (AM), Purchaser shall be relieved of its
obligations under this Section 5.19(e) with respect to the Back to Back
Employees hired by the Back to Back Purchaser of such station.

 

54



--------------------------------------------------------------------------------

SECTION 5.20. Employee Matters.

(a) Prior to Closing Seller shall take or cause each of the Companies to take
the following actions with respect to the Company Employees:

(i) terminate or transfer the employment of each of the Company Employees listed
on Schedule 5.20(a)(i) (the “Corporate Employees”) out of the Companies to
Seller or an Affiliate of Seller, in a manner that will not result in any
Liability to the Companies for severance or payment of unpaid, accrued PTO other
than Liability reflected in the determination of Net Working Capital;

(ii) terminate, pay or otherwise assign liability in such a manner that none of
the Companies shall have any Liability, for any stay bonus or change of control
payments owed to a Company Employee as a result of this Agreement or the
Closing, or change in control agreements applicable to Company Employees (the
“Change in Control Payments”); the Continuing Employees who are recipients of
all such potential Change in Control Payments are identified on Schedule
5.20(a)(ii) hereto.

(b) To the extent not included in the determination of Net Working Capital,
Seller will be responsible for paying, or reimbursing Purchaser if Purchaser has
paid or is responsible for payment of any (i) Change in Control Payments,
(ii) severance or PTO with respect to the Corporate Employees, or (iii) the
employer portion of any employment taxes incurred upon payment of the amounts
referred to in clauses (i) and (ii) (collectively the amounts under (i),
(ii) and (iii) above with respect to each employee, the “Reimbursed Amount”).
The Reimbursed Amount shall be payable as soon as practicable following receipt
of notice from Purchaser to Seller. At Seller’s request, Purchaser will make
Change in Control Payments on behalf of Seller, provided Seller pre-funds or
otherwise makes arrangements satisfactory to Purchaser to cover the amount of
such Change in Control Payments and the employer portion of any employment taxes
incurred upon payment of such Change in Control Payments.

(c) Notwithstanding anything in this Agreement to the contrary, the Purchaser
shall be responsible for ensuring that the termination of any Continuing
Employees on or after the Closing, combined with termination of Company
Employees by the Companies prior to the Closing, complies with the Worker
Adjustment and Retraining Notification Act and any similar or related state Law
(collectively, “WARN”). At Closing, Seller shall provide Purchaser with a list
of Company Employees terminated within the 90 day period prior to Closing.

(d) Following the Closing, Purchaser shall honor the terms of all employment
agreements applicable to Continuing Employees, and shall otherwise continue to
employ the Company Employees who do not have employment agreements at a monetary
compensation (consisting of base salary, commission rate and normal bonus
opportunity) and on other terms and conditions that are at least as favorable in
the aggregate as those provided to similarly situated employees of Purchaser.
For a period of not less than twelve (12) months following the Closing,
Purchaser shall provide severance benefits to each Continuing Employee
(including any Continuing Employee who became eligible for such severance
benefits after the

 

55



--------------------------------------------------------------------------------

date of the Original Agreement as a result of the reduction of the eligibility
requirement from thirty-five to thirty hours per week (any such Continuing
Employee, a “Newly Eligible Continuing Employee”) and including any Back to Back
Employee) who does not remain employed by Purchaser on terms at least as
favorable as the terms under the severance policies of Seller as in effect
immediately prior to the date of the Original Agreement; provided, however, that
if Purchaser pays severance to any Newly Eligible Continuing Employee in
accordance with the requirements of this sentence, Seller promptly shall
reimburse Purchaser for an amount equal to the excess, if any, of the amount
required by this sentence over the amount that would have been payable to such
Newly Eligible Continuing Employee under Purchaser’s applicable severance
policies in effect on the date of termination. Nothing contained in this
Section 5.20(d) shall limit Purchaser’s ability to terminate any Continuing
Employee following the Closing.

SECTION 5.21. No Third-Party Beneficiary. Nothing contained in Sections 5.19 or
5.20, express or implied, is intended to confer upon any Company Employee any
right to continued employment for any period or continued receipt of any
specific employee benefit, or shall constitute an amendment to or any other
modification of any employee benefit plan that is maintained or sponsored by
Seller or Purchaser. Further, Sections 5.19 and 5.20 shall be binding upon and
inure solely to the benefit of each party to this Agreement, and nothing
contained therein, express or implied, is intended to confer upon any other
Person any rights or remedies of any nature whatsoever under or by reason of
those Sections.

ARTICLE VI

[RESERVED]

ARTICLE VII

TAX MATTERS

SECTION 7.01. Tax Representations. Subject to Section 1.03(h), Seller hereby
represents and warrants to Purchaser that, except as set forth in Section 7.01
of the Seller Disclosure Schedule:

(a) All federal, state and local income Tax Returns and other material Tax
Returns required to have been filed by or with respect to any of the Companies
(whether separately or on a consolidated, combined, unitary or similar group
basis) have been timely filed with the appropriate Governmental Authority
(taking into account any extension of time to file granted or obtained), and all
such Tax Returns are correct and complete in all material respects. No Company
is currently the beneficiary of any extension of time to file any material Tax
Return (other than extensions arising solely as a result of automatic extensions
of filing deadlines). No claim has been made by a Governmental Authority in a
jurisdiction where a Company does not file Tax Returns that such Company may be
subject to taxation by that jurisdiction.

(b) All material Taxes due and payable by or with respect to the Companies
(whether or not shown or reportable on any Tax Return) have been paid.

 

56



--------------------------------------------------------------------------------

(c) All material Taxes (including, without limitation, sales and use and
employment Taxes) required by Law to be withheld or collected by any Company
have been duly withheld or collected and, to the extent required, have been
timely paid to the proper Governmental Authority. Each Company has complied with
all information reporting and backup withholding provisions of applicable Law,
including the collection and retention of all required exemption certificates
and other comparable documentation supporting any claimed exemption or waiver of
Taxes on sales or other transactions as to which the Company would have been
obligated to collect or withhold a material amount of Taxes.

(d) No deficiency or other assessment relating to any material Taxes of the
Companies or the Business or any other material Taxes has been claimed,
proposed, asserted or assessed in writing or threatened in writing by a
Governmental Authority against or with respect to any of the Companies that has
not been satisfied by payment, settled or withdrawn. No material Taxes or
material Tax Returns of or with respect to any of the Companies are currently
under audit, examination or investigation, in each case, by a Governmental
Authority, and no such audits, examinations or investigations have been
threatened in writing.

(e) There are no liens for Taxes on any assets of any Company, other than
statutory liens for current Taxes of such Company not yet due and payable. None
of the assets of any Company is required to be treated for federal income Tax
purposes as property owned by any other Person.

(f) None of the Companies (or any member of any consolidated, combined, unitary
or similar group with which any Company filed or was required to file a group
Tax Return) has granted any extension or waiver of the statute of limitations
applicable to any Tax or Tax Return, in each case, of or with respect to the
Companies, which period (after giving effect to such extension or waiver) has
not yet expired. No power of attorney has been executed by or on behalf of any
Company with respect to any matters relating to Taxes that is currently in force
and that will continue to be in force after the Closing.

(g) None of the Companies has ever been a member of an affiliated group of
corporations (other than a group of which Seller or any of the Companies is or
was the common parent) that filed or was required to file a consolidated,
combined, unitary or similar group Tax Return. None of the Companies is a party
to any Tax sharing, allocation or similar agreement or arrangement or has any
contractual obligation (other than a commercial agreement entered into in the
ordinary course of business the primary purpose of which does not relate to
Taxes) to indemnify any other Person with respect to Taxes. None of the
Companies has any Liability for the Taxes of any Person under Regulations
Section 1.1502-6 or any corresponding or similar provision of state, local or
foreign Law (other than other members of the Affiliated Group), as a transferee
or successor, by contract or otherwise.

(h) None of the Companies has requested or received, or is the subject of, any
private letter ruling, technical advice memoranda, closing agreement or other
agreement relating to Taxes or ruling entered into or issued by any Governmental
Authority. None of the Companies is currently the beneficiary of any Tax holiday
or other Tax reduction or incentive arrangement with any Governmental Authority
(including any voluntary disclosure agreement). To the Knowledge of Seller, none
of the Companies will be subject to any recapture, clawback,

 

57



--------------------------------------------------------------------------------

termination or similar adverse consequence with respect to any Tax credits,
grants or other Tax reduction, abatement or incentive arrangement with any
Governmental Authority as a result of the transactions contemplated by this
Agreement.

(i) None of the Companies has entered into or participated in any “reportable
transaction” as defined in Regulations Section 1.6011-4(b).

(j) None of the Companies has been a “distributing corporation” or a “controlled
corporation” in connection with any transaction that was treated by the parties
as a distribution to which Section 355 of the Code applies.

(k) None of the Companies will be required to include any item of income in, or
exclude any item of deduction from, taxable income for any Post-Closing Tax
Period as a result of: (i) an adjustment under Section 481(c) of the Code (or
any corresponding or similar provision of state, local or foreign Law) or any
other change in method of accounting requested or made on or prior to the
Closing Date, (ii) any closing agreement pursuant to Section 7121 of the Code
(or any corresponding or similar provision of state, local or foreign Law)
executed on or prior to the Closing Date, (iii) intercompany transaction or
excess loss account described in the Regulations under Section 1502 of the Code
(or any corresponding or similar provision of state, local or foreign Law)
occurring or arising on or prior to the Closing Date, (iv) any installment sale
or open transaction disposition made on or prior to the Closing Date, (v) any
prepaid amount received on or prior to the Closing Date, or (vi) any election
under Section 108(i) of the Code (or any corresponding or similar provision of
state, local or foreign Law) made on or prior to the Closing Date. None of the
Companies have deferred or elected to defer any gross income economically
realized in a Pre-Closing Tax Period to a Post-Closing Tax Period.

(l) Seller and the Companies are eligible to make an election under
Section 338(h)(10) of the Code and the Regulations promulgated thereunder with
respect to the purchase and sale of the Shares pursuant to this Agreement and
the deemed purchase and sale of the outstanding capital stock of the
Subsidiaries resulting from an election under Section 338(h)(10) of the Code
with respect to the purchase and sale of the Shares.

(m) All unclaimed property reports required to be filed by or with respect to
any Company have been timely filed with the appropriate Governmental Authority.
All unclaimed property held by any Company has been remitted to the appropriate
Governmental Authority or delivered or paid to the proper recipient, in each
case, as required by applicable Law.

SECTION 7.02. Preparation of Tax Returns; Payment of Taxes.

(a) Group Returns. Seller or its Affiliate shall prepare or cause to be prepared
(at Seller’s expense) and timely file the U.S. federal consolidated income Tax
Return for the Affiliated Group and any other Combined Returns for all taxable
periods of the Companies and shall pay all Taxes due with respect thereto. The
parties agree that the Companies shall be treated as if they ceased to be part
of the Affiliated Group, and any other group for which a Combined Return is
filed, as of the end of the day on the Closing Date. With

 

58



--------------------------------------------------------------------------------

respect to any short-year Tax Return required to be filed as a result of the
consummation of the transactions contemplated in this Agreement, the parties
hereto agree to use a closing of the books method to allocate Tax items of the
Companies between the short-year ending on the Closing Date and the short-year
that begins after the Closing Date, and none of Seller, Purchaser, or any of
their respective Affiliates will make a ratable allocation election under
Regulations Section 1.1502-76(b)(2)(ii) (or any corresponding or similar state,
local or foreign Law) with respect to the transactions contemplated in this
Agreement to the extent such election is permissible. To the extent required by
Regulations Section 1.1502-76(b)(1)(ii)(B) (and any corresponding or similar
state, local or foreign Law), any extraordinary transaction that occurs on the
Closing Date after the Closing shall be treated as occurring on the day after
the Closing Date. Seller or its Affiliate shall provide Purchaser with copies of
the separate company pro-forma portion of all such Tax Returns relating to the
Companies within ten (10) Business Days after filing any such Tax Returns.

(b) Separate Company Returns. Seller or its Affiliate shall prepare or cause to
be prepared (at Seller’s expense) any other Tax Returns of the Companies
required to be filed after the Closing Date for any taxable period ending on or
prior to the Closing Date and shall pay all Taxes due with respect thereto. If a
Company is permitted under applicable Law to treat the Closing Date as the last
day of the taxable period in which the Closing occurs, Seller and Purchaser
shall treat (and cause their respective Affiliates to treat) the Closing Date as
the last day of such taxable period. All such Tax Returns shall be prepared
consistent with the past practices of the applicable Company, except as
otherwise required by applicable Law. Seller shall provide a draft of each such
Tax Return to Purchaser for its review and comment a reasonable time, and no
later than twenty (20) Business Days for any income Tax Return, prior to the due
date for filing such Tax Return (including any applicable extensions). Seller
shall in good faith consider all reasonable comments received from Purchaser in
writing no later than five (5) Business Days prior to the due date for filing
such Tax Return, including any applicable extensions. Seller shall deliver the
final Tax Return to Purchaser, together with an amount equal to the Taxes shown
as due thereon, no later than three (3) Business Days prior to the due date
thereof, and Purchaser shall timely file each such Tax Return and timely pay all
Taxes shown as due thereon. No such Tax Return shall be filed without
Purchaser’s consent, which consent shall not be unreasonably withheld,
conditioned or delayed.

(c) Straddle Period Returns and Taxes.

(i) Purchaser shall prepare or cause to be prepared (at Purchaser’s expense) all
Tax Returns of the Companies for all Straddle Periods (other than any Combined
Returns described in Section 7.02(a)). All such Tax Returns shall be prepared
consistent with the past practices of the applicable Company, except as
otherwise required by applicable Law. Purchaser shall provide a copy of each
such Tax Return (accompanied, where appropriate, by an allocation between the
Pre-Closing Tax Period and the Post-Closing Tax Period of the Taxes shown to be
due on such Tax Return) to Seller for its review, comment and approval (which
approval shall not be unreasonably withheld, conditioned or delayed) a
reasonable time, and no later than twenty (20) Business Days for any income Tax
Return, prior to the due date for filing such Tax Return (including any
applicable extensions). Purchaser shall incorporate all reasonable comments
received from Seller in writing no later than five (5) Business Days before the
due date of such Tax Return, including any applicable extensions. Purchaser
shall timely file

 

59



--------------------------------------------------------------------------------

each such Tax Return and, subject to the other provisions in this Agreement,
timely pay all Taxes shown as due thereon. Seller shall pay to Purchaser no
later than three (3) Business Days prior to the due date for filing any such Tax
Return the amount of Taxes owing with respect to the portion of such Straddle
Period ending on the Closing Date as determined pursuant to Section 7.02(c)(ii).

(ii) For purposes of this Agreement, including Article IX, in the case of Taxes
that are payable with respect to a Straddle Period, the portion of any such Tax
that is allocable to the Pre-Closing Tax Period shall be deemed equal to (A) in
the case of real or personal property Taxes or other similar Taxes imposed on an
ad valorem basis, the amount of such Taxes for the entire Straddle Period,
multiplied by a fraction the numerator of which is the number of days in the
Straddle Period ending on the Closing Date and the denominator of which is the
total number of days in the Straddle Period, (B) in the case of any Tax based
upon or measured by capital (including net worth or long-term debt) or
intangibles, a proportionate amount of such Taxes computed by reference to the
level of such items on the Closing Date and the timing of the Closing Date in
relation to the relevant Straddle Period, and (C) in the case of any other
Taxes, the amount of Taxes that would be payable based on an interim closing of
the books of the applicable Company as of the end of the day on the Closing
Date; provided, that, exemptions, allowances or deductions that are calculated
on an annual basis (such as depreciation) shall be apportioned on a pro rata
basis. All determinations necessary to effect the foregoing allocations shall be
made in a manner consistent with prior practice of the applicable Company,
unless otherwise required by applicable Law.

(d) Tax Sharing Agreements; Amendments. All Tax sharing, allocation or other
similar agreements or arrangements to which any Company is a party shall be
terminated effective prior to or as of the Closing. Neither Seller nor any of
its Affiliates shall file any amended Tax Return for any Company for any
Pre-Closing Tax Period without Purchaser’s consent, which shall not be
unreasonably withheld, conditioned or delayed, if such filing reasonably could
be expected to increase the Liability of Purchaser or any Company for Taxes in a
Post-Closing Tax Period. Neither Purchaser nor any of its Affiliates (including
the Companies after the Closing Date) shall file any amended Tax Return for any
Pre-Closing Tax Period without Seller’s written consent, which shall not be
unreasonably withheld, conditioned or delayed.

(e) Tax Refunds and Tax Benefits. Except as provided with respect to refunds of
Transfer Taxes, any refund or credit resulting from overpayment of any Excluded
Taxes or any Taxes (including any interest paid or credited with respect
thereto) relating to a Pre-Closing Tax Period shall be the property of Seller,
and if received by Purchaser or the Companies after the Closing Date, shall be
paid over promptly to Seller; provided, that any refund or credit resulting from
an overpayment of Taxes for a Straddle Period shall be prorated based upon the
method employed in Section 7.02(c)(ii) taking into account the type of Tax to
which the refund relates. If any such refund is paid over to Seller pursuant to
this Section 7.02(e) and is subsequently revoked, rescinded or otherwise
required to be repaid to the relevant Governmental Authority, Seller shall repay
the amount of such refund that is required to be repaid to the relevant
Governmental Authority to Purchaser within fifteen (15) Business Days after
demand therefor. Purchaser shall, at Seller’s reasonable request and at Seller’s
expense, cause the Companies or other relevant entity to file for and use
commercially reasonable efforts

 

60



--------------------------------------------------------------------------------

to obtain the receipt of any refund to which Seller is entitled under this
Section 7.02(e). Purchaser shall permit Seller to participate in (at Seller’s
expense) the prosecution of any such refund claim. Neither Purchaser nor any of
the Companies shall, to the extent permitted by applicable Tax Law, carryback to
a Pre-Closing Tax Period any item of loss, deduction or credit or any net
operating loss, net capital loss or other tax credit or benefit that is
attributable to, arises from or relates to any taxable period (or portion
thereof) commencing after the Closing Date.

(f) Transfer Taxes. All Transfer Taxes incurred in connection with Purchaser’s
acquisition of the Shares shall be borne one-half by Seller and one-half by
Purchaser. Seller and Purchaser shall cooperate in timely preparing and filing
all Tax Returns and other documentation required to be filed in connection with
such Transfer Taxes. Seller shall cause all appropriate stock Transfer Tax
stamps to be affixed to the certificate or certificates representing the Shares
sold and delivered pursuant to this Agreement. To the extent a party pays any
Transfer Tax in excess of the amount for which it is liable under this
Section 7.02(f), the party responsible for such excess amount shall reimburse
the other party for such amount within fifteen (15) Business Days of delivery to
the responsible party of evidence of payment of such Transfer Tax to the
applicable Governmental Authority. Notwithstanding anything to the contrary in
this Agreement, any refund of Transfer Taxes shall be for the benefit of the
party who paid such Taxes (whether directly or by way of reimbursing the other
party) and, if applicable, shall be paid over to such party within fifteen
(15) Business Days of another party’s receipt of any such refund.

SECTION 7.03. Tax Claims.

(a) Payment of Claims. Any Purchaser Indemnified Party making a claim for
Excluded Taxes or other Losses pursuant to Article IX shall promptly give
written notice of such claim to Seller, together with a copy of the Tax Return
or other relevant documentation evidencing the Tax Liability or other Loss.
Seller shall pay the amount of such claim to the Indemnified Party within
fifteen (15) Business Days after written demand is made; provided, in no event
shall Seller be obligated to make any such payment with respect to Taxes earlier
than five (5) Business Days before the date on which such Taxes are required to
be paid to the relevant Governmental Authority. In the case of any contested
Tax, payment of the Tax to the appropriate Governmental Authority shall not be
considered to be due earlier than the date a final determination with respect to
such Tax Liability is made by the appropriate Governmental Authority.

(b) Notice of Tax Claims. If a Governmental Authority shall make any claim
relating to Taxes that, if successful, might result in a claim for
indemnification under Article IX (a “Tax Claim”), the party against whom such
claim is made shall promptly (and, in any event within ten (10) calendar days)
give written notice to the other party, together with copies of all notices and
communications relating to such Tax Claim; provided, however, no failure or
delay in providing notice of a Tax Claim shall reduce or otherwise affect the
obligation of the indemnifying party hereunder except to the extent the
indemnified party is actually prejudiced thereby. Such notice shall specify in
reasonable detail the basis for such Tax Claim and shall include a copy of the
relevant portion of any correspondence received from the Governmental Authority.

 

61



--------------------------------------------------------------------------------

(c) Tax Claims Relating to Group Taxes. Seller shall have the right (at Seller’s
expense) to control the conduct of all proceedings and make all decisions
relating to any Tax Claims relating to any U.S. federal consolidated income Tax
Return of the Affiliate Group and any Combined Returns; provided, however, that
solely to the extent the resolution of such Tax Claim reasonably would be
expected to increase the Tax liability of Purchaser or any of its Affiliates
(including a Company) for any taxable period ending after the Closing Date or
reasonably would be expected to result in a Tax or Loss to Purchaser or any of
its Affiliates (including a Company) for which Seller is not obligated to
indemnify a Purchaser Indemnified Party pursuant to Article IX, Seller shall
consult with Purchaser before taking any significant action in connection with
such Tax Claim and shall not compromise or settle any such Tax Claim without
Purchaser’s prior written consent, which shall not be unreasonably withheld,
conditioned or delayed.

(d) Tax Claims Relating to Other Pre-Closing Taxes. Seller shall have the right
(at Seller’s expense) upon written notification to Purchaser within ten
(10) calendar days following receipt of any Tax Claim made against Seller or its
Affiliates or notice of any Tax Claim made against Purchaser or its Affiliates,
to control the conduct of all proceedings and make all decisions relating to any
Tax Claim (other than those described in Section 7.03(c)) relating to a taxable
period ending on or before the Closing Date; provided, that solely to the extent
the resolution of such Tax Claim reasonably would be expected to increase the
Tax liability of Purchaser or any of its Affiliates (including a Company) for
any taxable period ending after the Closing Date or reasonably would be expected
to result in a Tax or Loss to Purchaser or any of its Affiliates (including a
Company) for which Seller is not obligated to indemnify a Purchaser Indemnified
Party pursuant to Article IX, (i) Seller shall consult with Purchaser before
taking any significant action in connection with such Tax Claim, (ii) Seller
shall keep Purchaser informed regarding the progress and substantive aspects of
such Tax Claim, (iii) Purchaser (at its own expense) shall be entitled to
participate in any proceedings relating to such Tax Claim; provided, further,
however, that if (A) Seller fails to timely notify Purchaser of its desire to
control the conduct of such proceedings, or (B) Seller declines to control the
conduct of such proceedings, then (1) Seller shall not be entitled to control
such Tax Claim and Purchaser (at Seller’s expense) shall control such Tax Claim,
(2) Purchaser shall keep Seller informed regarding the progress and substantive
aspects of such Tax Claim, and (3) Seller (at its own expense) shall be entitled
to participate in any proceedings relating to such Tax Claim. Neither Seller nor
Purchaser shall compromise or settle any such Tax Claim without obtaining the
other party’s prior written consent, which shall not be unreasonably withheld,
conditioned or delayed.

(e) Tax Claims Relating to Straddle Periods. Purchaser shall have the right (at
Purchaser’s expense) to control the conduct of all proceedings and make all
decisions relating to any Tax Claim (other than those described in
Section 7.03(c)) relating to a Straddle Period, provided that (i) Purchaser
shall keep Seller informed regarding the progress and substantive aspects of any
such Tax Claim, (ii) Purchaser shall consult with Seller before taking any
significant action in connection with such Tax Claim, (iii) Purchaser shall
defend such Tax Claim diligently and in good faith as if it were the only party
in interest in connection with such Tax proceeding, (iv) Seller (at its own
expense) shall be entitled to participate in any proceedings relating to any
such Tax Claim, and (v) Purchaser shall not compromise or settle any such Tax
Claim without Seller’s prior written consent, which shall not be unreasonably
withheld, conditioned or delayed.

 

62



--------------------------------------------------------------------------------

SECTION 7.04. Tax Cooperation and Exchange of Information. From and after the
Closing Date, Purchaser and Seller shall reasonably cooperate, and shall cause
their respective Affiliates, officers, employees, agents, auditors and other
Representatives to reasonably cooperate, in connection with preparing, executing
and filing all Tax Returns pursuant to Section 7.02 and any Action relating to
Taxes of the Companies (including Tax Claims). Such cooperation shall include
the retention and (upon the other party’s request) the provision of records and
information relating to Taxes of the Company or the Business or otherwise
reasonably relevant to any such Action and making employees available on a
mutually convenient basis to provide additional information and explanation of
any material provided hereunder or to testify at any proceedings relating to
Taxes of the Company or the Business. Purchaser and Seller shall (i) retain all
books and records with respect to Tax matters pertinent to the Companies
relating to any taxable period beginning before the Closing Date until
expiration of the statute of limitations (taking into account any extensions
thereof) of the respective taxable periods and to abide by all record retention
agreements entered into with any Governmental Authority, (ii) allow the other
party and its Representatives at times and dates mutually acceptable to the
parties, to inspect, review and make copies of such records as such party may
deem necessary or appropriate from time to time, such activities to be conducted
during normal business hours at such party’s expense, and (iii) give the other
party reasonable written notice prior to transferring, destroying or discarding
any such books and records and, if the other party so requests, shall allow the
requesting party to take possession of such books and records at such other
party’s own expense.

SECTION 7.05. Section 338(h)(10) Election.

(a) Seller and Purchaser (and each of their applicable Affiliates) shall jointly
and timely make and file irrevocable elections under Section 338(h)(10) of the
Code and, if permissible, any comparable provisions of applicable state or local
Tax Law (together, the “Section 338 Elections”) with respect to the purchase and
sale of the Shares under this Agreement, including the deemed purchase and sale
of the outstanding capital stock of the Subsidiaries resulting from the
Section 338 Election with respect to the purchase and sale of the Shares. No
later than ten (10) Business Days prior to the Closing Date, Seller shall
deliver to Purchaser for its review and comment draft IRS Forms 8023 for each of
the Companies, including any schedules thereto, and any corresponding or similar
forms required under applicable state and local Law to make the Section 338
Elections (the “Section 338 Forms”). Seller shall incorporate any and all
reasonable comments to the Section 338 Forms received from Purchaser in writing
prior to the Closing. At the Closing, Seller shall deliver to Purchaser the
Section 338 Forms, duly executed by Seller (and its applicable Affiliates) for
execution by Purchaser at Closing. Each of Seller and Purchaser shall execute
and timely file such Section 338 Forms in accordance with applicable Law.

(b) The parties (and any applicable Affiliates) shall cooperate with each other
to take all actions necessary and appropriate (including filing such additional
forms, Tax Returns, elections, schedules and other documents as may be required)
to effect and preserve the Section 338 Elections in accordance with Regulations
Section 1.338(h)(10)-1 (or any

 

63



--------------------------------------------------------------------------------

comparable provisions of state or local Tax Law) or any successor provisions.
Seller and Purchaser agree that neither of them shall, or shall permit any of
its Affiliates to, revoke the Section 338 Elections following the filing of the
Section 338 Forms without the prior written consent of Seller or Purchaser, as
the case may be. Seller and Purchaser (and their respective applicable
Affiliates) shall file all Tax Returns consistent with the Section 338 Elections
and shall not take any action that could cause the Section 338 Elections to be
invalid, or take any position contrary thereto unless required pursuant to a
determination as defined in Section 1313(a) of the Code or any similar provision
of state or local Tax Law.

(c) Purchaser will retain Bond & Pecaro, Inc. (the “Appraiser”) to value each
Company and the individual assets of the Business conducted by each Company
(such valuation, the “Appraisal”), and the costs of obtaining the Appraisal
shall be borne equally by Purchaser and Seller. Seller shall reasonably
cooperate with the Appraisal process, including responding to any reasonable
requests for information from the Appraiser, and shall be entitled to receive,
review and respond to draft reports prior to completion of the Appraisal.
Purchaser shall direct the Appraiser to consider in good faith any comments of
Seller on any draft reports, provided the Appraiser shall retain the ultimate
discretion and authority with respect to the Appraisal. Purchaser shall deliver
a copy of the Appraisal to Seller upon completion. Within ninety (90) days
following the later of Determination Date or the Closing Date, Purchaser shall
prepare and deliver to Seller a schedule setting forth (i) a determination of
the ADSP (as defined in the applicable Regulations under Section 338 of the
Code) for each Company, and (ii) an allocation of the ADSP of each Company among
the assets of the Company, which shall be prepared in accordance with Sections
338 and 1060 of the Code and the Regulations promulgated thereunder and based on
the Appraisal (the “Proposed Allocation Schedule”). Seller shall have thirty
(30) days following receipt of the Proposed Allocation Schedule to provide
written notice to Purchaser of any good faith objection to any portion of the
Proposed Allocation Schedule, which objection shall be set forth with reasonable
detail in such notice. Unless Seller timely delivers notice of an objection to
the Proposed Allocation Schedule, Seller shall be deemed to accept and approve
the Proposed Allocation Schedule, which shall thereafter be final and binding
upon the parties.

(d) Following receipt of any timely notice of any objection to the Proposed
Allocation Schedule, the parties shall attempt in good faith to resolve their
disagreement and arrive at a mutually agreed allocation. If the parties are
unable to reach agreement within thirty (30) days following notice by Seller to
Purchaser of an objection to the Proposed Allocation Schedule, then any
unresolved disputed matters shall be submitted to the Auditor for final
determination in a manner consistent with Section 2.06(c). The Auditor’s
resolution of the disputed matters shall be final and binding on the parties.

(e) The Proposed Allocation Schedule as accepted (or deemed accepted) pursuant
to Section 7.05(c) or as finally agreed and determined pursuant to
Section 7.05(d) shall become the “Final Allocation Schedule” and the parties
shall file all Tax Returns (including but not limited to IRS Form 8883 and any
similar forms required by applicable state and local Law) consistent with the
Final Allocation Schedule and shall not take any position contrary thereto in
connection with any Action relating to Taxes; provided, however, that nothing
contained herein shall prevent Seller or Purchaser (and their respective
Affiliates) from settling any proposed deficiency or adjustment by any
Governmental Authority based upon or arising out of the Final

 

64



--------------------------------------------------------------------------------

Allocation Schedule, and neither Seller nor Purchaser shall be required to
litigate before any court, any proposed deficiency or adjustment by any
Governmental Authority challenging such allocation. If the Purchase Price is
adjusted pursuant to Section 9.07, the Final Allocation Schedule shall be
adjusted in a consistent manner.

ARTICLE VIII

CONDITIONS TO CLOSING

SECTION 8.01. Conditions to Obligations of Seller. The obligations of Seller to
consummate the transactions contemplated by this Agreement shall be subject to
the fulfillment or written waiver, at or prior to the Closing, of each of the
following conditions:

(a) Representations, Warranties and Covenants. (i) (A) The Fundamental
Representations (as defined below) of Purchaser and Parent shall be true and
correct in all respects at and as of the Closing Date (other than any
representation or warranty that expressly relates to a specific date, which
representation and warranty shall be true and correct on the date so specified)
other than such failures to be true and correct as are de minimis, and (B) all
other representations and warranties of Purchaser and Parent set forth in
Article IV of this Agreement shall be true and correct (without giving effect to
any limitations as to “materiality” or “Purchaser MAE”) at and as of the Closing
Date (other than any representation or warranty that expressly relates to a
specific date, which representation and warranty shall be true and correct on
the date so specified) except where the failure of such representations and
warranties to be true and correct would not reasonably be expected to have,
individually or in the aggregate, a Purchaser MAE, and (ii) the covenants and
agreements contained in this Agreement to be complied with by Purchaser and
Parent on or before the Closing shall have been complied with in all material
respects;

(b) Government Consent. The Government Consents shall have been obtained;

(c) No Order. No Governmental Authority shall have enacted, issued, promulgated,
enforced or entered any Law or Governmental Order that is in effect and that has
the effect of making the transactions contemplated by this Agreement illegal or
otherwise restraining or prohibiting the consummation of such transactions;

(d) Officer’s Certificate. Parent shall have delivered to Seller a certificate
of a duly authorized officer of Parent certifying as to the matters set forth in
Section 8.01(a); and

(e) No Purchaser MAE. Since the date of the Original Agreement, no event,
effect, circumstance, change, occurrence, fact or development shall have
occurred, come into existence or become known that, individually or in the
aggregate, has had or would reasonably be expected to have a Purchaser MAE.

 

65



--------------------------------------------------------------------------------

SECTION 8.02. Conditions to Obligations of Purchaser. The obligations of
Purchaser to consummate the transactions contemplated by this Agreement shall be
subject to the fulfillment or written waiver, at or prior to the Closing, of
each of the following conditions:

(a) Representations, Warranties and Covenants. (i) (A) The Fundamental
Representations of Seller shall be true and correct in all respects at and as of
the Closing Date (other than any representation or warranty that expressly
relates to a specific date, which representation and warranty shall be true and
correct on the date so specified) other than such failures to be true and
correct as are de minimis, and (B) all other representations and warranties of
Seller set forth in Article III of this Agreement shall be true and correct
(without giving effect to any limitations as to “materiality” or “Material
Adverse Effect”) at and as of the Closing Date (other than any representation or
warranty that expressly relates to a specific date, which representation and
warranty shall be true and correct on the date so specified), except where the
failure of such representations and warranties to be true and correct would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect and (ii) the covenants and agreements contained in this Agreement
to be complied with by Seller at or before the Closing shall have been complied
with in all material respects;

(b) Government Consents. The Government Consents shall have been obtained;

(c) No Order. No Governmental Authority shall have enacted, issued, promulgated,
enforced or entered any Law or Governmental Order that is in effect and that has
the effect of making the transactions contemplated by this Agreement illegal or
otherwise restraining or prohibiting the consummation of such transactions; and

(d) Officer’s Certificate. Seller shall have delivered to Purchaser a
certificate of a duly authorized officer of Seller certifying as to the matters
set forth in Section 8.02(a).

ARTICLE IX

INDEMNIFICATION

SECTION 9.01. Survival of Representations and Warranties. The representations
and warranties (other than the Fundamental Representations (as defined below))
of the parties hereto contained in this Agreement shall survive the Closing for
a period of eighteen (18) months from the Closing Date; provided, however, that
representations and warranties set forth in (a) Section 3.01 (Organization,
Authority and Qualification of Seller), (b) Section 3.02 (Organization,
Authority and Qualification of the Companies), (c) Section 3.03 (Capitalization;
Ownership of Shares), (d) Section 7.01 (Tax Representations), (e) Section 4.01
(Organization, Authority and Qualification of Parent and Purchaser),
(f) Section 4.02 (Organization, Authority and Qualification of the Parent
Subsidiaries), (g) Section 4.09 (Preferred Stock), and (h) Section 4.10
(Capitalization) (collectively, the “Fundamental Representations”; provided,
that the representations and warranties set forth in Section 7.01 (Tax
Representations) shall be considered Fundamental Representations only for
purposes of this Article IX, and not for purposes of Article VIII) shall survive
the Closing until six (6) years from the Closing Date; provided, however, that
any claim made in writing (specifying the nature of the claim and the underlying
basis for which indemnification is sought) by the party seeking to be
indemnified thereunder within the time periods set forth in this Section 9.01
shall survive until such claim is finally and fully resolved. The covenants and
agreements of the parties in this

 

66



--------------------------------------------------------------------------------

Agreement that by their terms are to be performed following the Closing shall
survive the Closing and continue in effect in accordance with their terms until
performed or the obligation to so perform shall have expired. The covenants and
agreements of the parties contained herein that by their terms are to be
performed at or prior to the Closing shall survive the Closing until one
(1) year from the Closing Date. The indemnity obligations set forth in
Section 9.02(c) and Section 9.02(d) shall survive the Closing until sixty
(60) days after the expiration of the applicable statute of limitations period;
provided, however, that any claim made in writing (specifying the nature of the
claim and the underlying basis for which indemnification is sought) by the party
seeking to be indemnified thereunder within the time period set forth in this
Section 9.01 shall survive until such claim is finally and fully resolved. The
indemnity obligations set forth in Section 9.02(e), Section 9.02(f),
Section 9.02(g), and Section 9.02(h), shall survive the Closing for a period of
three (3) years from the Closing Date; provided, however, that any claim made in
writing (specifying the nature of the claim and the underlying basis for which
indemnification is sought) by the party seeking to be indemnified thereunder
within the time period set forth in this Section 9.01 shall survive until such
claim is finally and fully resolved.

SECTION 9.02. Indemnification by Seller. Subject to the provisions of this
Article IX, following the Closing, Purchaser and its Affiliates, and their
respective officers, directors, employees, agents, successors and assigns (each,
a “Purchaser Indemnified Party”) shall be indemnified and held harmless by
Seller for and against all losses, Liabilities, damages, claims, costs and
expenses, interest, awards, judgments, fines, fees, obligations and penalties
(including reasonable attorneys’ and consultants’ fees and expenses) suffered,
sustained or incurred by them (hereinafter, a “Loss”), arising out of or
resulting from, without duplication: (a) any breach by Seller of
any representation or warranty made by Seller contained in this Agreement, which
shall be deemed made on the date of the Original Agreement and the Closing Date
(other than any representation or warranty that expressly relates to a specific
date, which representation and warranty shall be made on the date so specified)
(provided, however, that Seller shall not be obligated to indemnify the
Purchaser Indemnified Parties pursuant to this Section 9.02(a) for any Tax
imposed with respect to a Post-Closing Tax period on the basis of a breach of
any representation or warranty contained in Section 7.01 (Tax Representations)
other than the representations and warranties contained in the second sentence
of Section 7.01(e), Section 7.01(h), and Section 7.01(k)), (b) the breach of any
covenant or agreement contained in this Agreement requiring performance by
Seller or any Company (prior to Closing), (c) Excluded Taxes, (d) an invalid or
ineffective (for federal income Tax purposes and to the extent applicable for
state or local income Tax purposes) Section 338 Election solely to the extent
Taxes are caused by, and would not have been incurred but for, a breach of any
representation in Section 7.01 or a breach of any covenant of Seller or any
Company (other than covenants to be performed by a Company after the Closing
unless performed at the direction and control of Seller, if and to the extent so
exercised by the Seller) contained in this Agreement or any other document
contemplated hereby, (e) any Retained Assets, (f) any Liability, whether known
or unknown as of the Closing Date, with respect to the operation of the Business
or the Companies prior to the Closing Date (whether such claim or Action is
brought by a third party or otherwise), other than to the extent any such Loss
arises under any Contract (other than under any Contract for any prior sales of
business units by any Company or any Losses arising out of or resulting from any
breach of any Contract by any Company prior to the Closing Date), (g) any Third
Party Claim to the extent of any punitive damages award where such Third Party
Claim arises out of or results from the operation or conduct of the Business or
the Companies prior to the Closing Date and any Environmental Liability, and
(h) any Environmental Liability.

 

67



--------------------------------------------------------------------------------

SECTION 9.03. Indemnification by Purchaser. Subject to the provisions of this
Article IX, following the Closing, Seller and its Affiliates, and their
respective officers, directors, employees, agents, successors and assigns (each,
a “Seller Indemnified Party”) shall be indemnified and held harmless by
Purchaser, for and against any and all Losses arising out of or resulting from:
(a) any breach of any representation or warranty made by Purchaser or Parent
contained in this Agreement, which shall be deemed made on the Closing Date
(other than any representation or warranty that expressly relates to a specific
date, which representation and warranty shall be made on the date so specified),
and (b) the breach of any covenant or agreement contained in this Agreement
requiring performance by Purchaser or Parent.

SECTION 9.04. Limits on Indemnification.

(a) Notwithstanding anything to the contrary contained in this Agreement: (i) an
Indemnifying Party shall not be liable for any claim for indemnification
pursuant to Section 9.02(a), Section 9.02(f), Section 9.02(g), Section 9.02(h),
or Section 9.03(a), as applicable, unless and until the aggregate amount of
indemnifiable Losses which may be recovered from the Indemnifying Party exceeds
an amount equal to $500,000 (the “Basket Amount”), after which the Indemnifying
Party shall be liable only for indemnifiable Losses in excess of the Basket
Amount, (ii) the maximum amount of indemnifiable Losses which may be recovered
from an Indemnifying Party arising out of or resulting from the causes set forth
in Section 9.02(a), Section 9.02(f) or Section 9.03(a) shall be an amount equal
to $25,000,000, and (iii) Seller shall not be required to indemnify any Person
under this Agreement or be liable to any Person under this Agreement under any
theory of recovery whatsoever for Losses in the aggregate exceeding the cash
Purchase Price; provided, however, that the limitations set forth in clauses
(i) and (ii) of this Section 9.04(a) shall not apply to (A) claims arising out
of breaches of the Fundamental Representations, (B) claims pursuant to
Section 9.02(c), (C) claims pursuant to Sections 9.02(d) and 9.02(e), or (D) in
the case of fraud by the other party in connection with entering into this
Agreement or consummating the transactions contemplated hereby, and the
limitations set forth in clause (ii) shall not apply to claims pursuant to
Section 9.02(g) and 9.02(h); provided, further, that the limitations set forth
in clause (iii) of this Section 9.04(a) shall not apply to claims pursuant to
Section 9.02(c) in respect of clause (b) (to the extent such Excluded Taxes are
Taxes of Seller or any its Affiliates (other than the Companies) or any of their
respective predecessors, successors or former Affiliates) and (c) of the
definition of Excluded Taxes.

(b) Notwithstanding anything in this Agreement to the contrary, no Indemnifying
Party shall have any Liability (including under this Article IX) for, and Losses
shall be deemed to exclude, (i) any punitive damages, and (ii) any consequential
or special damages, loss of profits, diminution in value, or damages based on
any multiplier of the earnings, income or cash flow or any other premium or
valuation methodology, except, (A) in the case of clause (ii), to the extent
such damages or Losses are found to be (x) not based on any special
circumstances of the party entitled to indemnification, and (y) are the natural,
probable and reasonably foreseeable result of the event that gave rise thereto
or the matter for which indemnification is sought hereunder, regardless of the
form of Action through which such

 

68



--------------------------------------------------------------------------------

damages are sought, or (B) in the case of clauses (i) and (ii), to the extent
such Losses or damages are awarded and paid with respect to a Third Party Claim
as to which a party is entitled to seek indemnification under this Agreement.
Notwithstanding anything to the contrary and for the avoidance of doubt, any
Taxes arising or resulting from an invalid or ineffective (for federal income
Tax purposes and to the extent applicable for state or local income Tax
purposes) Section 338 Election solely to the extent such Taxes are caused by,
and would not have been incurred but for, a breach of any representation in
Section 7.01 or a breach of any covenant of the Seller or the Companies (other
than covenants to be performed by the Companies after the Closing unless
performed at the direction and control of the Seller, if and to the extent so
exercised by the Seller) contained in this Agreement or any other document
contemplated hereby shall be deemed direct damages and not consequential,
special, or punitive damages for purposes of indemnification pursuant to
Section 9.02(d).

(c) Notwithstanding anything in this Agreement to the contrary, the
representations and warranties of Seller, Parent and Purchaser contained in this
Agreement shall not be affected or deemed waived by reason of any investigation
made (or not made) by or on behalf of Purchaser or Seller, as applicable,
including, but not limited to, any investigations made (or not made) by any of
Purchaser’s or Seller’s, as applicable, respective Representatives, or by reason
of the fact that Purchaser or Seller, as applicable, or any of its
Representatives knew or should have known that any such representation and
warranty is or might be inaccurate or untrue. Seller and Purchaser hereby
acknowledge that, regardless of any investigation made (or not made) by or on
behalf of Purchaser or Seller, as applicable, and regardless of the results of
any such investigation, Purchaser and Seller have entered into this Agreement in
express reliance upon the representations and warranties of the other and the
Company made herein. Seller and Purchaser further acknowledge that, in
connection with this Agreement, each has furnished to the other good and
sufficient consideration in exchange for the representations and warranties made
herein.

(d) Except with respect to the representations and warranties set forth in
Section 3.04 (No Conflict), Section 3.07 (Financial Information), Section 3.08
(Absence of Certain Changes), Section 3.13(a) (Employee Benefits Matters),
Section 3.15(a)(iii) and (ix) (Material Contracts), Section 3.21 (Assets of the
Business), Section 3.22 (Related Party Transactions) Section 4.11 (SEC Filings;
Financial Statements) and Section 4.13 (Absence of Certain Changes), for
purposes of (i) determining whether there has been a breach of any
representation or warranty, and (ii) calculating Losses hereunder, any
“materiality” or “Material Adverse Effect” or “Purchaser MAE” qualifier in any
representation or warranty made by Seller, Purchaser or Parent, as applicable,
shall be disregarded. Notwithstanding anything to the contrary contained in this
Agreement, Seller shall not be liable for any claim for indemnification for any
Loss or Tax to the extent such Loss or Tax is included in the Closing Net
Working Capital Amount or the Final Retained Liabilities Amount or otherwise
deducted from the Purchase Price pursuant to Section 2.02.

SECTION 9.05. Notice of Loss; Third Party Claims.

(a) If an Indemnified Party reasonably expects to seek indemnification with
respect to any claim asserted or threatened by an unaffiliated third party
against the Indemnified Party (a “Third Party Claim”), it shall give the
Indemnifying Party prompt notice of the Third

 

69



--------------------------------------------------------------------------------

Party Claim (a “Claim Notice”), which Claim Notice shall describe in reasonable
detail the facts and circumstances with respect to such Third Party Claim,
stating a reasonable estimate of the amount of the Loss, to the extent known or
reasonably determinable; provided, that the failure to so notify an Indemnifying
Party shall not relieve the Indemnifying Party of its obligations hereunder
except to the extent that (and only to the extent that) the Indemnifying Party
is prejudiced by such failure.

(b) The Indemnifying Party shall be entitled to direct the defense of such Third
Party Claim at its sole expense and through counsel of its choice if it gives
notice of its intention to do so to the Indemnified Party within thirty
(30) days of the receipt of such Claim Notice from the Indemnified Party. If the
Indemnifying Party elects to direct the defense of a Third Party Claim within
thirty (30) days of the receipt of notice of such claim from the Indemnified
Party, and such claim can reasonably be expected to be resolved by money damages
alone without any injunctive or equitable relief that would be binding on the
Indemnified Party, the Indemnifying Party has the financial resources to pay
such damages, then the Indemnifying Party shall be entitled to direct the
defense of any claim at its sole cost and expense and to settle or compromise
any such claim or consent to the entry of any judgment, but such defense shall
be conducted by legal counsel reasonably satisfactory to the Indemnified Party;
provided, that if (i) the Indemnifying Party assumes the defense of a Third
Party Claim and thereafter discovers facts as a result of which the Indemnifying
Party, acting reasonably, determines that such information is likely to mean
that the Indemnifying Party does not have an indemnification obligation in
respect of such Third Party Claim, then (ii) the Indemnifying Party shall
provide the Indemnified Party written notice of the same and shall cooperate
with the other party to transfer control back to the Indemnified Party, and
shall cooperate in respect of the same, in order to ensure that such other party
is not prejudiced in its defense; provided, further, that the Indemnified Party
shall be entitled to assume control of such defense and to settle or compromise
any such claim or consent to the entry of any judgment (provided, that the
Indemnified Party shall not settle, compromise, consent to the entry of a
judgment with respect to or pay, or permit to be paid, any part of such Third
Party Claim unless the Indemnifying Party consents in writing to such payment
(which consent shall not be unreasonably withheld, conditioned or delayed) or
unless a final judgment from which no appeal may be taken is entered against the
Indemnified Party for such Third Party Claim) if the Indemnifying Party failed
or is failing to diligently defend such Third Party Claim. The Indemnifying
Party shall not be entitled to settle, compromise or consent to the entry of a
judgment with respect to such Third Party Claim without the consent of the
Indemnified Party (which consent shall not be unreasonably withheld, conditioned
or delayed) unless such settlement, compromise or judgment does not involve any
injunctive or non-monetary equitable relief that would be binding on the
Indemnified Party, and contains a complete and unconditional release of the
Indemnified Party and the Indemnifying Party verifies to the Indemnified Party
in writing that such Indemnifying Party shall be solely responsible (with no
reservation of rights) for the full amount of such settlement, compromise or
judgment. After notice from the Indemnifying Party to the Indemnified Party of
its election to assume the defense of such claim or action, the Indemnifying
Party shall not be liable to the Indemnified Party under this Section 9.05 for
any legal or other expenses subsequently incurred by the Indemnified Party in
connection with the defense thereof; provided, however, that the Indemnified
Party shall have the right to employ counsel to represent it, at its sole cost
and expense; provided, further, that if, in the reasonable opinion of the
Indemnified Party, based on

 

70



--------------------------------------------------------------------------------

the advice of counsel, it is advisable for the Indemnified Party to be
represented by separate counsel due to actual or potential conflicts of
interest, then in such event, the reasonable fees and expenses of one such
separate counsel (in addition to one firm of local counsel reasonably required)
shall be paid by the Indemnifying Party. The Indemnified Party and the
Indemnifying Party shall each render to each other such assistance as may
reasonably be requested in order to ensure the proper and adequate defense of
any such claim or proceeding, including as provided in Section 5.02(b). If the
Indemnifying Party elects to direct the defense of any such claim or proceeding,
the Indemnified Party shall not settle, compromise, consent to the entry of a
judgment with respect to or pay, or permit to be paid, any part of such Third
Party Claim unless the Indemnifying Party consents in writing to such payment
(which consent shall not be unreasonably withheld, conditioned or delayed) or
unless a final judgment from which no appeal may be taken is entered against the
Indemnified Party for such Third Party Claim. If the Indemnified Party assumes
the defense of any such claims or proceeding pursuant to this Section 9.05 and
proposes to settle such claims or proceeding prior to a final judgment thereon
or to forgo any appeal with respect thereto, then the Indemnified Party shall
give the Indemnifying Party prompt written notice thereof and the Indemnifying
Party shall have the right to participate in the settlement or assume or
reassume the defense of such claims or proceeding. Notwithstanding anything to
the contrary in this Section 9.05, the Indemnified Party will have the absolute
right to conduct and control, through counsel of its choosing (the reasonable
fees and expenses of which shall be paid by the Indemnifying Party, subject to
the limitations set forth in this Article IX), the defense, compromise and
settlement of any Third Party Claim if (A) such Third Party Claim seeks an
injunction or other non-monetary relief against the Indemnified Party that poses
a reasonable likelihood of resulting in non-monetary relief that would
materially and adversely affect the business of the Indemnified Party, (B) the
Third Party Claim is a criminal or quasi criminal Action, (C) the amount of
potential damages exceeds the indemnification available hereunder by an amount
that exceeds the amount that is available hereunder, after taking into account
all other claims made or reasonably anticipated or (D) the Indemnifying Party
does not elect to assume control of the defense within thirty (30) Business Days
after receiving notice of such Third Party Claim; provided that the Indemnifying
Party shall be permitted to participate in the defense of such Third Party Claim
with its own counsel and it its own expense.

(c) If an Indemnified Party reasonably expects to make a claim against any
Indemnifying Party hereunder that does not involve a Third Party Claim, it shall
deliver notice of such claim promptly to the Indemnifying Party, describing in
reasonable detail the facts giving rise to any claim for indemnification
hereunder, a reasonable estimate of the amount of such claim (to the extent
known or reasonably determinable) and such other information with respect
thereto as the Indemnifying Party may reasonably request; provided, that the
failure to so notify an Indemnifying Party shall not relieve the Indemnifying
Party of its obligations hereunder except to the extent that (and only to the
extent that) the Indemnifying Party is prejudiced by such failure.

(d) In the event of any conflict between the provisions of this Section 9.05 and
Section 7.03 with respect to Tax Claims, Section 7.03 shall control.

SECTION 9.06. Remedies. Except in the case of fraud by the other party in
connection with entering into this Agreement or consummating the transactions
contemplated

 

71



--------------------------------------------------------------------------------

hereby, following the Closing, the indemnification provisions of Article IX
shall be the sole and exclusive remedies of Parent, Purchaser and Seller and the
other Purchaser Indemnified Parties and Seller Indemnified Parties with respect
to the subject matter of this Agreement and the transactions contemplated
hereby; provided, that this provision shall not limit any remedies available to
Seller in respect of a breach of Section 5.04 or the right to specific
performance or injunctive relief pursuant to Section 11.16.

SECTION 9.07. Treatment of Indemnity Payments. Any indemnity payments made by an
Indemnifying Party pursuant to this Article IX shall be treated as an adjustment
to the Purchase Price for all income Tax purposes, unless otherwise required by
Law.

SECTION 9.08. Additional Indemnification Provisions.

(a) Any party that becomes aware of a Loss for which it seeks indemnification
under this Article IX shall be required to use commercially reasonable efforts
to mitigate the Loss, including taking any actions reasonably requested by an
Indemnifying Party, and an Indemnifying Party shall not be liable for any Loss
to the extent such Loss is attributable to the Indemnified Party’s failure to
mitigate the Loss.

(b) In calculating the amount of any Loss for which indemnification is sought
hereunder, the proceeds actually received by any Indemnified Party under any
insurance policy or pursuant to any claim, recovery, settlement or payment by or
against any other Person (including pursuant to any indemnity, contribution or
similar proceeds recovered by the Indemnified Party in connection with the facts
giving rise to the right of indemnification), net of any deductible or actual
costs or expenses incurred in connection with securing or obtaining such
proceeds, shall be deducted from the amount of such Losses (it being agreed that
if any such amounts are recovered by the Indemnified Party subsequent to the
Indemnifying Party’s making of an indemnification payment, such amount shall be
promptly remitted to the Indemnifying Party to the extent of the indemnification
payment made). Each Indemnified Party shall use commercially reasonable efforts
to collect any amounts available under such insurance coverage and from such
other Person alleged to have any responsibility for such Loss. Upon making any
payment to the Indemnified Party pursuant to this Article IX, the Indemnifying
Party shall be subrogated, to the extent of such payment, to any rights which
the Indemnified Party may have against any Person with respect to the subject
matter underlying such indemnification claim, and the Indemnified Party shall
assign any such rights to the Indemnifying Party.

ARTICLE X

TERMINATION, AMENDMENT AND WAIVER

SECTION 10.01. Termination. This Agreement may be terminated at any time prior
to the Closing:

(a) by either Seller or Purchaser if the Closing shall not have occurred by the
date that is no later than eighteen (18) months after the date of the Original
Agreement (the “Outside Date”); provided, however, that the right to terminate
this Agreement under this Section 10.01(a) shall not be available to any party
whose failure to fulfill any obligation under this Agreement shall have been the
cause of, or shall have resulted in, the failure of the Closing to occur on or
prior to such date.

 

72



--------------------------------------------------------------------------------

(b) by either Purchaser or Seller in the event that any Law or Governmental
Order restraining, enjoining or otherwise prohibiting the transactions
contemplated by this Agreement shall have become final and nonappealable or in
the event that any Government Consent is denied by final, nonappealable action
of the relevant Governmental Authority; provided, that the party hereto seeking
to terminate this Agreement pursuant to this Section 10.01(b) shall have used
commercially reasonable efforts to remove such Governmental Order and obtain
such Government Consent;

(c) by Seller if Purchaser or Parent shall have breached any of its
representations, warranties, covenants or agreements contained in this Agreement
which would give rise to the failure of a condition set forth in Article VIII,
which breach cannot be or has not been cured within thirty (30) days after the
giving of written notice by Seller to Purchaser specifying such breach,
provided, however, that a failure by Purchaser to pay the Purchase Price at
Closing shall be a material breach not subject to cure and provided, further,
that Seller is not then in material breach of any of its representations,
warranties, covenants or agreements contained in this Agreement;

(d) by Purchaser if Seller shall have breached any of its representations,
warranties, covenants or agreements contained in this Agreement which would give
rise to the failure of a condition set forth in Article VIII, which breach
cannot be or has not been cured within thirty (30) days after the giving of
written notice by Purchaser to Seller specifying such breach; provided, that
neither Purchaser nor Parent is then in material breach of any of its
representations, warranties, covenants or agreements contained in this
Agreement;

(e) by the mutual written consent of Seller and Purchaser; or

(f) by Purchaser prior to the Closing Date if an event, effect, circumstance,
change, occurrence, fact or development shall have occurred, come into existence
or become known that, individually or in the aggregate, has had or would
reasonably be expected to have a Material Adverse Effect.

SECTION 10.02. Effect of Termination. In the event of termination of this
Agreement as provided in Section 10.01, this Agreement shall forthwith become
void and there shall be no Liability on the part of either party hereto except
that (i) Section 5.03 and Article XI shall survive such termination, and
(ii) nothing herein shall relieve either party from liability for any willful
and material breach of this Agreement occurring prior to such termination.

ARTICLE XI

GENERAL PROVISIONS

SECTION 11.01. Expenses. Except as otherwise specified in this Agreement, each
party shall be solely responsible for all costs and expenses incurred by it in
connection with the negotiation, preparation and performance of and compliance
with the terms of this Agreement. All governmental fees and charges applicable
to any requests for Government Consents shall be paid one-half by Purchaser and
one-half by Seller, except that if more than one HSR Act filing is necessary
because a party has more than one ultimate parent entity, then such party shall
pay the HSR Act filing fees for any additional filings.

 

73



--------------------------------------------------------------------------------

SECTION 11.02. Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given or made (and
shall be deemed to have been duly given or made upon receipt) by delivery in
person, by an internationally recognized overnight courier service, by facsimile
(subject to written confirmation of receipt by the recipient) or registered or
certified mail (postage prepaid, return receipt requested) to the respective
parties hereto at the following addresses (or at such other address for a party
as shall be specified in a notice given in accordance with this Section 11.02):

 

  (a) if to Seller:

Lincoln National Corporation

Legal Dept. – Contract Law

150 N. Radnor Chester Road

Radnor, PA 19087

Facsimile: (484) 583-8141

Attention: Vice President – Contract Law

with a copy to:

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, NY 10019

Facsimile: (212) 403-2000

Attention: Nicholas G. Demmo

 

  (b) if to Purchaser:

Entercom Communications Corp.

401 E. City Avenue, Suite 809

Bala Cynwyd, PA 19004

Facsimile: (610) 660-5662

Attention:  Andrew P. Sutor, IV,

                  Senior Vice President and General Counsel

with a copy to:

Latham & Watkins LLP

330 N. Wabash Ave., Suite 2800

Chicago, IL 60611

Facsimile: (312) 993-9767

Attention: Zachary A. Judd

SECTION 11.03. Public Announcements. Neither party to this Agreement shall make,
or cause to be made, any press release or public announcement in respect of this
Agreement or the transactions contemplated by this Agreement or otherwise
communicate with

 

74



--------------------------------------------------------------------------------

any news media without the prior written consent of the other party (not to be
unreasonably withheld, conditioned or delayed) unless otherwise required by Law
or applicable stock exchange regulation, and the parties to this Agreement shall
cooperate as to the timing and contents of any such press release, public
announcement or communication.

SECTION 11.04. Severability. If any term or other provision of this Agreement is
deemed by any court to be violative of Law or public policy and therefore
invalid, illegal or incapable of being enforced, all other terms and provisions
of this Agreement shall nevertheless remain in full force and effect. Upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the parties hereto shall negotiate in good faith to modify
this Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner in order that the transactions contemplated by
this Agreement are consummated as originally contemplated to the greatest extent
possible.

SECTION 11.05. Entire Agreement. This Agreement and the Confidentiality
Agreement constitute the entire agreement of the parties hereto with respect to
the subject matter hereof and thereof and supersede all prior agreements and
undertakings, both written and oral, between Seller, Parent and Purchaser with
respect to the subject matter hereof and thereof.

SECTION 11.06. Assignment. This Agreement may not be assigned by any party
hereto without the express written consent of the other parties (which consent
may be granted or withheld in such parties’ sole discretion); provided, however,
so long as Purchaser remains liable for the performance of its obligations
hereunder, Purchaser or Seller may assign its rights under this Agreement
(including the right to acquire the title to and ownership of the Shares or to
receive the Purchase Price, as applicable) to a wholly owned subsidiary without
the consent of the other party, provided that such assignment would not
reasonably be expected to prevent or delay the consummation of the transactions
contemplated hereby.

SECTION 11.07. Amendment. This Agreement may not be amended or modified except
(a) by an instrument in writing signed by, or on behalf of, each party hereto,
or (b) by a waiver in accordance with Section 11.08.

SECTION 11.08. Waiver. Either Seller, on the one hand, or Purchaser or Parent,
on the other hand, may (a) extend the time for the performance of any of the
obligations or other acts of the other party, (b) waive any inaccuracies in the
representations and warranties of the other party contained herein or in any
document delivered by the other party pursuant hereto, or (c) waive compliance
with any of the agreements of the other party or conditions to such party’s
obligations contained herein. Any such extension or waiver shall be valid only
if set forth in an instrument in writing signed by the party to be bound
thereby. Any waiver of any term or condition shall not be construed as a waiver
of any subsequent breach or a subsequent waiver of the same term or condition,
or a waiver of any other term or condition of this Agreement. The failure of
either party hereto to assert any of its rights hereunder shall not constitute a
waiver of any of such rights.

SECTION 11.09. Audit Assistance. Seller acknowledges that Parent is a reporting
company under the Exchange Act and that, in connection therewith, Parent may be
required to file with the SEC financial statements relating to the Companies,
the Business and the

 

75



--------------------------------------------------------------------------------

Stations prepared in accordance with Regulation S-X of the Securities Act of
1933, as amended (“S-X Financials”). Accordingly, Seller will use its
commercially reasonable efforts to furnish promptly to Parent and Purchaser any
additional information or documents as Parent or Purchaser may reasonably
request which are necessary for the completion of the S-X Financials that are
within its possession or control; provided, that none of Seller or any of its
Affiliates or Representatives shall be required to pay any fee or incur any cost
or expense that is not promptly reimbursed by Parent or Purchaser. None of the
Seller Indemnified Parties shall have any Liability in respect of such S-X
Financials except as expressly set forth in this Agreement, and Purchaser and
Parent shall indemnify the Seller Indemnified Parties for and against any and
all Losses arising out of or resulting from the S-X Financials or Seller’s or
its Affiliates’ or Representatives’ cooperation pursuant to this Section 11.09.

SECTION 11.10. No Third Party Beneficiaries. This Agreement shall be binding
upon and inure solely to the benefit of the parties hereto and their respective
successors and permitted assigns and nothing herein, express or implied
(including the provisions of Article IX relating to indemnified parties), is
intended to or shall confer upon any other Person any legal or equitable right,
benefit or remedy of any nature whatsoever, including any rights of employment
for any specified period, under or by reason of this Agreement.

SECTION 11.11. Neutral Construction. Seller and Purchaser agree that this
Agreement was negotiated at arms-length and that the final terms hereof are the
product of the parties’ negotiations. This Agreement shall be deemed to have
been jointly and equally drafted by Seller and Purchaser, and the provisions
hereof should not be construed against a party on the grounds that the party
drafted or was more responsible for drafting the provision.

SECTION 11.12. Currency. Unless otherwise specified in this Agreement, all
references to currency, monetary values and dollars set forth herein shall mean
United States (U.S.) dollars and all payments hereunder shall be made in United
States dollars.

SECTION 11.13. Governing Law. This Agreement and all disputes, claims or
controversies relating to, arising out of, or in connection with this Agreement
shall be governed by and construed in accordance with the internal Laws of the
State of Delaware (including in respect of the statute of limitations or other
limitations period applicable to any claim, controversy or dispute hereunder)
without regard to the Laws of any other jurisdiction that might be applied
because of the conflicts of laws rules of the State of Delaware. Each party
irrevocably agrees that any legal action or proceeding arising out of or
relating to this Agreement brought by the other party or its successors or
assigns shall be brought and determined in any State or Federal court sitting in
the State of Delaware (or, if such court lacks subject matter jurisdiction, in
any appropriate Delaware State or Federal court), and each party hereby
irrevocably submits to the exclusive jurisdiction of the aforesaid courts for
itself and with respect to its property, generally and unconditionally, with
regard to any such action or proceeding arising out of or relating to this
Agreement and the transactions contemplated hereby. Each party agrees not to
commence any action, suit or proceeding relating thereto except in the courts
described above in Delaware, other than actions in any court of competent
jurisdiction to enforce any judgment, decree or award rendered by any such court
in Delaware as described herein. Each party further agrees that notice as
provided herein shall constitute sufficient service of process and each party
further waives any argument that such service is insufficient. Each party hereby
irrevocably and

 

76



--------------------------------------------------------------------------------

unconditionally waives, and agrees not to assert, by way of motion or as a
defense, counterclaim or otherwise, in any action or proceeding arising out of
or relating to this Agreement or the transactions contemplated hereby, (a) any
claim that it is not personally subject to the jurisdiction of the courts in
Delaware as described herein for any reason, (b) that it or its property is
exempt or immune from jurisdiction of any such court or from any legal process
commenced in such courts (whether through service of notice, attachment prior to
judgment, attachment in aid of execution of judgment, execution of judgment or
otherwise), and (c) that (i) the suit, action or proceeding in any such court is
brought in an inconvenient forum, (ii) the venue of such suit, action or
proceeding is improper, or (iii) this Agreement, or the subject matter hereof,
may not be enforced in or by such courts.

SECTION 11.14. Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ALL RIGHT IT MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

SECTION 11.15. Counterparts. This Agreement may be executed and delivered
(including by email or facsimile transmission) in one or more counterparts, and
by the different parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original, but all of which taken together
shall constitute one and the same agreement.

SECTION 11.16. Enforcement. The parties hereto agree that irreparable damage to
the parties would occur in the event that any of the provisions of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached. It is accordingly agreed that any party shall be entitled to
an injunction or injunctions to prevent breaches of this Agreement and to
enforce specifically the terms and provisions of this Agreement, without bond or
other security being required, this being in addition to any other remedy to
which such party is entitled at Law or in equity.

SECTION 11. 17. Release. Effective as of the Closing, Seller, on behalf of
itself and its Affiliates and Representatives, hereby does release and forever
discharge the Companies and the Transferred Employees and their respective
successors and assigns (the “Company Releasees”), in their capacities as such,
from any and all Liabilities whatsoever, whether at Law or in equity, and
whether known or unknown, in respect of the Companies as a result of any act or
omission, prior to the Closing Date, by such Company Releasees, other than any
action or omission involving fraud, willful misconduct or gross negligence. From
and after the Closing, the Seller shall not initiate or maintain any Action
against the Company Releasees in respect of Liabilities released pursuant to
this Section 11.17.

SECTION 11.18. Conflicts and Privilege. It is acknowledged by each of the
parties hereto that Seller and the Companies have retained Wachtell, Lipton,
Rosen & Katz and Lerman Senter PLLC (together, the “Existing Counsel”) to act as
counsel in connection with the transactions contemplated hereby and with respect
to other matters occurring prior to or after the date of the Original Agreement.
To the extent that any material subject to the attorney-client privilege or any
other applicable legal privilege, as regards the Companies, has been shared
between them, whether prior to or after the date of the Original Agreement, it
is the parties’

 

77



--------------------------------------------------------------------------------

desire, intention and mutual understanding that the sharing of such material is
not intended to, and shall not, waive or diminish in any way such material’s
continued protection under attorney-client or any other applicable legal
privilege. Specifically, the parties agree that (a) Parent and Purchaser shall
not, and from and after the Closing shall cause the Companies to not, seek to
have any Existing Counsel disqualified from representing Seller or (prior to the
Closing only) the Companies in any dispute (whether in contract, tort or
otherwise) based upon, arising out of or related to this Agreement or any of the
transactions contemplated hereunder in whole or in part, and (b) in connection
with any dispute that may arise, prior to the Closing, between Seller or any of
the Companies, on the one hand, and Parent or Purchaser, on the other hand, or,
from and after the Closing, Parent, Purchaser or the Companies, on the one hand,
and Seller, on the other hand, Seller (and not any of the Companies) will have
the sole and exclusive right to decide whether or not to waive any
attorney-client or other applicable privilege that may apply to any
communications between Seller or any of the Companies and any Existing Counsel
that occurred on or prior to the Closing. Except with respect to any existing or
pending litigation or administrative proceedings, or any internal investigations
relating to circumstances that could result in either of the foregoing, for
which the parties shall cooperate in good faith to share attorney-client
privilege, upon and after the Closing, (i) Seller and its Affiliates (and not
the Companies) shall be the sole holders of the attorney-client and any other
applicable legal privilege with respect to the engagement of Existing Counsel,
and none of the Companies shall be a holder thereof, (ii) to the extent that
files of Existing Counsel constitute property of the client, only Seller and its
Affiliates (and not the Companies) shall hold such property rights, and
(iii) Existing Counsel shall have no duty whatsoever to reveal or disclose any
such attorney-client communications or files to any of the Companies by reason
of any attorney-client relationship between Existing Counsel and any of the
Companies or otherwise.

[Remainder of page intentionally left blank]

 

78



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Seller, Purchaser and Parent have caused this Agreement to
be executed as of the date first written above by their respective officers
thereunto duly authorized.

 

THE LINCOLN NATIONAL LIFE INSURANCE COMPANY By:

/s/ Jeffrey Coutts

Name: Jeffrey Coutts Title: SVP, Treasurer ENTERCOM COMMUNICATIONS CORP. By:

/s/ Andrew P. Sutor

Name: Andrew P. Sutor, IV Title: Senior Vice President ENTERCOM RADIO, LLC By:

/s/ Andrew P. Sutor

Name: Andrew P. Sutor, IV Title: Senior Vice President

[Signature Page to Amended and Resetated Stock Purchase Agreement]



--------------------------------------------------------------------------------

GUARANTEE

Entercom Communications Corp., a Pennsylvania corporation (“Parent” or
“Purchaser Guarantor”), hereby executes this Guarantee, which shall be deemed a
part of the preceding Amended and Restated Stock Purchase Agreement among The
Lincoln National Life Insurance Company (“Seller”), Parent and Entercom Radio,
LLC (“Purchaser”), dated as of July 10, 2015 (the “Agreement”), attached hereto,
for purposes of making the following guarantee in favor, and for the benefit, of
the Seller. Capitalized terms used herein without definition shall have the
meaning ascribed thereto in the Agreement.

Purchaser Guarantor hereby absolutely, irrevocably, and unconditionally,
guarantees to Seller and the other Seller Indemnitees the prompt and complete
performance of each and all of Purchaser’s obligations under the Agreement,
including, without limitation, all of Purchaser’s obligations to pay the
Purchase Price to Seller, and all of Purchaser’s indemnification obligations
under Article IX of the Agreement, in each case as and when the performance of
the same shall become due (collectively, the “Guarantee Obligations”). Upon
failure by Purchaser to perform punctually any Guarantee Obligation, Purchaser
Guarantor shall forthwith without demand perform such obligation in the manner
specified herein. The obligations of Purchaser Guarantor hereunder shall be an
unconditional and absolute guarantee of payment and performance and not of
collectability only.

Purchaser Guarantor hereby agrees that the Guarantee Obligations set forth
herein shall not be released, diminished, impaired, reduced, or affected by any
renewal, extension, adjustment, or modification of the Guarantee Obligations,
including the time, place or manner of payment thereof, and Purchaser Guarantor
consents to any extensions of time of the Guarantee Obligations, to any changes
in the terms of the Guarantee Obligations as agreed to by Seller and Purchaser,
and to any settlement or adjustment with respect to the Guarantee Obligations
entered into between Seller and Purchaser. Purchaser Guarantor hereby waives any
and all rights or defenses which would otherwise require an election of remedies
by Seller, and further waives promptness, diligence, presentment, demand for
payment, default, dishonor and protest, notice of any Guarantee Obligations
incurred and all other notices of any kind (other than those expressly required
by the Agreement), all defenses that may be available by virtue of any
valuation, stay, moratorium, or similar law now or hereafter in effect, any
right to require the marshalling of assets of Purchaser or any other Person, and
all suretyship defenses generally (other than fraud and defenses that are
available to Parent or Purchaser under the Agreement to performance of the
Guarantee Obligations). Purchaser Guarantor hereby waives and agrees not to
exercise any rights that it may have or acquire against Purchaser that arise
from the existence, payment, performance, or enforcement of the Guarantee
Obligations (other than any such rights that Parent or Purchaser has against
Seller under the Agreement), including, without limitation, any right of
subrogation, reimbursement, exoneration, contribution or indemnification and any
right to participate in any claim or remedy of Seller against Purchaser, whether
or not such claim, remedy or right arises in equity or under contract, statute
or common law, including, without limitation, the right to take or receive from
Purchaser, directly or indirectly, in cash or other property or by set-off or in
any other manner, payment or security on account of such claim, remedy or right,
unless and until the Guarantee Obligations shall have been performed in full
(including, with respect to any payment obligations, all such amounts due having
been paid to Seller in cash in full). If any amount shall be paid to Purchaser
Guarantor in violation of the



--------------------------------------------------------------------------------

immediately preceding sentence at any time prior to the performance in full of
the Guarantee Obligations (including the payment to Seller in cash in full of
all amounts due), such amount shall be received and held in trust for the
benefit of Seller, shall be segregated from other property and funds of
Purchaser Guarantor and shall forthwith be paid or delivered to Seller in the
same form as so received (with any necessary endorsement or assignment) to be
credited and applied to the Guarantee Obligations. Purchaser Guarantor
acknowledges that it will receive substantial benefits from the transactions
contemplated by the Agreement, and this Guarantee, including the waivers set
forth herein, is knowingly made in contemplation of such benefits. The Guarantee
Obligations shall conclusively be deemed to have been created, contracted or
incurred in reliance on this Guarantee.

No delays on the part of Seller in the exercise of any right or remedy with
respect to any of the Guarantee Obligations shall operate as a waiver thereof,
and no single or partial exercise by Seller of any right or remedy with respect
to any of the Guarantee Obligations shall preclude any other or further exercise
thereof or the exercise of any other right or remedy. Seller shall not be
obligated to file any claim relating to the Guarantee Obligations in the event
that Parent or Purchaser becomes subject to a bankruptcy, reorganization or
similar proceeding, and the failure of Seller to so file shall not affect the
Guarantee Obligations hereunder. Purchaser Guarantor’s obligations hereunder
shall remain in full force and effect until all Guarantee Obligations shall have
been performed in full. If at any time any performance of any Guarantee
Obligation is rescinded or must be otherwise restored or returned upon
Purchaser’s insolvency, bankruptcy or reorganization or otherwise, Purchaser
Guarantor’s obligations hereunder with respect to such performance shall be
reinstated as though such performance had been due but not made at such time. If
acceleration of the time for performance of any Guarantee Obligation is stayed
upon Purchaser’s insolvency, bankruptcy or reorganization, all such Guarantee
Obligations otherwise subject to acceleration under the terms of the Agreement
shall nonetheless by performed by Purchaser Guarantor hereunder forthwith.
Purchaser Guarantor acknowledges and agrees that the Guarantee Obligations set
forth herein shall not be released, discharged or affected by any change in
corporate existence, structure or ownership of Parent or Purchaser or any other
Person, any insolvency, bankruptcy, reorganization or similar proceeding
involving Parent or Purchaser, the addition, substitution or release of any
Person now or hereafter liable with respect to the Guarantee Obligations, any
rescission, waver or amendment of the Agreement, the existence of any claim,
set-off or other right that Purchaser Guarantor may have against any Person, the
adequacy of any other means of Seller obtaining payment or performance related
to any of the Guarantee Obligations, the validity or enforceability of the
Agreement or any provision of applicable Law purporting to prohibit the
performance by Purchaser Guarantor of any of the Guarantee Obligations, any
release, impairment, non-perfection or invalidity of any direct or indirect
security or co-obligor for any of Purchaser’s obligations under the Agreement,
or any other act or omission to act or delay of any kind by Seller, Purchaser or
any other Person or any other circumstance which might, but for the provisions
hereof, constitute a legal or equitable discharge of or defense to Purchaser
Guarantor’s obligations hereunder (other than to the extent such act, omission,
delay or circumstance gives rise to a defense available to Parent or Purchaser
under the Agreement to performance of the Guarantee Obligations).

Purchaser Guarantor acknowledges and agrees that this Guarantee is a primary
obligation of Purchaser Guarantor, and that Seller shall be entitled to make a
demand hereunder, and pursue all of its rights and remedies against it, whether
or not Seller has made any demand or pursued any remedies, or during the
pendency of any demand made hereunder or remedies



--------------------------------------------------------------------------------

pursued, against Purchaser or any other Person. Purchaser Guarantor further
agrees that this Guarantee shall inure to the benefit of and be binding upon
Purchaser Guarantor and its successors and assigns. Purchaser Guarantor
represents and warrants to Seller that it has the financial capacity to pay and
perform the Guarantee Obligations and has all requisite power and authority to
make, execute and deliver this Guarantee and that this Guarantee constitutes the
legal, valid and binding obligation of Purchaser Guarantor, enforceable against
Purchaser Guarantor in accordance with its terms, subject to the Enforceability
Exceptions.

This Guarantee shall remain in full force and effect and shall be binding on
Purchaser Guarantor, its successors and assigns, until all the Guarantee
Obligations have been performed in full.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Purchaser Guarantor has caused this Guarantee to be executed
and delivered as of the date first written above by its officer thereunto duly
authorized.

 

ENTERCOM COMMUNICATIONS CORP. By:

/s/ Andrew P. Sutor

Name: Andrew P. Sutor, IV Title: Senior Vice President

Accepted and agreed to by:

 

THE LINCOLN NATIONAL LIFE INSURANCE COMPANY By:

/s/ Jeffrey Coutts

Name: Jeffrey Coutts Title: SVP, Treasurer